


--------------------------------------------------------------------------------



FIRST AMENDMENT
Dated as of March 3, 2017
to the
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
among
AVIS BUDGET HOLDINGS, LLC,
AVIS BUDGET CAR RENTAL, LLC,
as Borrower,
AVIS BUDGET GROUP, INC.,
The Subsidiary Borrowers from Time to Time Parties Hereto,
The Several Lenders from Time to Time Parties Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent,
CITIBANK, N.A.,
BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
and
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Co - Documentation Agents,
Dated as of October 7, 2016

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
DEUTSCHE BANK SECURITIES INC. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners




--------------------------------------------------------------------------------






FIRST AMENDMENT




FIRST AMENDMENT, dated as of March 3, 2017 (this “Amendment”), among AVIS BUDGET
HOLDINGS, LLC (“Holdings”), AVIS BUDGET CAR RENTAL, LLC (the “Borrower”), the
New Tranche B Term Lenders (as defined below) and JPMORGAN CHASE BANK, N.A.
(“JPMorgan”), as administrative agent (in such capacity, the “Administrative
Agent”). JPMorgan, Barclays Bank PLC, Citigroup Global Markets Inc., Credit
Agricole Corporate and Investment Bank, Deutsche Bank Securities Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated are acting as joint lead
arrangers and joint bookrunners in connection with this Amendment and the New
Tranche B Term Facility (as defined below) (collectively, in such capacity, the
“Joint Lead Arrangers”).


W I T N E S S E T H:
WHEREAS, reference is hereby made to the Fourth Amended and Restated Credit
Agreement dated as of October 7, 2016 (as heretofore amended, supplemented or
otherwise modified from time to time, the “Existing Credit Agreement” and, as
amended by this Amendment and as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among others, Holdings, the
Borrower, Avis Budget Group, Inc., the subsidiary borrowers from time to time
parties thereto, the several lenders from time to time parties thereto (the
“Lenders”) and the Administrative Agent; and


WHEREAS, pursuant to Section 2.23 of the Existing Credit Agreement, the Borrower
has requested that a new tranche of Incremental Term Loans in the aggregate
principal amount of $1,150,000,000 be made available to the Borrower (i) to
repay in full the outstanding principal amount of the existing Tranche B Term
Loans (as defined in the Credit Agreement before giving effect to this
Amendment) (the “Existing Tranche B Term Loans”), together with any accrued
interest and other amounts owing in respect thereof, (ii) for general corporate
purposes of the Borrower and its Subsidiaries and (iii) to pay related costs and
expenses, and the Administrative Agent and the New Tranche B Term Lenders (as
defined below) have agreed, upon the terms and subject to the conditions set
forth herein, to provide the New Tranche B Term Loans (as defined below), and as
permitted by Section 2.23 of the Existing Credit Agreement, the Existing Credit
Agreement will be amended as set forth herein to effect the New Tranche B Term
Loans without additional consent or approval of the other Lenders;


NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
SECTION 1.Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement as amended hereby.
SECTION 2.New Tranche B Term Loans.
(a)Subject to the terms and conditions set forth herein:
(i)
each Lender that holds an Existing Tranche B Term Loan (an “Existing Tranche B
Term Lender”) and executes and delivers a Lender Addendum as a Continuing Lender
(i) agrees to continue its Existing Tranche B Term Loans that would otherwise
have been prepaid with the proceeds of the New Tranche B Term Loans (or, subject
to allocation by JPMorgan, as lead





--------------------------------------------------------------------------------




arranger (in such capacity, the “Lead Arranger”) in consultation with the
Borrower, any such lesser amount) as Tranche B Term Loans, in lieu of prepayment
of its Existing Tranche B Term Loans (such continued Term Loans, the “Continued
Term Loans”; and each such Lender, a “Continuing Lender”), on the First
Amendment Effective Date in a principal amount equal to such Continuing Lender’s
New Tranche B Term Commitment minus, if applicable, such Continuing Lender’s
Supplemental Commitment (in each case as defined below), (ii) agrees to the
terms of this Amendment (including, for the avoidance of doubt, the amendments
set forth in Section 3 of this Amendment) and (iii) agrees to all provisions of
the Credit Agreement, as amended hereby, and to be a party to the Credit
Agreement as a Lender and a Tranche B Term Lender;
(ii)
each Person (other than a Continuing Lender solely in its capacity as such) that
executes and delivers a Lender Addendum (each, an “Additional Lender” and,
together with each Continuing Lender, the “New Tranche B Term Lenders”) hereby
(i) agrees to provide a Tranche B Term Loan (each, an “Additional Term Loan”) to
the Borrower on the First Amendment Effective Date in a principal amount equal
to its New Tranche B Term Commitment as determined in accordance with clause
(e)(ii) below, (ii) agrees to the terms of this Amendment and (iii) agrees to
all provisions of the Credit Agreement, as amended hereby, and to be a party to
the Credit Agreement as a Lender and a Tranche B Term Lender;

(iii)
each Additional Lender that is also a Continuing Lender having a New Tranche B
Term Commitment in excess of the amount of its Continued Term Loans agrees to
provide a Tranche B Term Loan (each, a “Supplemental Term Loan”; the commitment
of any Continuing Lender with respect thereto, its “Supplemental Commitment”) to
the Borrower on the First Amendment Effective Date in a principal amount equal
to the excess of (x) such Additional Lender’s New Tranche B Term Commitment over
(y) the aggregate principal amount of its Existing Tranche B Term Loans
continued as New Tranche B Term Loans; and

(iv)
the aggregate principal amount of the Continued Term Loans, the Additional Term
Loans and the Supplemental Term Loans (collectively, the “New Tranche B Term
Loans”) made on the First Amendment Effective Date shall be $1,150,000,000 (the
“New Tranche B Term Facility”).

(b)For the avoidance of doubt, the Existing Tranche B Term Loans of a Continuing
Lender must be continued in whole and may not be continued in part unless
approved by the Lead Arranger; provided that the Lead Arranger reserves the
right to allocate a lesser amount as New Tranche B Term Loans to a Continuing
Lender.
(c)For purposes hereof, a Person may become a party to the Credit Agreement as
amended hereby and a Tranche B Term Lender as of the First Amendment Effective
Date by executing and delivering to the Administrative Agent, on or prior to the
First Amendment Effective Date, a Lender Addendum in its capacity as a New
Tranche B Term Lender. The Borrower shall give notice to the Administrative
Agent of the proposed First Amendment




--------------------------------------------------------------------------------




Effective Date not later than one Business Day prior thereto, and the
Administrative Agent shall notify each New Tranche B Term Lender thereof.
(d)Each New Tranche B Term Lender will make its New Tranche B Term Loan on the
First Amendment Effective Date by making available to the Administrative Agent,
in the manner contemplated by Section 2.2 of the Credit Agreement (as amended
hereby), an amount equal to such New Tranche B Term Lender’s New Tranche B Term
Commitment (or, in the case of a New Tranche B Term Lender that is both an
Additional Lender and a Continuing Lender, its Supplemental Commitment). The New
Tranche B Term Loans may from time to time be ABR Loans or Eurodollar Loans, as
determined by the Borrower and notified to the Administrative Agent as
contemplated by Sections 2.2 and 2.12 of the Credit Agreement (as amended by
this Amendment). Upon continuation, each Continuing Lender hereby agrees to
waive any costs described in Section 2.20 of the Credit Agreement incurred by
such Lender to the extent they may arise in connection with this Amendment or
the transactions contemplated hereby.
(e)The “New Tranche B Term Commitment”:
(i)
of any Continuing Lender (that is not also an Additional Lender) will be an
amount equal to the entire aggregate principal amount of its Existing Tranche B
Term Loans as set forth in the Register as of the First Amendment Effective Date
(or such lesser allocated amount as notified by the Lead Arranger on or prior to
the First Amendment Effective Date), which shall be continued as an equal
principal amount of Tranche B Term Loans;

(ii)
of any Additional Lender (that is not also a Continuing Lender) will be such
Additional Lender’s allocated amount (not exceeding any commitment offered by
such Additional Lender) as notified by the Lead Arranger on or prior to the
First Amendment Effective Date; and

(iii)
of any Additional Lender (that is also a Continuing Lender) will be an amount
equal to (x) the entire aggregate principal amount of its Existing Tranche B
Term Loans as set forth in the Register as of the First Amendment Effective Date
(or such lesser allocated amount as notified by the Lead Arranger on or prior to
the First Amendment Effective Date) plus (y) such additional allocated amount
(not exceeding any commitment offered by such Additional Lender) as notified by
the Lead Arranger on or prior to the First Amendment Effective Date.

The aggregate amount of the New Tranche B Term Commitments of the New Tranche B
Term Lenders shall be $1,150,000,000.
(f)The commitments of the Additional Lenders and the continuation undertakings
of the Continuing Lenders are several and no such New Tranche B Term Lender will
be responsible for any other such New Tranche B Term Lender’s failure to make or
acquire by continuation its New Tranche B Term Loans.
(g)The effectiveness of the New Tranche B Term Commitment of each New Tranche B
Term Lender and the obligation of each New Tranche B Term Lender to make or
acquire by




--------------------------------------------------------------------------------




continuation a New Tranche B Term Loan on the First Amendment Effective Date, in
each case, is subject to the satisfaction of the conditions set forth in Section
5 of this Amendment.
(h)The continuation of the Continued Term Loans may be implemented pursuant to
other procedures specified by the Lead Arranger, including by repayment of the
Continued Loans of a Continuing Lender followed by a subsequent assignment to it
of Tranche B Term Loans in the same amount.
SECTION 3.Amendments of the Existing Credit Agreement to Effect the New Tranche
B Term Loans.
(a)    The Existing Credit Agreement is hereby amended in accordance with
Exhibit A hereto: (i) by deleting each term thereof which is lined out and (ii)
by inserting each term thereof which is double underlined, in each case in the
place where such term appears therein.
(b)    Each amendment of the Existing Credit Agreement set forth in this Section
3 is subject to the satisfaction of the conditions set forth in Section 5 of
this Amendment.
SECTION 4.Representations and Warranties. On and as of the date hereof, the
Borrower hereby confirms, reaffirms and restates that each of the
representations and warranties set forth in Section 4 of the Credit Agreement
are, after giving effect to this Amendment, true and correct in all material
respects except to the extent that such representations and warranties expressly
relate solely to a specific earlier date, and except for any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect,” or
similar language, in which case the Borrower hereby confirms, reaffirms and
restates that such representations and warranties are true and correct in all
respects.
SECTION 5.Conditions to Effectiveness. The effectiveness of this Amendment and
the agreement of each New Tranche B Term Lender to make a New Tranche B Term
Loan to the Borrower is subject to the satisfaction of each of the following
conditions (the date on which such conditions are satisfied, the “First
Amendment Effective Date”):
(a)    The Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by a duly authorized officer of Holdings and
the Borrower;
(b)    The Administrative Agent shall have received a Lender Addendum executed
and delivered by each New Tranche B Term Lender;


(c)The Administrative Agent shall have received (i) a Guarantee and Collateral
Acknowledgement substantially in the form attached hereto as Exhibit B, executed
and delivered by each Loan Party (other than ABG) and (ii) a Guarantee
Acknowledgement substantially in the form attached hereto as Exhibit C, executed
and delivered by ABG.
 
(d)The Borrower shall have delivered all documentation and information as is
reasonably requested in writing by the New Tranche B Term Lenders at least three
days prior to the anticipated First Amendment Effective Date required by U.S.
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.






--------------------------------------------------------------------------------




(e)All fees required to be paid to the Administrative Agent, the Joint Lead
Arrangers and the New Tranche B Term Lenders in connection herewith, accrued
reasonable and documented out-of-pocket costs and expenses (including, to the
extent invoiced in advance, reasonable legal fees and out-of-pocket expenses of
one firm of counsel) and other compensation due and payable to the
Administrative Agent, the Joint Lead Arrangers and the New Tranche B Term
Lenders on or prior to the First Amendment Effective Date shall have been paid.


(f) The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the First Amendment Effective Date, substantially in the form of
Exhibit C to the Credit Agreement, with appropriate insertions and attachments
and (ii) a good standing certificate for each Loan Party from its jurisdiction
of organization.


(g)The Administrative Agent shall have received an executed legal opinion of
Kirkland & Ellis LLP, counsel to the Borrower and its subsidiaries,
substantially in the form of Exhibit E to the Credit Agreement, addressed to the
Administrative Agent and the New Tranche B Term Lenders as of the First
Amendment Effective Date.


(h)The Administrative Agent shall have received a solvency certificate in form
and substance reasonably satisfactory to it from a Responsible Officer of the
Borrower that shall document the solvency of the Borrower and its Subsidiaries
after giving effect to the New Tranche B Term Loans and the application of the
proceeds thereof.


(i)No Default or Event of Default shall have occurred and be continuing or would
immediately result from the New Tranche B Term Loans requested to be made or
from the application of the proceeds therefrom.


(j) Each of the representations and warranties set forth in Section 4 of the
Credit Agreement (as amended by this Amendment) shall be true and correct in all
material respects (and in all respects if any such representation and warranty
is qualified by materiality) on and as of the First Amendment Effective Date as
if made on such date, except to the extent that such representations and
warranties expressly relate solely to a specific earlier date (in which case
such representations and warranties are true and correct in all material
respects as of such earlier date and in all respects if any such representation
and warranty is qualified by materiality).


(k)The Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower stating the Borrower’s compliance with the conditions
set forth in clauses (i) and (j) above of this Section 5.


SECTION 6.Continuing Effect; No Other Amendments or Consents
(a)    Except as expressly provided herein, all of the terms and provisions of
the Existing Credit Agreement are and shall remain in full force and effect. The
amendments provided for herein are limited to the specific subsections of the
Existing Credit Agreement specified herein and shall not constitute a consent,
waiver or amendment of, or an indication of the Administrative Agent’s or the
Lenders’ willingness to consent to any action requiring consent under any other
provisions of the Existing Credit Agreement or the same subsection for any other
date or time period. Upon the effectiveness of the amendments set forth herein,
on and after the First Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “the Agreement,” “hereunder,” “hereof” or words
of like import referring to the Credit




--------------------------------------------------------------------------------




Agreement, and each reference in the other Loan Documents to “Credit Agreement,”
“thereunder,” “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended
hereby.


(b)    The Borrower and the other parties hereto acknowledge and agree that this
Amendment shall constitute a Loan Document and an Incremental Commitment
Agreement.


SECTION 7.Expenses. The Borrower agrees to pay and reimburse the Administrative
Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the preparation and delivery of this Amendment, and any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
one firm of counsel to the Administrative Agent in accordance with the terms in
the Credit Agreement.
SECTION 8.Counterparts. This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic (e.g.
“.pdf”, or “.tif”) transmission), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument.
SECTION 9.GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.




AVIS BUDGET HOLDINGS, LLC


By:/s/ Rochelle M. Tarlowe
Name: Rochelle M. Tarlowe
Title: Senior Vice President and Treasurer
AVIS BUDGET CAR RENTAL, LLC


By: /s/ Rochelle M. Tarlowe
Name: Rochelle M. Tarlowe
Title: Senior Vice President and Treasurer







        
        



--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A., as Administrative Agent


By: /s/ Robert D. Bryant
Name: Robert D. Bryant
Title: Executive Director









        
    
        



--------------------------------------------------------------------------------


EXHIBIT A


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
among
AVIS BUDGET HOLDINGS, LLC,
AVIS BUDGET CAR RENTAL, LLC,
as Borrower,
AVIS BUDGET GROUP, INC.,
The Subsidiary Borrowers from Time to Time Parties Hereto,
The Several Lenders from Time to Time Parties Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent,
CITIBANK, N.A.,
BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
and
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as Co - Documentation Agents,


Dated as of October 7, 2016

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.
CITIGROUP GLOBAL MARKETS INC.
and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners







--------------------------------------------------------------------------------


 


 
TABLE OF CONTENTS
 
 
 
Page
SECTION 1.
DEFINITIONS
1
1.1
Defined Terms
1
1.2
Other Definitional Provisions.
35
1.3
Letter of Credit Amounts
36
1.4
Limited Condition Acquisitions
36
SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS
37
2.1
Term Commitments
37
2.2
Procedure for Term Loan Borrowing
37
2.3
Repayment of Term Loans
38
2.4
Revolving Commitments
38
2.5
Procedure for Revolving Loan Borrowing
38
2.6
Swingline Commitment
39
2.7
Procedure for Swingline Borrowing; Refunding of Swingline Loans
39
2.8
Commitment Fees, etc
41
2.9
Termination or Reduction of Revolving Commitments
41
2.10
Optional Prepayments
42
2.11
Mandatory Prepayments
42
2.12
Conversion and Continuation Options
43
2.13
Limitations on Eurocurrency Tranches
44
2.14
Interest Rates and Payment Dates
44
2.15
Computation of Interest and Fees
45
2.16
Inability to Determine Interest Rate
45
2.17
Pro Rata Treatment and Payments
46
2.18
Requirements of Law
47
2.19
Taxes
48
2.20
Indemnity
51
2.21
Change of Lending Office
51
2.22
Replacement of Lenders
52
2.23
Incremental Facilities
52
2.24
Prepayments Required Due to Currency Fluctuation
56
2.25
Defaulting Lenders
56
2.26
Extension of the Facilities
57
2.27
Restatement Date Transactions
60
SECTION 3.
LETTERS OF CREDIT
60
3.1
L/C Commitment
60
3.2
Procedure for Issuance of Letter of Credit
61
3.3
Fees and Other Charges
62
3.4
L/C Participations
62
3.5
Reimbursement Obligation of the Borrower
63
3.6
Obligations Absolute
63






--------------------------------------------------------------------------------







3.7
Letter of Credit Payments
64
3.8
Applications
64
3.9
Existing Letters of Credit
64
SECTION 4.
REPRESENTATIONS AND WARRANTIES
64
4.1
Financial Condition
64
4.2
No Change
65
4.3
Existence; Compliance with Law
65
4.4
Power; Authorization; Enforceable Obligations
65
4.5
No Legal Bar
65
4.6
Litigation
66
4.7
No Default
66
4.8
Ownership of Property; Liens
66
4.9
Intellectual Property
66
4.10
Taxes
66
4.11
Federal Regulations
66
4.12
ERISA
66
4.13
Investment Company Act; Other Regulations
67
4.14
Subsidiaries
67
4.15
Use of Proceeds
67
4.16
Accuracy of Information, etc
67
4.17
Security Documents
68
4.18
Anti-Corruption Laws and Sanctions
68
4.19
Flood Insurance
68
4.20
EEA Financial Institutions
68
SECTION 5.
CONDITIONS PRECEDENT
69
5.1
Amendment and Restatement Effective Date
69
5.2
Conditions to Each Extension of Credit
70
SECTION 6.
AFFIRMATIVE COVENANTS
71
6.1
Financial Statements
71
6.2
Certificates; Other Information
72
6.3
Payment of Obligations
73
6.4
Maintenance of Existence; Compliance
73
6.5
Maintenance of Property; Insurance
73
6.6
Inspection of Property; Books and Records; Discussions
73
6.7
Notices
74
6.8
Environmental Laws
74
6.9
Additional Collateral etc
75
6.10
Post-Closing Obligations
76
SECTION 7.
NEGATIVE COVENANTS
76
7.1
Financial Condition Covenant
76
7.2
Indebtedness
77
7.3
Liens
80
7.4
Fundamental Changes
82






--------------------------------------------------------------------------------







7.5
Disposition of Property
84
7.6
Restricted Payments
85
7.7
Investments
87
7.8
Optional Payments and Modifications of Certain Agreements
89
7.9
Transactions with Affiliates
90
7.10
Sales and Leasebacks
90
7.11
Changes in Fiscal Periods
91
7.12
Clauses Restricting Subsidiary Distributions
91
7.13
Lines of Business
91
7.14
Business Activities of Holdings
91
SECTION 8.
EVENTS OF DEFAULT
92
SECTION 9.
THE AGENTS
95
9.1
Appointment
95
9.2
Delegation of Duties
95
9.3
Exculpatory Provisions
95
9.4
Reliance by Administrative Agent
95
9.5
Notice of Default
96
9.6
Non-Reliance on Agents and Other Lenders
96
9.7
Indemnification
96
9.8
Agent in Its Individual Capacity
97
9.9
Successor Administrative Agent
97
9.10
Co-Documentation Agents and Syndication Agent
97
SECTION 10.
MISCELLANEOUS
97
10.1
Amendments and Waivers
97
10.2
Notices
99
10.3
No Waiver; Cumulative Remedies
100
10.4
Survival of Representations and Warranties
101
10.5
Payment of Expenses and Taxes
101
10.6
Successors and Assigns; Participations and Assignments
102
10.7
Adjustments; Set‑off
105
10.8
Counterparts
106
10.9
Severability
106
10.10
Integration
106
10.11
Governing Law
106
10.12
Submission To Jurisdiction; Waivers
106
10.13
Judgment
107
10.14
Acknowledgements
107
10.15
Releases of Guarantees and Liens
107
10.16
Confidentiality
108
10.17
WAIVERS OF JURY TRIAL
108
10.18
USA Patriot Act
109
10.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
109






--------------------------------------------------------------------------------







10.20
Effect of Amendment and Restatement
109








--------------------------------------------------------------------------------











SCHEDULES:
1.1A    Commitments
1.1B    Excluded Subsidiaries
1.1C    Optional Currency Rate Conventions
1.1D    Separation Agreement
1.1E    Tax Sharing Agreement
1.1F    Mortgaged Properties
1.1G    Consolidated Coverage Ratio
3.9    Existing Letters of Credit
4.4    Consents, Authorizations, Filings and Notices
4.9    Intellectual Property Matters
4.14    Subsidiaries
4.17    UCC Filing Jurisdictions
6.10    Post-Closing Obligations
7.2(f)    Existing Indebtedness
7.3(g)    Existing Liens
7.5(h)    Dispositions
7.7(k)    Investments
7.9    Permitted Transactions
7.12    Certain Agreements


EXHIBITS:
A    [Reserved]
B    Form of Compliance Certificate
C    Form of Closing Certificate
D    Form of Assignment and Assumption
E    Form of Legal Opinion of Kirkland & Ellis LLP
F    Form of Exemption Certificate
G    Form of Joinder
H    Form of Guarantee and Collateral Acknowledgement
I    Form of Guarantee Acknowledgement









--------------------------------------------------------------------------------


                                            


Exhibit A


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
October 7, 2016, among AVIS BUDGET HOLDINGS, LLC, a Delaware limited liability
company (“Holdings”), AVIS BUDGET CAR RENTAL, LLC, a Delaware limited liability
company (the “Borrower”), AVIS BUDGET GROUP, INC., a Delaware corporation, the
Subsidiary Borrowers (as defined herein) from time to time parties hereto, the
several banks and other financial institutions or entities from time to time
parties hereto (the “Lenders”), DEUTSCHE BANK SECURITIES INC., as syndication
agent (in such capacity, the “Syndication Agent”), CITIBANK, N.A., BANK OF
AMERICA, N.A., CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and BARCLAYS BANK
PLC, as co-documentation agents (in such capacity, the “Co-Documentation
Agents”), and JPMORGAN CHASE BANK, N.A., as administrative agent.


The Borrower and Holdings are parties to the Third Amended and Restated Credit
Agreement, dated as of October 3, 2014 (as amended and in effect immediately
prior to the date hereof, the “Existing Credit Agreement”), with several banks
and other financial institutions or entities parties as lenders and agents
thereto and JPMorgan Chase Bank, N.A., as administrative agent. The signatories
hereto have agreed to amend the Existing Credit Agreement in certain respects
and to restate the Existing Credit Agreement as so amended as provided in this
Agreement (and, in that connection, certain lenders not currently party to the
Existing Credit Agreement shall become a party as lenders hereunder), effective
upon the satisfaction of certain conditions precedent set forth in Section 5.1.
Accordingly, the signatories hereto agree that on the Restatement Effective Date
(as defined below) the Existing Credit Agreement shall be amended and restated
as follows:
SECTION 1.    DEFINITIONS


1.1     Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“ABG”: Avis Budget Group, Inc., a Delaware corporation.
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b)(i) the NYFRB Rate in effect on such day plus (ii) ½ of 1% and (c)(i) the
Eurocurrency Rate for a one month interest period in effect on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
(ii) 1%; provided that the ABR applicable to any Tranche B Term Loan shall, in
any event, be at all times no less than 1.75%. For purposes hereof: (1) “Prime
Rate” shall mean the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank as its prime rate in effect at its principal office
in New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by JPMorgan Chase Bank in connection with extensions of credit
to debtors) and (2) the Eurocurrency Rate for any day shall be based on the LIBO
Screen Rate for deposits in Dollars at approximately 11:00 a.m. London time on
such day. Any change in the ABR due to a change in the Prime Rate, the NYFRB
Rate or the Eurocurrency Rate shall be effective as of the opening of business
on the effective day of such change in the Prime Rate, the NYFRB Rate or the
Eurocurrency Rate, respectively.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.





--------------------------------------------------------------------------------

                                            


“Accounting Changes”: as defined in Section 1.2(b).
“AESOP Base Indenture”: the Second Amended and Restated Base Indenture, dated as
of June 3, 2004, between the AESOP Issuer and the AESOP Trustee, as amended,
modified or supplemented from time to time.
“AESOP Financing Program”: the transactions contemplated by the AESOP Base
Indenture, as it may be from time to time further amended, supplemented or
modified, and the instruments and agreements referenced therein and otherwise
executed in connection therewith, and any successor program.
“AESOP Indebtedness”: any Indebtedness incurred pursuant to the AESOP Financing
Program.
“AESOP Issuer”: Avis Budget Rental Car Funding (AESOP) LLC.
“AESOP Trustee”: The Bank of New York Mellon Trust Company, N.A., in its
capacity as Trustee under the AESOP Base Indenture, together with its successors
and assigns in such capacity.
“Administrative Agent”: JPMorgan Chase Bank, together with its affiliates, as
the arranger of the Commitments and as the administrative agent for the Lenders
under this Agreement and the other Loan Documents, together with any of its
successors.
“Additional Foreign Vehicle Indebtedness”: as defined in the definition of
“Consolidated Total Debt.”
“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” another if such latter Person possesses, directly or indirectly,
power either to (i) vote 10% or more of the securities having ordinary voting
power for the election of directors of such controlled Person or (ii) direct or
cause the direction of the management and policies of such controlled Person
whether by contract or otherwise.
“Agents”: the collective reference to the Syndication Agent, the
Co-Documentation Agents and the Administrative Agent.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (i) the aggregate then unpaid principal amount of such Lender’s
Tranche B Term Loans, and (ii) the amount of such Lender’s Revolving Commitment
then in effect or, if the Revolving Commitments have been terminated, the amount
of such Lender’s Revolving Extensions of Credit then outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Affiliates from time to time concerning or
relating to bribery or corruption.





--------------------------------------------------------------------------------

                                            


“Applicable Margin”: (a) (i) with respect to Non-Extendedthe Tranche B Term
Loans, (x) 1.251.00% in the case of ABR Loans and (y) 2.252.00% in the case of
Eurocurrency Loans, (ii) with respect to Extended Tranche B Term Loans, (x)
1.50% in the case of ABR Loans and (y) 2.50% in the case of Eurocurrency Loans
and (b) with respect to Revolving Loans, a rate determined in accordance with
the Pricing Grid.
“Application”: with respect to an Issuing Lender, an application, in such form
as such Issuing Lender may specify from time to time, requesting such Issuing
Lender to open or amend a Letter of Credit.
“Approved Fund”: as defined in Section 10.6(b).
“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (j), (k), (l), (m) or (o) of Section 7.5) that yields gross proceeds to any
Loan Party (other than ABG) (valued at the initial principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$25,000,000.
“Assignee”: as defined in Section 10.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.
“Australian Dollars” and “A$”: the lawful money of Australia.
“Auto-Extension Letter of Credit”: as defined in Section 3.1(a).
“Available Amount”: on any date of determination:
(a)    $750,000,000; plus
(b)    50% of the Consolidated Net Income determined on a cumulative basis since
the fiscal quarter commencing on or about October 1, 2016 for each fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.1; plus
(c)    the aggregate amount of the Net Cash Proceeds of any issuance or sale of
Capital Stock by, or capital contribution to, the Borrower after the Restatement
Effective Date and prior to the date of determination; plus
(d)    the aggregate amount of the Net Cash Proceeds received by the Borrower or
any of its Subsidiaries as a return (whether by dividend, interest,
distributions, returns of capital, repayments or otherwise) on any Investment to
the extent such Investment was made using the Available Amount after the
Restatement Effective Date and prior to the date of determination, minus
(e)    the sum of the amount of Available Amounts used to (x) make Restricted
Payments pursuant to Section 7.6(h), (y) fund Investments pursuant to Section
7.7(t), (z) make voluntary or optional payments, prepayments, repurchases or
redemptions of or optionally or voluntarily defease or segregate funds with
respect to certain Indebtedness





--------------------------------------------------------------------------------

                                            


pursuant to Section 7.8(a)(v), in each case, after the Restatement Effective
Date and prior to the date of determination;
provided, that, for purposes of this definition, the following shall be excluded
from the calculation of Consolidated Net Income: (i) (x) the amount of debt
extinguishment costs and transaction costs in connection with any Specified
Transaction, (y) the amount of separation, integration, restructuring and
severance cash items incurred within twelve months of the date of the
consummation of any Specified Transaction in connection with such Specified
Transaction in an aggregate amount not to exceed $30,000,000 and (z) any
non-cash impairment charges associated with, or any other write-offs of,
intangibles (including goodwill) and (ii) the income of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of the income is not at the time permitted by
operation of the terms of its charter, or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary.
“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the Swingline Exposure shall be deemed to
be zero.
“Avis Budget Finance”: Avis Budget Finance, Inc., a Delaware corporation.
“Avis Europe”: Avis Europe plc, a public limited company incorporated under the
laws of England and Wales.
“Avis Europe Acquisition”: (i) the acquisition by the Borrower or any of its
Subsidiaries of all of the issued and to be issued shares of Avis Europe
pursuant to a court sanctioned scheme of arrangement between Avis Europe and its
shareholders under Part 26 of the Companies Act 2006 and the related reduction
of capital (if any) under section 649 of the Companies Act 2006 or (ii) the
acquisition by the Borrower or any of its subsidiaries of at least 75% of the
issued and to be issued shares of Avis Europe by way of a contractual takeover
offer within the meaning of section 974 of the Companies Act 2006 made by the
Borrower or any of its subsidiaries to effect the acquisition and satisfaction
of all other conditions precedent for such takeover offer to be declared
unconditional in all respects.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.





--------------------------------------------------------------------------------

                                            


“Borrowing Date”: any Business Day specified by the Borrower or any Subsidiary
Borrower as a date on which the Borrower or such Subsidiary Borrower requests
the relevant Lenders to make Loans hereunder.
“Brazilian Joint Venture”: the joint venture entered into by the Borrower,
Afonso Celso De Barros Santos, and Dallas Holding S.A., pursuant to that certain
Subscription Agreement dated as of June 6, 2013.
“Budget”: as defined in Section 6.2(c).
“Budget Truck Division”: the truck rental business of Budget Rent A Car System,
Inc. and its Subsidiaries.
“Business Day”: any day other than a Saturday, Sunday or other day on which
banks in the State of New York are permitted to close; provided, however, that
when used in connection with a Eurocurrency Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in Dollar deposits
or deposits in any Optional Currency, as applicable, in the London Interbank
market.
“Canadian Dollars” and “C$”: the lawful money of Canada.
“Canadian Securitization Entity”: WTH Funding Limited Partnership, WTH Car
Rental Limited Partnership, each an Ontario limited partnership, and any other
special purpose entity formed for the purpose of engaging in vehicle financing
in Canada including, without limitation, any other partnerships formed from time
to time and each of the special purpose entities that may be partners in WTH
Funding Limited Partnership, WTH Car Rental Limited Partnership or in any other
such partnerships.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease (including any finance lease) of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Cash Equivalents”: any of the following, to the extent acquired for investment
and not with a view to achieving trading profits: (a) obligations fully backed
by the full faith and credit of the federal government of the United States or
any Member State or any agency or instrumentality thereof maturing not in excess
of twelve months from the date of acquisition, (b) commercial paper maturing not
in excess of twelve months from the date of acquisition and rated at least “P-1”
by Moody’s or “A-1” by S&P on the date of such acquisition, (c) the following
obligations of any Lender or any domestic commercial bank having capital and
surplus in excess of $500,000,000, which has, or the holding company of which
has, a commercial paper rating meeting the requirements specified in clause (b)
above: (i) time deposits, certificates of deposit and acceptances maturing not
in excess of twelve months from the date of acquisition, or (ii) repurchase
obligations with a term of not more than thirty days for underlying





--------------------------------------------------------------------------------

                                            


securities of the type referred to in clause (a) above, (d) money market funds
that invest exclusively in interest bearing, short-term money market instruments
and adhere to the minimum credit standards established by Rule 2a-7 of the
Investment Company Act of 1940, as amended, (e) municipal securities: (i) for
which the pricing period in effect is not more than twelve months long and (ii)
rated at least “P-1” by Moody’s or “A-1” by S&P and (f) foreign investments
substantially comparable to the investments described in clauses (b), (c), (d)
and (e) above in connection with managing cash of any Subsidiary having
operations in a foreign country.
“Cash Items Cap”: as defined in the definition of “Consolidated Net Income”.
“Centre Point Base Indenture”: the Amended and Restated Base Indenture, dated as
of March 9, 2010, between the Centre Point Issuer and the Centre Point Trustee,
as amended, modified or supplemented from time to time.
“Centre Point Financing Program”: the transactions contemplated by the Centre
Point Base Indenture, as it may be from time to time further amended,
supplemented or modified, and the instruments and agreements referenced therein
and otherwise executed in connection therewith, and any successor program.
“Centre Point Indebtedness”: any Indebtedness incurred pursuant to the Centre
Point Financing Program.
“Centre Point Issuer”: Centre Point Funding, LLC.
“Centre Point Trustee”: The Bank of New York Mellon Trust Company, N.A., in its
capacity as Trustee under the Centre Point Base Indenture, together with its
successors and assigns in such capacity.
“Change in Control”: (a) the acquisition by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
SEC thereunder as in effect on the Restatement Effective Date), directly or
indirectly, beneficially or of record, of ownership or control of in excess of
50% of the voting common stock of ABG on a fully diluted basis at any time or
(b) if at any time, individuals who at the Restatement Effective Date
constituted the board of directors of ABG (together with any new directors whose
election by such board of directors or whose nomination for election by the
shareholders of ABG, as the case may be, was approved by a vote of the majority
of the directors then still in office who were either directors at the
Restatement Effective Date or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of directors of ABG, (c) ABG shall cease to own, directly or through one
or more Wholly-Owned Subsidiaries, all of the capital stock of Holdings, free
and clear of any direct or indirect Liens (other than statutory Liens) or (d)
Holdings shall cease to directly own all of the capital stock of the Borrower,
free and clear of any direct or indirect Liens (other than statutory Liens or
Liens created by the Loan Documents).
“Closing Date”: April 19, 2006.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Co-Documentation Agent”: as defined in the preamble hereto.





--------------------------------------------------------------------------------

                                            


“Collateral”: all property of the Loan Parties (other than ABG), now owned or
hereafter acquired, upon which a Lien is purported to be created by any Security
Document, provided, however, that Collateral shall not include the assets of
yany Foreign Subsidiary or more than 65% of the Capital Stock of any Foreign
Subsidiary.
“Commitment”: as to any Lender, the sum of the Tranche B Term Commitment and the
Revolving Commitment of such Lender.
“Commitment Fee Rate”: a rate determined in accordance with the Pricing Grid.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
“Collateralized”: secured by cash collateral arrangements and/or backstop
letters of credit entered into on terms and in amounts reasonably satisfactory
to the Administrative Agent and the relevant Issuing Lender.
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.18, 2.19, 2.20 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.
“Consolidated Coverage Ratio”: as defined in Schedule 1.1G.
“Consolidated EBITDA”: without duplication, for any period, Consolidated Net
Income plus
(a)
provision for taxes based on income;

(b)
depreciation expense (excluding any such expense attributable to depreciation of
Eligible Assets);

(c)
Consolidated Total Interest Expense;

(d)
amortization expense (excluding any such expense attributable to amortization of
Eligible Assets);

(e)
non-cash stock option and restricted stock grant expense;

(f)
[reserved];






--------------------------------------------------------------------------------

                                            


(g)
other unusual or non-recurring non-cash expenses or losses, including fees,
expenses and charges associated with the transactions contemplated by the
Separation Agreement;

(h)
unrealized losses (or minus unrealized gains) from interest rate, foreign
exchange and gasoline Swap Agreements;

(i)
any other non-cash charges and expenses (including amortization of deferred
financing fees), in the case of each of (a)-(h) above, to the extent such items
are reflected as a charge in the calculation of Consolidated Net Income for such
period;

(j)
fees, expenses and transaction costs paid or incurred in connection with any
Specified Transaction and the financing thereof, whether or not successful;

(k)
Realized or unrealized losses (or minus realized or unrealized gains) in respect
of intercompany loans or intercompany hedging transactions not already included
in the calculation of Consolidated Net Income;

(l)
[reserved];

(m)
the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the Borrower in good faith to be realized not later than
the end of the sixth full fiscal quarter immediately following the closing of a
Specified Transaction in connection with such Specified Transaction as a result
of specified actions taken or with respect to which substantial steps have been
taken by the Borrower (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period), net
of the amount of actual benefits realized during such period from such actions;
provided that (A) a certificate signed by a Responsible Officer shall be
delivered to the Administrative Agent together with the Compliance Certificate
required to be delivered pursuant to Section 6.2(b), certifying that such cost
savings, operating expense reductions and synergies are reasonably expected and
supportable in the good faith judgment of the Borrower, (B) the aggregate amount
of cost savings, operating expense reductions and projected synergies added
pursuant to this clause (m) shall not exceed (x) 10% of Consolidated EBITDA in
the aggregate in any period of four consecutive fiscal quarters plus (y) up to
an additional $70,000,000 in the aggregate resulting from the Avis Europe
Acquisition plus (z) up to an additional $50,000,000 in the aggregate resulting
from the ZipCar Acquisition, (C) no cost savings, operating expense reductions
and synergies shall be added pursuant to this clause (m) to the extent
duplicative of any expenses or charges otherwise added to Consolidated EBITDA,
whether through a pro forma adjustment or otherwise, for such period, and (D)
projected amounts (and amounts not yet realized) may no longer be added in
calculating Consolidated EBITDA pursuant to this clause (m) to the extent
occurring more than six full fiscal quarters after the specified action taken in
order to realize such projected cost savings, operating expense reductions and
synergies; and






--------------------------------------------------------------------------------

                                            


(n)
fees and expenses paid or incurred in connection with any Permitted Acquisition
or other Investment, Material Disposition, issuance or amendment of Indebtedness
or Capital Stock, whether or not successful.

Notwithstanding the foregoing, in calculating Consolidated EBITDA for any
period, pro forma effect shall be given to (i)(A) any non-recurring gains
(losses) on business unit dispositions outside the ordinary course of business
and (B) any unusual or non-recurring non-cash income, in the case of each of (A)
and (B) above, to the extent such items are reflected as income (losses) in the
calculation of Consolidated Net Income for such period and (ii) any cash
payments made during such period in respect of items described in clause (g) and
(h) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or non-cash or unrealized losses were reflected as a charge in the
calculation of Consolidated Net Income, all as determined on a consolidated
basis in accordance with GAAP. For the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”) pursuant to any determination of the Consolidated Leverage Ratio, (i)
if at any time during or following such Reference Period the Borrower or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period and (ii) if during or following such Reference Period the Borrower or any
Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Acquisition occurred on the first day of such Reference Period. As
used in this definition, “Material Acquisition” means the Avis Europe
Acquisition and any acquisition of property or series of related acquisitions of
property that (a) constitutes assets comprising all or substantially all of an
operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $25,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property under Section 7.5(f), (g) or (h) that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $25,000,000.
“Consolidated Financial Statements”: as defined in Section 4.1(b).
“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.
“Consolidated Net Income”: for any period for which such amount is being
determined, the net income (or loss) of the Borrower and its Subsidiaries during
such period determined on a consolidated basis for such period taken as a single
accounting period in accordance with GAAP; provided that there shall be excluded
(i) income (loss) of any Person (other than a Subsidiary of the Borrower) in
which the Borrower or any of its Subsidiaries has any equity investment or
comparable interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or its Subsidiaries by such Person
during such period, (ii) any extraordinary, unusual, exceptional or
non-recurring cash items and any separation, integration, restructuring and
severance cash items in an amount not to exceed, in the aggregate together with
all items under this clause (ii), 10% of Consolidated EBITDA in any period of
four consecutive fiscal quarters (the “Cash Items Cap”); provided that, upon
consummation of the Avis Europe Acquisition, to the extent paid or incurred in
connection with the Avis Europe Acquisition, the Cash Items Cap shall be
increased by an additional $75,000,000 for any period ended after the date of
the consummation of the Avis Europe Acquisition through the eighth full fiscal
quarter immediately following the date of the consummation of the Avis Europe
Acquisition, (iii) any unusual pretax non-cash losses and expenses, (iv) any
income (loss) for such period from





--------------------------------------------------------------------------------

                                            


discontinued operations in accordance with GAAP and (v) any adjustments of
contingent consideration related to an acquisition, including earnouts and
contingent purchase price adjustments.


“Consolidated Quarterly Tangible Assets” at any date, the total assets less the
sum of the “goodwill, net,” and “other intangibles, net,” in each case reflected
on the consolidated balance sheet of the Borrower and its Subsidiaries as at the
end of any fiscal quarter of the Borrower for which such a balance sheet is
available, determined on a consolidated basis in accordance with GAAP (and, in
the case of any determination relating to the incurrence of any Indebtedness or
the making of any Investment or Restricted Payment, on a pro forma basis
including any property or assets being acquired in connection therewith).
“Consolidated Secured Debt”:  at any date, the sum of the aggregate principal
amount of all Consolidated Total Debt that is secured by a Lien on any asset of
the Borrower or its Subsidiaries.  
“Consolidated Secured Leverage Ratio”:  as at the last day of any period, the
ratio of (a) Consolidated Secured Debt on such day to (b) Consolidated EBITDA
for such period.  
“Consolidated Tangible Assets”: at any date, the amount equal to (x) the sum of
Consolidated Quarterly Tangible Assets as at the end of each of the most
recently ended four fiscal quarters of the Borrower for which a calculation
thereof is available, divided by (y) four.
“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP; provided that, for purposes of this
definition, Indebtedness shall not include (i)(x) Securitization Indebtedness,
(y) AESOP Indebtedness and Centre Point Indebtedness or (z) Recourse Vehicle
Indebtedness up to $1,800,000,000, (ii) the aggregate undrawn amount of
outstanding Letters of Credit or any other letters of credit, (iii) obligations
under Swap Agreements or (iv) without duplication of Indebtedness referred in
clauses (i)(x) and (i)(z) above, any other obligations under long-term finance
leases in respect of Eligible Assets entered into by Foreign Subsidiaries,
including any Capital Lease Obligations of any such Foreign Subsidiary and any
Guarantee Obligations in respect of such Capital Lease Obligations
(collectively, “Additional Foreign Vehicle Indebtedness”). In addition, for
purposes of this definition, the amount of Indebtedness of the Borrower and its
Subsidiaries at any date shall be reduced (but not to less than zero) by the
amount of Excess Cash.
“Consolidated Total Interest Expense”: for any period, without duplications (a)
total interest expense paid or payable in cash (including that properly
attributable to Capital Lease Obligations) plus, (b)(x) all capitalized interest
and amortization of debt discount and debt issuance costs and (y) debt
extinguishment costs, in each case, of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net cash costs (or minus net
profits) under interest rate Swap Agreements minus, (c) without duplication, any
interest income of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP during such period (other than interest income earned on
any Related Eligible Assets). Notwithstanding the foregoing, interest expense in
respect of any (i) Securitization Indebtedness, (ii) AESOP Indebtedness and
Centre Point Indebtedness, (iii) Recourse Vehicle Indebtedness, in an amount,
for this clause (iii), up to $1,800,000,000, or (iv) Additional Foreign Vehicle
Indebtedness, shall not be included in Consolidated Total Interest Expense. For
purposes of calculating Consolidated Total Interest Expense related to Recourse
Vehicle Indebtedness for any period, such amount shall be equal to the product
of the following formula on the date of determination to the extent that the
amount of Recourse Vehicle Indebtedness exceeds $1,800,000,000 at any time
during such period:





--------------------------------------------------------------------------------

                                            


Recourse Vehicle Indebtedness – $1,800,000,000
x
total interest expense on Recourse Vehicle Indebtedness
Recourse Vehicle Indebtedness

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Currency”: Dollars or any Optional Currency.
“Declined Amounts”: as defined in Section 2.11(d).
“Declining Lender”: as defined in Section 2.11(d).
“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, unless such requirement to fund such Loan
or participation in Letters of Credit or Swingline Loans is based on such
Lender's good faith determination that the conditions precedent to funding such
Loan or participation in Letters of Credit or Swingline Loans under this
Agreement have not been satisfied and such Lender has notified the
Administrative Agent  in writing to that effect, (b) notified the Borrower, the
Administrative Agent, any Issuing Lender, any Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
generally under this Agreement or has made a public statement to the effect that
it does not intend to comply with its funding obligations generally under this
Agreement or generally under other agreements in which it commits to extend
credit (unless such writing or public statement relates to such Lenders’
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c)
failed, within three Business Days after written request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans, provided that such Lender
shall cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent, (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) has, or has a direct or indirect parent
company that has, become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any ownership interest in such Lender or a parent company thereof
or the exercise of control over a Lender or parent company thereof by a
Governmental Authority or instrumentality thereof.
“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment (other than a collateral assignment), conveyance, transfer
or other disposition thereof. The terms “Dispose” and “Disposed of” shall have
correlative meanings.
“Disqualified Stock”: with respect to any Person, any Capital Stock that by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable or exercisable) or upon the happening of any event (other
than following the occurrence of a Change in Control or other





--------------------------------------------------------------------------------

                                            


similar event described under such terms as a “change in control,” or an Asset
Sale) (i) matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (ii) is convertible or exchangeable for Indebtedness or
Disqualified Stock or (iii) is redeemable at the option of the holder thereof
(other than following the occurrence of a Change in Control or other similar
event described under such terms as a “change in control,” or an Asset Sale), in
whole or in part, in each case on or prior to the Final Revolving Termination
Date.
“Dollar Equivalent”: on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to an amount
denominated in any Optional Currency, the equivalent in Dollars of such amount
determined by the Administrative Agent or the Issuing Lender, as applicable, in
accordance with normal banking industry practice using the Exchange Rate on the
date of determination of such equivalent. In making any determination of the
Dollar Equivalent (for purposes of calculating the amount of Loans to be
borrowed from the respective Lenders on any date or for any other purpose), the
Administrative Agent or the Issuing Lender, as applicable, shall use the
relevant Exchange Rate in effect on the date on which the Borrower or any
Subsidiary Borrower delivers a request for Revolving Loans or on such other date
upon which a Dollar Equivalent is required to be determined pursuant to the
provisions of this Agreement. As appropriate, amounts specified herein as
amounts in Dollars shall be or include any relevant Dollar Equivalent amount.
“Dollars” and “$”: the lawful money of the United States.
“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States, but excluding any Subsidiary
substantially all the assets of which consists of stock of a Foreign Subsidiary.
“Domestic Subsidiary Borrower”: any Subsidiary Borrower which is a Domestic
Subsidiary.
“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Early Maturity Trigger Indebtedness”: any Indebtedness incurred under Sections
7.2(w) (to the extent subject to the limitations on scheduled principal payments
or prepayments set forth in the proviso therein) and 7.2(y) having a stated
maturity date prior to the date specified in clause (i) of “Non-Extended Tranche
B Term Loan Maturity Date” or, at any time that no Non-Extended Tranche B Term
Loans remain outstanding, the date specified in clause (i) of “Extended Tranche
B Term Loan Maturity Date.”
“Eligible Assets”: any of the following and any proceeds thereof: (a) assets
(and interests in assets) that are of the type described as “assets under
vehicle programs” in the consolidated financial





--------------------------------------------------------------------------------

                                            


statements of the Borrower and its Subsidiaries, dated December 31, 2012, which
shall include, without limitation, vehicles, vehicle leases, fleet maintenance
contracts, fleet management contracts, other service contracts, receivables
generated by any of the foregoing and other asset servicing rights, related
deposit accounts, and (b) equity interests or other securities issued by any
Subsidiary or other Person issuing securities or incurring Indebtedness secured
by, payable from or representing beneficial interests in, or holding title or
ownership interests in, assets of the type described in clause (a) above or
interests in such assets.
“Environmental Laws”: all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, judgments, injunctions, notices or requirements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Materials of Environmental
Concern or to health and safety matters, including without limitation, the Clean
Water Act also known as the Federal Water Pollution Control Act (“FWPCA”)
33 U.S.C. § 1251 et seq., the Clean Air Act (“CAA”), 42 U.S.C. §§ 7401 et seq.,
the Federal Insecticide, Fungicide and Rodenticide Act (“FIFRA”), 7 U.S.C.
§§ 136 et seq., the Surface Mining Control and Reclamation Act (“SMCRA”),
30 U.S.C. §§ 1201 et seq., the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq., the
Superfund Amendment and Reauthorization Act of 1986 (“SARA”), Public Law 99‑499,
100 Stat. 1613, the Emergency Planning and Community Right to Know Act
(“ECPCRKA”), 42 U.S.C. § 11001 et seq., the Resource Conservation and Recovery
Act (“RCRA”), 42 U.S.C. § 6901 et seq., the Occupational Safety and Health Act
as amended (“OSHA”), 29 U.S.C. § 655 and § 657, together, in each case, with any
amendment thereto, and the regulations adopted and binding publications
promulgated thereunder and all substitutions thereof.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“Escrowed Debt”: as defined in the definition of “Escrowed Debt Issuer”.
“Escrowed Debt Issuer”: any Subsidiary that is an issuer of Indebtedness
permitted to be incurred by Section 7.2 the proceeds of which are maintained
under escrow or similar contingent release arrangements (such Indebtedness
“Escrowed Debt”).
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
“Euro” and “€”: the official currency of the European Union.
“Eurocurrency Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the LIBO Screen Rate at approximately 11:00
A.M., London time, two Business Days prior to the beginning of such Interest
Period (or, for Eurocurrency Loans denominated in Pounds Sterling, on the first
date of such Interest Period); provided that if the LIBO Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided further that if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”) with
respect to the applicable currency then the Eurocurrency Base Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
Notwithstanding the foregoing, with respect to Loans denominated in Australian
Dollars, Canadian Dollars and New Zealand Dollars, “Eurocurrency Base Rate”
shall have the meaning set forth for such currency on Schedule 1.1C.





--------------------------------------------------------------------------------

                                            


“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.
“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements



; provided that with respect to any Eurocurrency Loan denominated in Euro or
Pounds Sterling, the Eurocurrency Rate shall the mean the Eurocurrency Base
Rate; and provided further that the Eurocurrency Rate applicable to any Tranche
B Term Loan shall, in any event, be at all times no less than 0.75%.
“Eurocurrency Reserve Requirements”: a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed under Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and as
such shall be deemed to be subject to such reserve requirements without benefit
of or credit for proration, exceptions or offsets which may be available from
time to time to any Lender under Regulation D or any comparable regulation.
Eurocurrency Reserve Requirements shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.
“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Excess Cash”: all cash and Cash Equivalents of the Borrower and its
Subsidiaries at such time determined on a consolidated basis in accordance with
GAAP in excess of $25,000,000.
“Exchange Rate”: for any day with respect to any Optional Currency, the rate at
which such Optional Currency may be exchanged into Dollars, as set forth at
11:00 A.M., London time, on such day on the applicable Reuters currency page
with respect to such Optional Currency. In the event that such rate does not
appear on the applicable Reuters currency page, the Exchange Rate with respect
to such Optional Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower or, in the absence of such
agreement, such Exchange Rate shall instead be the spot rate of exchange of the
Administrative Agent in the London Interbank market or other market where its
foreign currency exchange operations in respect of such Optional Currency are
then being conducted, at or about 11:00 A.M., London time, on such day for the
purchase of Dollars with such Optional Currency, for delivery two Business Days
later; provided, however, that if at the time of any such determination, for any
reason,





--------------------------------------------------------------------------------

                                            


no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Excluded Person”: as defined in the definition of “Subsidiary”.
“Excluded Subsidiary”: each Subsidiary listed on Schedule 1.1B, the Regulated
Subsidiary, any Immaterial Subsidiary, any Insurance Subsidiary, any Escrowed
Debt Issuer, and any other Subsidiary so long as the Borrower or any Subsidiary
of the Borrower does not have the controlling authority under the organizational
documents of such Excluded Subsidiary to incur Indebtedness on its behalf or
grant Liens on its assets (other than purchase money security interests).
“Excluded Taxes”: as defined in Section 2.19(a).
“Existing Credit Agreement”: as defined in the preamble hereto.
“Existing Letters of Credit”: as defined in Section 3.9.
“Existing Mortgaged Property”: each Mortgaged Property (as defined in the
Existing Credit Agreement) existing immediately prior to the Restatement
Effective Date.
“Extended Commitment”: as defined in Section 2.26(a).
“Extended Credit”: as defined in Section 2.26(a).
“Extended Loan”: as defined in Section 2.26(a).
“Extended Tranche B Term Facility”: as defined in the definition of “Facility”.
“Extended Tranche B Term Loan”: each Tranche B Term Loan held by an Extending
Tranche B Term Lender. The aggregate principal amount of the Extended Tranche B
Term Loans as of the First Amendment Effective Date is $825,000,000.
“Extended Tranche B Term Loan Maturity Date”: the earlier of (i) March 15, 2022
and (ii) to the extent more than $100,000,000 of Early Maturity Trigger
Indebtedness is then outstanding, the date that is 90 days prior to the earliest
maturity date applicable to such Early Maturity Trigger Indebtedness.
“Extending Tranche B Term Lender”: as defined in the First Amendment.
“Existing Tranche B Term Loans”: as defined in the SeventhFirst Amendment.
“Extension”: as defined in Section 2.26(a).
“Extension Offer”: as defined in Section 2.26(a).
“Facility”: each of (a) the Non-Extended Tranche B Term Loans (the “Non-Extended
Tranche B Term Facility”), (b) the Extended Tranche B Term Loans (the “Extended
Tranche B Term Facility”) and (cb) the Revolving Commitments and the extensions
of credit made thereunder (the “Revolving Facility”).





--------------------------------------------------------------------------------

                                            


“FATCA”: Sections 1471 through 1474 of the Code as of the date of this Agreement
(or any amended or successor version that is substantively comparable), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b) of the Code.
“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.
“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.
“Final Revolving Termination Date”: at any date of determination, the latest
termination or expiration date applicable to any Revolving Loan or Revolving
Commitment hereunder at such time, including the final termination or expiration
date of any Incremental Revolving Commitments and any Revolving Loans or
Revolving Commitments, in each case, extended in accordance with this Agreement
from time to time.
“Final Term Loan Maturity Date”: at any date of determination, the latest
maturity date applicable to any Term Loan hereunder at such time, including the
final maturity date of any Incremental Term Loans and any Replacement Term
Loans, in each case, extended in accordance with this Agreement from time to
time.
“First Amendment”: the First Amendment, dated as of the First Amendment
Effective Date, to the Third Amended and Restated Credit Agreement, dated as of
October 3, 2014, among Holdings, the Borrower, ABG, several banks and other
financial institutions or entities parties as lenders and agents thereto and
JPMorgan Chase Bank, N.A., as administrative agent.this Agreement.
“First Amendment Effective Date”: the “First Amendment Effective Date”, as
defined in the First Amendment, which date is May 20March 3, 20162017.
“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.
“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time; provided that (a) at any time after the Closing Date,
the Borrower may elect, upon notice to the Administrative Agent, to apply IFRS
accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP shall thereafter be construed to mean IFRS (except as otherwise
provided herein) and (b) any calculation or determination in this Agreement that
requires the application





--------------------------------------------------------------------------------

                                            


of GAAP for periods that include fiscal quarters ended prior to the Borrower’s
election to apply IFRS shall remain as previously calculated or determined in
accordance with GAAP.
“Governmental Authority”: any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, or any
federal, state or municipal court, in each case whether of the United States or
foreign.
“Group Members”: the collective reference to ABG, Holdings, the Borrower and
their respective Subsidiaries; provided that the terms “Group Member” and “Group
Members” as used in Sections 6, 7 and 8 shall not include ABG except as
otherwise provided therein.
“Guarantee and Collateral Agreement”: the Amended and Restated Guarantee and
Collateral Agreement, dated as of May 3, 2011, as amended, modified or
supplemented from time to time.
“Guarantee Obligation”: any obligation, contingent or otherwise, of the Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness (including reasonable fees and expenses related thereto)
or to purchase (or to advance or supply funds for the purchase of) any security
for the payment thereof, (b) to purchase or lease property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, however, that the amount of any Guarantee Obligation
shall be limited to the extent necessary so that such amount does not exceed the
value of the assets of such Person (as reflected on a consolidated balance sheet
of such Person prepared in accordance with GAAP) to which any creditor or
beneficiary of such Guarantee Obligation would have recourse.
Notwithstanding the foregoing definition, the term “Guarantee Obligation” shall
not include any direct or indirect obligation of a Person as a general partner
of a general partnership or a joint venturer of a joint venture in respect of
Indebtedness of such general partnership or joint venture, to the extent such
Indebtedness is contractually non‑recourse to the assets of such Person as a
general partner or joint venturer (other than assets comprising the capital of
such general partnership or joint venture). The term “Guarantee Obligation”
shall not include endorsements for collection or deposit in the ordinary course
of business.
“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.
“Holdings”: as defined in the preamble hereto.
“IFRS”: the International Financial Reporting Standards promulgated by the
International Accounting Standards Board (“IASB”) (which includes standards and
interpretations approved by the IASB and International Accounting Standards
(“IAS”) issued under previous constitutions), together with its pronouncements
thereon from time to time, and applied on a consistent basis.
“Immaterial Subsidiary”: any Subsidiary or a group of Subsidiaries of the
Borrower which, as of any date of determination, when taken together, does not
have assets with a value in excess of 3.0% of the total assets of the Borrower
and its Subsidiaries on a consolidated basis.





--------------------------------------------------------------------------------

                                            


“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurocurrency Base Rate.”
“Increased Amount Date”: is defined in Section 2.23.
“Incremental Commitment Agreement”: is defined in Section 2.23.
“Incremental Commitments”: is defined in Section 2.23.
“Incremental Lender”: is defined in Section 2.23.
“Incremental Loan Commitments”: is defined in Section 2.23.
“Incremental Revolving Commitments”: is defined in Section 2.23.
“Incremental Revolving Lender”: is defined in Section 2.23.
“Incremental Revolving Loan”: is defined in Section 2.23.
“Incremental Synthetic Deposit”: is defined in Section 2.23.
“Incremental Synthetic L/C Commitments”: is defined in Section 2.23.
“Incremental Synthetic L/C Facility”: is defined in Section 2.23.
“Incremental Synthetic L/C Lender”: is defined in Section 2.23.
“Incremental Term Loan”: is defined in Section 2.23.
“Incremental Term Loan Commitments”: is defined in Section 2.23.
“Incremental Term Loan Increase”: is defined in Section 2.23.
“Incremental Term Loan Lender”: is defined in Section 2.23.
“Incremental Tranche A Term Loan”: any Incremental Term Loan having
amortization, tenor and other terms customary for the term loan A market, as
reasonably determined by the Administrative Agent and the Borrower.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
preferred Capital Stock of such Person (i) that is required to be redeemed prior
to the date which is 91 days after the Final Term Loan Maturity Date (or which
allows the holders of such preferred Capital Stock to require such preferred
Capital Stock to be





--------------------------------------------------------------------------------

                                            


redeemed prior to the date which is 91 days after the Final Term Loan Maturity
Date) (other than following the occurrence of a Change in Control or other
similar event described under such terms as a “change in control” or an Asset
Sale) or (ii) which is subject to other payment obligations (including any
sinking fund obligations) or obligations to pay dividends or cash interest in
respect of such preferred Capital Stock prior to the date which is 91 days after
the Final Term Loan Maturity Date (other than following the occurrence of a
Change in Control or other similar event described under such terms as a “change
in control” or an Asset Sale), (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and (j) for the
purposes of Section 8(e) only, all obligations of such Person in respect of Swap
Agreements; provided, that Indebtedness shall not include any earn-out
obligations or contingent obligations consisting of purchase price adjustments.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Insurance Subsidiary”: a Subsidiary established for the purpose of (a) insuring
the businesses, facilities, employees or joint ventures of the Borrower or any
of its Subsidiaries, or (b) providing insurance products.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges with respect to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December to occur while such
Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period, (d) as to any Loan (other than any Revolving Loan that
is an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be repaid.
“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six (or, if agreed to by
all Lenders under the relevant Facility, twelve) months thereafter, as selected
by the Borrower or relevant Subsidiary Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on





--------------------------------------------------------------------------------

                                            


the last day of the next preceding Interest Period applicable to such
Eurocurrency Loan and ending one, two, three or six (or, if agreed to by all
Lenders under the relevant Facility, twelve) months thereafter, as selected by
the Borrower or relevant Subsidiary Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 Noon, New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
(i)     if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)     the Borrower or relevant Subsidiary Borrower may not select an Interest
Period under a particular Facility that would extend beyond the Revolving
Termination Date or beyond the date final payment is due on the relevant Term
Loans, as the case may be;
(iii)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv)     the Borrower and any relevant Subsidiary Borrower shall select Interest
Periods so as not to require a payment or prepayment of any Eurocurrency Loan
during an Interest Period for such Loan.
“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time. When determining the rate for a period which
is less than the shortest period for which the LIBO Screen Rate is available,
the LIBO Screen Rate for purposes of clause (a) above shall be deemed to be the
overnight rate for Dollars or, if applicable, the relevant Optional Currency
determined by the Administrative Agent from such service as the Administrative
Agent may select.
“Investments”: as defined in Section 7.7.
“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Lender”: with respect to a Letter of Credit, the Revolving Lender that
is requested to issue, or that issues, such Letter of Credit pursuant to an L/C
Commitment, in the capacity as issuer of any Letter of Credit; provided, that no
Revolving Lender shall be an Issuing Lender without its consent.
“Joinder Agreement”: is defined in Section 10.1.





--------------------------------------------------------------------------------

                                            


“Joint Lead Arrangers”: JPMorgan Chase Bank, Citigroup Global Markets Inc. and
Deutsche Bank Securities Inc.
“JPMorgan Chase Bank”: JPMorgan Chase Bank, N.A.
“judgment currency”: as defined in Section 10.13.
“L/C Commitment”: as to any Revolving Lender, the obligation of such Revolving
Lender to issue Letters of Credit pursuant to Section 3 in an aggregate undrawn,
unexpired face amount plus the aggregate unreimbursed drawn amount thereof at
any time not to exceed the amount set forth under the heading “L/C Commitment”
opposite such Revolving Lender’s name on Schedule 1.1A or in the Assignment and
Assumption pursuant to which such Revolving Lender becomes a party thereto, in
each case, as the same may be changed from time to time pursuant to the terms
hereof; provided, that the amount of any Revolving Lender’s L/C Commitment may
be increased or decreased subject only to the consent of such Revolving Lender
and the Borrower and (ii) notwithstanding the aggregate amount of L/C
Commitments of all Revolving Lenders, at no time shall the L/C Obligations
exceed the aggregate Revolving Commitments.
“L/C Obligations”: as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
amount of all Unreimbursed Amounts. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.3. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“L/C Participants”: with respect to any Letter of Credit issued by an Issuing
Lender, the collective reference to all the Revolving Lenders other than the
Issuing Lender with respect to such Letter of Credit.
“LCA Action”: as defined in Section 1.4.
“LCA Election”: as defined in Section 1.4.
“LCA Test Date”: as defined in Section 1.4.
“Lender Presentation”: the Lender Presentation dated September 16, 2016 with
respect to the syndication of the Revolving Facility provided herein.
“Lenders”: as defined in the preamble hereto, including any Incremental Lender;
provided, that unless the context otherwise requires, each reference herein to
the Lenders shall be deemed to include any Conduit Lender, the Swingline Lenders
and the Issuing Lenders.
“Letter of Credit Expiration Date”: as defined in Section 3.1(a).
“Letters of Credit”: as defined in Section 3.1(a).
“LIBO Screen Rate”: for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars/the relevant Optional





--------------------------------------------------------------------------------

                                            


Currency for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion).
“Lien”: with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Limited Condition Acquisition”: any acquisition by the Borrower or one or more
of its Subsidiaries permitted pursuant to this Agreement whose consummation is
not conditioned on the availability of, or on obtaining, third party financing
and which is designated as a Limited Condition Acquisition by the Borrower or
such Subsidiary in writing to the Administrative Agent (and the Administrative
Agent shall promptly provide such written designation to the Lenders).
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Security Documents, the Parent Guarantee,
the Notes and any amendment, waiver, supplement or other modification to any of
the foregoing (including any Incremental Commitment Agreement).
“Loan Parties”: each Group Member that is a party to a Loan Document; provided
that the terms “Loan Party” and “Loan Parties” as used in Sections 6, 7 and 8
shall not include ABG except as otherwise provided therein.
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the relevant Term Loans or
the Total Revolving Extensions of Credit, as the case may be, outstanding under
such Facility (or, in the case of the Revolving Facility, prior to any
termination of the Revolving Commitments, the holders of more than 50% of the
Total Revolving Commitments).
“Material Acquisition”: as defined in the definition of “Consolidated EBITDA”.
“Material Adverse Effect”: any event, development or circumstance that has had
or could reasonably be expected to have a material adverse effect on (i) the
business, operations, property or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole (it being understood that a
bankruptcy filing by, or change in the actual or perceived credit quality of, or
work stoppage affecting any “big three” auto manufacturer shall not constitute a
Material Adverse Effect so long as such “big three” auto manufacturer has not
failed to perform its material performance obligations owed to the Borrower or
any of its Subsidiaries) or (ii) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights and remedies of the
Administrative Agent or the Lenders hereunder or thereunder.
“Material Disposition”: as defined in the definition of “Consolidated EBITDA”.
“Materials of Environmental Concern”: all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum





--------------------------------------------------------------------------------

                                            


distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
“Maximum Facilities Amount”: as defined in Section 2.23.
“Member State”: a country which is a current member of the Organization for
Economic Co-operation and Development and reasonably acceptable to the
Administrative Agent.
“Minimum Extension Condition”: as defined in Section 2.26(b).
“Modified Non-Extended Tranche B Term Loans”: as defined in Section 2.14(e).
“Modifying Non-Extending Tranche B Term Lender”: as defined in Section 2.14(e).
“Moody’s”: Moody’s Investors Service, Inc.
“Mortgaged Properties”: the real properties listed on Schedule 1.1F, as to which
the Administrative Agent for the benefit of the Lenders shall be granted a Lien
pursuant to the Mortgages (it being understood that there shall be no Mortgaged
Properties on the Restatement Effective Date and in no event shall the Mortgaged
Properties be deemed to include the Virginia Beach Parcel).
“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party
(other than ABG) in favor of, or for the benefit of, the Administrative Agent
for the benefit of the Lenders pursuant to the requirements of this Agreement
(and with respect to mortgages and deeds of trust made in accordance with
Section 6.9(d), in form and substance substantially the same as the mortgages
and deeds of trust that covered the Existing Mortgaged Property under the
Existing Credit Agreement (with such changes thereto as the Administrative Agent
may approve or as shall be advisable under the law of the jurisdiction in which
such mortgage or deed of trust is to be recorded)) under which a Lien is granted
on such real property and fixtures described therein, in each case as amended,
supplemented, amended and restated or otherwise modified from time to time.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements, to the extent such tax
credits or deductions or tax sharing arrangements are utilized), minus, in the
case of an Asset Sale, any reserve established, in accordance with GAAP, in
respect of (x) any potential adjustment in the sale price of such asset or
assets and (y) any liabilities associated with such assets or asset and retained
by Holdings, the Borrower or any Subsidiary after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or with respect to any
indemnification obligations associated with such Asset





--------------------------------------------------------------------------------

                                            


Sale (provided that, upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any such reserve,
the amount of such reserve shall constitute Net Cash Proceeds), and (b) in
connection with any issuance or sale of Capital Stock or any incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.
“New Zealand Dollars” and “NZ$”: the lawful money of New Zealand.
“Non-Excluded Taxes”: as defined in Section 2.19(a).
“Non-Extended Tranche B Term Facility”: as defined in the definition of
“Facility”.
“Non-Extended Tranche B Term Loan”: each Tranche B Term Loan held by a
Non-Extending Tranche B Term Lender. The aggregate principal amount of the
Non-Extended Tranche B Term Loans as of the First Amendment Effective Date is
$145,000,000.
“Non-Extended Tranche B Term Loan Maturity Date”: the earlier of (i) March 15,
2019 and (ii) to the extent more than $100,000,000 of Early Maturity Trigger
Indebtedness is then outstanding, the date that is 90 days prior to the earliest
maturity date applicable to such Early Maturity Trigger Indebtedness.
“Non-Extending Tranche B Term Lender”: as defined in the First Amendment.
“Non-Extension Notice Date”: as defined in Section 3.1(a).
“Non-U.S. Lender”: as defined in Section 2.19(e).
“Notes”: the collective reference to any promissory note evidencing Loans.
“NYFRB”: the Federal Reserve Bank of New York.
“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or any Subsidiary Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower and each Subsidiary Borrower to any
Agent or Lender (or, in the case of Specified Swap Agreements and Specified Cash
Management Agreements, any affiliate of any Agent or Lender, in each case, at
the time such agreement was entered into), whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, this Agreement, any other
Loan Document, the Letters of Credit, any Specified Swap Agreement,





--------------------------------------------------------------------------------

                                            


any Specified Cash Management Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, swap coupon or termination payments, fees
or indemnities, or reasonable out-of-pocket costs or expenses (including
reasonable out-of-pocket fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower or any Subsidiary Borrower pursuant hereto) or otherwise.
“OID”: is defined in Section 2.23.
“Optional Currency”: at any time, Australian Dollars, Canadian Dollars, Euro,
New Zealand Dollars, Pounds Sterling and such other currencies which are
convertible into Dollars and are freely traded and available in the London
interbank eurocurrency market and are approved by the Administrative Agent and
each Lender requested to make a Loan denominated in such currency (in each case,
such approval not to be unreasonably withheld).
“original currency”: as defined in Section 10.13.
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties applicable thereto, but excluding,
for the avoidance of doubt, any Excluded Taxes.
“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).
“Parent”: each of ABG, Cendant Finance Holding Company LLC and any other direct
or indirect parent of Holdings and the Borrower.
“Parent Expenses”: (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with its reporting obligations under, or in
connection with compliance with, applicable laws or applicable rules of any
applicable laws or applicable rules of any governmental, regulatory or
self-regulatory body or stock exchange, the Senior Unsecured Note Indenture, or
any other agreement or instrument relating to Indebtedness of the Borrower or
any Subsidiary Guarantor, including in respect of any reports filed with respect
to the Securities Act of 1933, as amended, the Securities Exchange Act of 1934,
as amended, or the respective rules and regulations promulgated thereunder, (ii)
an aggregate amount not to exceed $5,000,000 in any fiscal year to permit any
Parent to pay its corporate overhead expenses incurred in the ordinary course of
business, and to pay salaries or other compensation of employees who perform
services for any Parent or for such Parent and the Borrower, provided that ABG
allocates such overhead among its Subsidiaries in conformity with clause (vi) of
this paragraph, (iii) expenses incurred by any Parent in connection with the
acquisition, development, maintenance, ownership, prosecution, protection and
defense of its Intellectual Property and associated rights to the extent such
Intellectual Property and associated rights relate to the business or businesses
of the Borrower or any Subsidiary, (iv) indemnification obligations of any
Parent owing to directors, officers, employees or other Persons under its
charter or by-laws or pursuant to written agreements with any such Person, (v)





--------------------------------------------------------------------------------

                                            


other operational and tax expenses of any Parent attributable to or incurred on
behalf of Holdings, the Borrower and its Subsidiaries in the ordinary course of
business, including reimbursement obligations under the Letter of Credit
Facilities and including obligations in respect of director and officer
insurance (including premiums therefor); provided, that all operational and tax
expenses of any Parent are deemed to be attributable to or incurred on behalf of
the Borrower if the Borrower’s and its Subsidiaries’ activities represent
substantially all of the operating activities of such Parent and all of its
Subsidiaries and (vi) fees and expenses incurred by any Parent in connection
with any offering of Capital Stock or Indebtedness, (x) where the net proceeds
of such offering are intended to be received by or contributed or loaned to the
Borrower or any Subsidiary Guarantor, or (y) in a prorated amount of such
expenses in proportion to the amount of such net proceeds intended to be so
received, contributed or loaned, or (z) otherwise on an interim basis prior to
completion of such offering so long as any Parent shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Subsidiary Guarantor out
of the proceeds of such offering promptly if completed.
“Parent Guarantee”: the Guarantee Agreement, dated as of August 2, 2013, between
ABG and the Administrative Agent, as amended, modified or supplemented from time
to time.
“Participant”: as defined in Section 10.6(c).
“Participant Register”: as defined in Section 10.6(c)(i).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Permitted Acquisition”: an acquisition or any series of related acquisitions of
(a) all or substantially all of the assets or a majority of the outstanding
Capital Stock of any Person or (b) any division, line of business or other
business unit of any Person (such Person or such division, line of business or
other business unit of such Person shall be referred to herein as the “Target”),
in each case that is a type of business (or assets used in a type of business)
permitted to be engaged in by the Borrower and its Subsidiaries pursuant to
Section 7.13, so long as (i) after giving effect to such acquisition (including
any financing therefor), no Default or Event of Default shall then exist or
would exist after giving effect thereto, (ii) if the purchase price is greater
than $50,000,000, the Borrower shall demonstrate to the reasonable satisfaction
of the Administrative Agent (which calculations and information provided to the
Administrative Agent shall be made available to the Lenders) that, after giving
effect to the acquisition on a pro forma basis, the Borrower is in compliance
with the financial covenant set forth in Section 7.1 as of the most recently
ended fiscal quarter for which financial statements have been delivered
hereunder, (iii) the Borrower shall have taken such actions as are required of
it under the terms of Section 6.9 with respect to such acquisition and the
Target, if it has not merged with any Loan Party (other than ABG), shall have
taken such actions as are required of it under the terms of Section 6.9 and (iv)
to the extent that such acquisition is, in whole or in part, funded by the
proceeds of any Revolving Loans, such acquisition shall not be a “hostile”
acquisition and shall have been approved by the board of directors and/or
shareholders of the applicable Loan Party (other than ABG) and the Target;
provided that satisfaction of the conditions set forth in clauses (i) and (ii)
above may, at the option of the Borrower, be determined solely as of the date on
which the definitive agreement governing such acquisition is executed,
calculated to give pro forma effect to such acquisition as if it had occurred on
such date of determination.
“Permitted Lien”: any Lien permitted by Section 7.3.





--------------------------------------------------------------------------------

                                            


“Permitted Refinancing”: any Indebtedness or Capital Stock issued in exchange
for, or for the purpose of applying the net proceeds thereof to extend,
refinance, renew, replace, defease or refund other Indebtedness; provided that:
(a)
the principal amount (or accreted value, if applicable) of such Indebtedness
does not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded
(plus all accrued interest thereon and the amount of all fees, expenses and
premiums incurred in connection therewith);

(b)
such Indebtedness has a final maturity date later than the final maturity date
of, and has a weighted average life to maturity equal to or greater than the
weighted average life to maturity of, the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and

(c)
such Indebtedness is incurred by the obligor (or obligors) on the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pounds Sterling” and “£: the lawful money of the United Kingdom.
“Prepayment Amount”: as defined in Section 2.11(d).
“Prepayment Date”: as defined in Section 2.11(d).
“Pricing Grid”:
(a) with respect to Revolving Loans and Revolving Commitments, the table set
forth below:





--------------------------------------------------------------------------------

                                            


Level
Specified
Rating
Applicable Margin
Eurocurrency Loans
Applicable Margin
ABR Loans
Commitment Fee
Level I
≥ Ba2 from Moody’s and
≥ BB from S&P
1.75%
0.75%
0.30%
Level II
≥ Ba3 and < Ba2 from Moody’s and
≥ BB- and < BB from S&P
2.00%
1.00%
0.35%
Level III
< Ba3 from Moody’s or
< BB- from S&P
2.25%
1.25%
0.40%



In the event the Specified Rating assigned by Moody’s is not equivalent to the
Specified Rating assigned by S&P, the lower of the two Specified Ratings shall
determine the Applicable Margin and the Commitment Fee, as applicable, unless
the Specified Ratings are two or more levels apart, in which case the Applicable
Margin and Commitment Fee, as applicable, shall be based on the Level applicable
to the rating immediately above the lower of the two Specified Ratings. In the
event either Moody’s or S&P shall cease to assign a Specified Rating, then the
Applicable Margin and Commitment Fee with respect to Revolving Loans and
Revolving Commitments shall be based on Level III. Any change in the Applicable
Margin and Commitment Fee determined in accordance with the foregoing table
shall become effective on the date of announcement or publication by the
Borrower or either rating agency of any change in the Specified Ratings or, in
the absence of such announcement or publication, on the effective date of such
change in the Specified Ratings.

“Properties”: the facilities and properties owned, leased or operated by any
Group Member.
“Prior Restatement Effective Date”: October 3, 2014.
“Public-Sider”: a Lender whose representatives may trade in securities of
Holdings, the Borrower or any of their respective Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.
“Recourse Vehicle Indebtedness”: Indebtedness (i) secured by, payable from or
representing beneficial interests in Eligible Assets (including, for the
avoidance of doubt, buses) or (ii) that is unsecured, the proceeds of which are
used, directly or indirectly, to purchase Eligible Assets (including, for the
avoidance of doubt, buses), which, in each case, provides for recourse to the
Borrower or any Subsidiary (other than a Securitization Entity); provided that
Recourse Vehicle Indebtedness shall not include any Indebtedness of the Borrower
and Avis Budget Finance in respect of the Senior Unsecured Notes and any
Permitted Refinancing thereof.
“Recovery Event”: any settlement of or payment in a principal amount greater
than $25,000,000 in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any asset of any Loan Party (other than
ABG).
“Reference Period”: as defined in the definition of “Consolidated EBITDA”.





--------------------------------------------------------------------------------

                                            


“Refinancing Amendment”: has the meaning given such term in Section 10.1(d).
“Refinancing Debt”: Indebtedness (or commitments in respect thereof) incurred to
refinance all of the outstanding Term Loans or Revolving Commitments having a
like maturity date, in each case on a dollar-for-dollar basis from time to time,
in whole or part, in the form of one or more new term facilities (each, a
“Refinancing Term Facility”) or new revolving credit facilities (each, a
“Refinancing Revolving Facility”; the Refinancing Term Facilities and the
Refinancing Revolving Facilities, collectively, “Refinancing Facilities”) made
available under this Agreement with the consent of the Borrower and the
Administrative Agent (which consent shall not be unreasonably withheld) and the
lenders providing such financing (and no other lenders); provided that (A) in
the case of any refinancing of the Term Loans, any Refinancing Debt shall not
mature prior to the maturity date of, or have a shorter weighted average life
than, the Term Loans being refinanced, (B) in the case of any refinancing of the
commitments under the Revolving Facility, any Refinancing Debt shall not mature,
and there shall be no scheduled commitment reductions or scheduled amortization
payments under any such Refinancing Debt, prior to the maturity date of the
revolving commitments being refinanced, (C) the other terms and conditions of
such Refinancing Debt (excluding pricing, premium, maturity, scheduled
amortization and optional prepayment or redemption provisions) either (i)
consistent with the terms of this Agreement or (ii) otherwise shall be customary
market terms for indebtedness of such type (provided that, in the case of this
clause (ii), a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees)), (D) after giving effect to
the incurrence of Refinancing Debt (in the case of any Refinancing Debt in the
form of a revolving credit facility, to the extent of any drawings to be made
thereunder on the date of effectiveness of the related commitments) and the
application of the net proceeds therefrom, (x) no Default or Event of Default
shall have occurred and be continuing and (y) the Borrower shall be in pro forma
compliance with Section 7.1, (E) there shall be no additional direct or
contingent obligors with respect to such Refinancing Debt that are not, or will
not become, Guarantors and (F) no Lender shall be obligated to provide any such
Refinancing Debt.
“Refinancing Facilities”: as defined in the definition of “Refinancing Debt”.
“Refinancing Revolving Facility”: as defined in the definition of “Refinancing
Debt”.
“Refinancing Term Facility”: as defined in the definition of “Refinancing Debt”.
“Refunded Swingline Loans”: as defined in Section 2.7.
“Register”: as defined in Section 10.6(b).
“Regulated Subsidiary”: AmeriGuard Retention Group, Inc. or any similar
insurance subsidiary (if it becomes a Subsidiary through any Specified
Transaction).
“Regulation S-X”: Regulation S-X, promulgated pursuant to the Securities Act of
1933, as such Regulation is in effect on the date hereof.
“Regulation U”: Regulation U of the Board as in effect from time to time.





--------------------------------------------------------------------------------

                                            


“Reimbursement Obligation”: the obligation of the Borrower or relevant
Subsidiary Borrower to reimburse an Issuing Lender pursuant to Section 3.5 for
amounts drawn under Letters of Credit.
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party (other than ABG) in
connection therewith that are not applied to prepay the Tranche B Term Loans, or
reduce the Revolving Commitments pursuant to Section 2.11(b) as a result of the
delivery of a Reinvestment Notice.
“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to (a) acquire or repair assets useful in its business or (b)
make acquisitions permitted under Section 7.7.
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business or to make acquisitions permitted under Section 7.7.
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in the Borrower’s
business with all or any portion of the relevant Reinvestment Deferred Amount.
“Related Eligible Assets”: Eligible Assets that secure or are the direct or
indirect source of payment for AESOP Indebtedness, Centre Point Indebtedness,
Securitization Indebtedness, Recourse Vehicle Indebtedness or Additional Foreign
Vehicle Indebtedness.
“Related Taxes”: any and all Taxes required to be paid by the Borrower or any
Parent other than Taxes directly attributable to (i) the income of any entity
other than any Parent, Holdings, the Borrower or any of its Subsidiaries, (ii)
owning the Capital Stock of any corporation or other entity other than any
Parent, Holdings, the Borrower or any of its Subsidiaries or (iii) withholding
taxes on payments actually made by any Parent other than to any other Parent,
Holdings, the Borrower or any of its Subsidiaries.
“Replaced Term Loan”: as defined in Section 10.1(b).
“Replacement Term Loan”: as defined in Section 10.1(b).
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
“Required Lenders”: at any time, the holders of more than 50% of the sum of (i)
the aggregate unpaid principal amount of the Tranche B Term Loans then
outstanding and (ii) the Total





--------------------------------------------------------------------------------

                                            


Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.
“Requirements of Law”: as to any Person, the Certificate of Incorporation and
By‑Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court of
competent jurisdiction or other Governmental Authority, in each case applicable
to and binding upon such Person and any of its property, and to which such
Person and any of its property is subject.
“Responsible Officer”: the chief executive officer, president, chief accounting
officer, chief financial officer, treasurer or assistant treasurer of the
Borrower.
“Restatement Effective Date”: the date on which the conditions specified in
Section 5.1 are satisfied (or waived in accordance with Section 10.1).
“Restricted Payments”: as defined in Section 7.6.
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Total Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A (as amended, supplemented or otherwise modified from time to time)
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.
“Revolving Commitment Period”: the period from and including the Restatement
Effective Date to the Revolving Termination Date.
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the Dollar Equivalent of the aggregate principal
amount of all Revolving Loans held by such Lender then outstanding, (b) the
Dollar Equivalent of such Lender’s Revolving Percentage of the L/C Obligations
then outstanding and (c) such Lender’s Swingline Exposure.
“Revolving Facility”: as defined in the definition of “Facility”.
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
“Revolving Loans”: as defined in Section 2.4(a).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis.





--------------------------------------------------------------------------------

                                            


“Revolving Termination Date”: the earlier of (i) October 7, 2021 and (ii) to the
extent more than $145,000,000 of Non-Extended Tranche B Term Loans are then
outstanding, the date that is 90 days prior to the Non-Extended Tranche B Term
Loan Maturity Date.
“S&P”: Standard & Poor’s Financial Services LLC.
“Sanctions”: all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
including Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Securitization Entity”: any Subsidiary or other Person (a) engaged solely in
the business of effecting asset securitization transactions and related
activities or (b) whose primary purpose is to hold title or ownership interests
in Eligible Assets, it being understood that each Canadian Securitization
entity, shall be deemed to be a Securitization Entity.
“Securitization Indebtedness”: Indebtedness incurred by or attributable to a
Securitization Entity that does not permit or provide for recourse (other than
Standard Securitization Undertakings) to the Borrower or any Subsidiary of the
Borrower (other than a Securitization Entity or a Foreign Subsidiary organized
under the laws of Canada) or any property or asset of the Borrower or any
Subsidiary of the Borrower (other than the property or assets of, or any equity
interests or other securities issued by, a Securitization Entity or a Foreign
Subsidiary organized under the laws of Canada).
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party (other than ABG) under any
Loan Document.
“Senior Unsecured Note Indenture”: the Indenture entered into by the Borrower
and Avis Budget Finance in connection with the issuance of the Senior Unsecured
Notes, together with all instruments and other agreements entered into by the
Borrower, Avis Budget Finance and any other Subsidiary of the Borrower in
connection therewith.
“Senior Unsecured Notes”: (i) the 7.625% senior notes of the Borrower and Avis
Budget Finance due 2014, (ii) the 7.75% senior notes of the Borrower and Avis
Budget Finance due 2016 and (iii)





--------------------------------------------------------------------------------

                                            


the floating rate senior notes of the Borrower and Avis Budget Finance due 2014
issued pursuant to the Senior Unsecured Note Indenture.
“Separation Agreement”: as described on Schedule 1.1D.
“Seventh Amendment”: the Seventh Amendment, dated as of the Seventh Amendment
Effective Date, to the Amended and Restated Credit Agreement, dated as of May 3,
2011, among Holdings, the Borrower, several banks and other financial
institutions or entities parties as lenders and agents thereto and JPMorgan
Chase Bank, N.A., as administrative agent.
“Seventh Amendment Effective Date”: the “Seventh Amendment Effective Date”, as
defined in the Seventh Amendment, which date is May 29, 2013.
“Significant Subsidiary”: any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X.
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary or cash management services, including in connection with any
automated clearing house transfers of funds or any similar transactions between
the Borrower or any Guarantor and any Lender or affiliate thereof or any Agent
or affiliate thereof, which has been designated by such Lender and the Borrower,
by notice to the Administrative Agent not later than 90 days after the execution
and delivery by the Borrower or such Guarantor, as a “Specified Cash Management
Agreement”.
“Specified Ratings”: the corporate credit rating assigned by Moody’s and the
corporate issuer rating assigned by S&P, in each case, with respect to the
Borrower. In the event that either Moody’s or S&P places the Borrower’s
corporate credit rating on “Watchlist” for a possible downgrade in the case of
Moody’s or the Borrowers’ corporate issuer rating on “CreditWatch” with negative
implications in the case of S&P (or, in each case, any successor, replacement or
analogous list) the Specified Rating from such rating agency shall be the next
lower rating below the then corporate credit rating or the corporate issuer
rating, as the case may be, of the Borrower assigned by such rating agency.


“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower or
any Guarantor and any counterparty that at the time such Swap Agreement was
entered into was an Agent, Lender or affiliate thereof, to hedge or mitigate its
risk with respect to interest rates, currency exchange rates or commodity
prices, including, without limitation, Swap Agreements entered into by such
parties with respect to AESOP Indebtedness, Centre Point Indebtedness, Recourse
Vehicle Indebtedness, Securitization Indebtedness or Additional Foreign Vehicle
Indebtedness.
“Specified Transaction”: the Avis Europe Acquisition and any Permitted
Acquisition.


“Standard Securitization Undertakings”: representations, warranties (and any
related repurchase obligations), servicer obligations, guarantees, covenants and
indemnities entered into by the Borrower or any Subsidiary of the Borrower of a
type that are reasonably customary in securitizations.
“Subsidiary”: (a) with respect to any Person, any corporation, association,
joint venture, partnership, limited liability company or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the voting stock or other ownership interests having ordinary





--------------------------------------------------------------------------------

                                            


voting power for the election of directors (or the equivalent) is, at the time
as of which any determination is being made, owned or controlled by such Person
or one or more subsidiaries of such Person or by such Person and one or more
subsidiaries of such Person or (b) any partnership where more than 50% of the
general partners of such partnership are owned or controlled, directly or
indirectly, by (i) such Person and/or (ii) one or more Subsidiaries of such
Person. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower; provided, that, at Borrower’s election, any Person in which an
investment is made pursuant to Section 7.7(p) shall, so long as such investment
is maintained in reliance on such Section, not be a “Subsidiary” of the Borrower
for any purpose of this Agreement (other than Section 6.1) (each such Person
referred to in this proviso being an “Excluded Person”); provided, further, that
Borrower may elect to designate any Excluded Person as a “Subsidiary” at any
time, upon which such Excluded Person shall be a “Subsidiary” for all purposes
of this Agreement and be required to comply with all requirements applicable to
such Subsidiary herein.
“Subsidiary Borrower”: any Subsidiary of the Borrower that becomes a party
hereto pursuant to Section 10.1(c)(i) until such time as such Subsidiary
Borrower is removed as a party hereto pursuant to Section 10.1(c)(ii).
“Subsidiary Guarantor”: each Wholly-Owned Subsidiary of the Borrower other than
any Foreign Subsidiary, Excluded Subsidiary or Securitization Entity.
“Successor Company”: as defined in Section 7.4(e).
“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.
“Swingline Commitment”: as to any Lender (i) the amount set forth opposite such
Lender’s name on Schedule 1.1A hereof under the heading “Swingline Commitment”
or (ii) if such lender has entered into an Assignment and Assumption, the amount
set forth for such lender as its Swingline Commitment in the Register maintained
by the Administrative Agent pursuant to Section 10.6(b)(iv).
“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Revolving Percentage of the total
Swingline Exposure at such time related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b) if such Lender shall be a Swingline Lender, the aggregate principal amount
of all Swingline Loans made by such Lender outstanding at such time (to the
extent that the other Lenders shall not have funded their participations in such
Swingline Loans).
“Swingline Lender”: JPMorgan Chase Bank in its capacity as a lender of Swingline
Loans.
“Swingline Loans”: as defined in Section 2.6.
“Swingline Participation Amount”: as defined in Section 2.7.





--------------------------------------------------------------------------------

                                            


“Syndication Agent”: as defined in the preamble hereto.
“Target”: as defined in the definition of “Permitted Acquisition”.
“Tax Sharing Agreement”: as described on Schedule 1.1E.
“Taxes”: any taxes, charges or assessments, including but not limited to income,
sales, use, transfer, rental, ad valorem, value-added, stamp, property
consumption, franchise, license, capital, net worth, gross receipts, excise,
occupancy, intangibles or similar tax, charges or assessments, and including any
interest, additions to tax or penalties applicable thereto.
“Term Lenders”: the collective reference to the Tranche B Term Lenders.
“Term Loans”: the collective reference to the Tranche B Term Loans.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.
“Tranche B Term Commitment”: as to any Lender, the “New Tranche B Term
Commitment” of such Lender, as such term is defined in the SeventhFirst
Amendment. The aggregate amount of the Tranche B Term Commitments as of the
SeventhFirst Amendment Effective Date was $1,000,000,000is $1,150,000,000.
“Tranche B Term Facility”: as defined in the definition of “Facility”.
“Tranche B Term Lenders”: the collective reference to the Extendingeach Lender
that has a Tranche B Term Lenders and the Non-ExtendingCommitment or holds a
Tranche B Term LendersLoan.
“Tranche B Term Loans”: the collective reference to the Extendeda Loan made
pursuant to a Tranche B Term Loans and the Non-Extended Tranche B Term
LoansCommitment.
“Tranche B Term Loan Maturity Date”: the earlier of (i) March 15, 2022 and (ii)
to the extent more than $100,000,000 of Early Maturity Trigger Indebtedness is
then outstanding, the date that is 90 days prior to the earliest maturity date
applicable to such Early Maturity Trigger Indebtedness.
“Transferee”: any Assignee or Participant.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.
“UCP”: with respect to any Letter of Credit, the “Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).
“United States”: the United States of America.
“Unreimbursed Amounts”: as defined in Section 3.4(a).





--------------------------------------------------------------------------------

                                            


“Virginia Beach Parcel” means that certain real property located at 300 Centre
Pointe Drive, Virginia Beach, VA, 23462-4415.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Withholding Agent”: any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“WTH Funding LP”: WTH Funding Limited Partnership, an Ontario limited
partnership, and any successor special purpose entity formed for the purpose of
engaging in vehicle financings in Canada.
“Zipcar Acquisition”: the acquisition by the Borrower or any of its Subsidiaries
by merger of Zipcar, Inc.
“Zipcar Foreign Subsidiary Amount”: an amount equal to the consideration paid in
respect of Foreign Subsidiaries acquired in connection with the Zipcar
Acquisition.
1.2     Other Definitional Provisions.(a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, all terms of an
accounting or financial nature relating to any Group Member not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP, as in
effect from time to time; provided that, notwithstanding anything to the
contrary herein, all accounting or financial terms used herein shall be
construed, and all financial computations pursuant hereto shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar effect) to
value any Indebtedness or other liabilities of any Group Member at “fair value”,
as defined therein; provided, further, that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after the change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding anything to the contrary herein, any
obligations of a Person under a lease (whether existing now or entered into in
the future) that is not (or would not be) required to be classified and
accounted for as a capital lease on a balance sheet of such Person under GAAP as
in effect on the Restatement Effective Date shall not be treated as capital
lease solely as a result of (x) the adoption of changes in or (y) changes in the
application of GAAP after the Restatement Effective Date. In the event that the
Borrower elects to prepare its financial statements in accordance with IFRS and
such election





--------------------------------------------------------------------------------

                                            


results in a change in the method of calculation of financial covenants,
standards or terms (collectively, the “Accounting Changes”) in this Agreement,
the Borrower and the Administrative Agent agree to enter into good faith
negotiations in order to amend such provisions of this Agreement (including the
levels applicable herein to any computation of the Consolidated Leverage Ratio)
so as to reflect equitably the Accounting Changes with the desired result that
the criteria for evaluating the Borrower’s financial condition shall be
substantially the same after such change as if such change had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed in accordance with GAAP (as determined in good faith by a
Responsible Officer of the Borrower) (it being agreed that the reconciliation
between GAAP and IFRS used in such determination shall be made available to
Lenders) as if such change had not occurred.
(c) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iii) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (iv) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.
(d) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
1.3     Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any
Application related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
times.
1.4     Limited Condition Acquisitions. In connection with the incurrence of any
Indebtedness or Liens or the making of any Investments, Restricted Payments,
restricted prepayments of Indebtedness, Dispositions or fundamental changes, in
each case, in connection with a Limited Condition Acquisition (any of the
foregoing, an “LCA Action” and collectively, the “LCA Actions”), for purposes of
determining compliance with any provision of this Agreement (other than Section
5.2(b)) which requires that no Default or Event of Default has occurred, is
continuing or would result from any such LCA Action, as applicable, such
condition shall, at the option of the Borrower (the Borrower’s election to
exercise such option in connection with any Limited Condition Acquisition, an
“LCA Election”), be deemed satisfied, so long as no Default or Event of Default
exists on the date the definitive agreements





--------------------------------------------------------------------------------

                                            


for such Limited Condition Acquisition are entered into (the “LCA Test Date”).
For the avoidance of doubt, if the Borrower has exercised the LCA Election, and
any Default or Event of Default occurs following the LCA Test Date and prior to
the consummation of such Limited Condition Acquisition, any such Default or
Event of Default shall be deemed to not have occurred or be continuing for
purposes of determining whether any action being taken in connection with such
Limited Condition Acquisition is permitted hereunder.
(a) In connection with the incurrence of any LCA Action, for purposes of:
(i)     determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated Leverage Ratio, the Consolidated
Secured Leverage Ratio or the Consolidated Coverage Ratio; or
(ii) testing availability under baskets set forth in this Agreement (including
any baskets based on a percentage of Consolidated EBITDA);
in each case, upon the LCA Election, the date of determination of whether any
such action is permitted hereunder, shall be the LCA Test Date, and if, after
giving effect to the Limited Condition Acquisition and the other transactions to
be entered into in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) on a pro forma basis as if they
had occurred at the beginning of the most recent four consecutive fiscal quarter
period being used to calculate such financial ratio or basket ending prior to
the LCA Test Date for which consolidated financial statements of the Borrower
are available, the Borrower could have taken such action on the relevant LCA
Test Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with. For the avoidance of doubt, if the Borrower
has made an LCA Election and any of the ratios or baskets for which compliance
was determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA of the Borrower or the Person subject to such Limited
Condition Acquisition, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations. If the Borrower has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratio or basket availability with respect to the
incurrence of any Indebtedness or Liens or the making of any Investments,
Restricted Payments, restricted prepayments of Indebtedness, Dispositions or
fundamental changes, in each case, on or following the relevant LCA Test Date
and prior to the earlier of the date on which such Limited Condition Acquisition
is consummated or the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket shall be calculated on a pro
forma basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated. Consolidated Net Income (and any other
financial defined term derived therefrom) shall not include any Consolidated Net
Income of or attributable to the target Person or assets associated with any
such Limited Condition Acquisition for usages other than in connection with the
applicable transaction pertaining to such Limited Condition Acquisition unless
and until the closing of such Limited Condition Acquisition shall have actually
occurred.




SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS







--------------------------------------------------------------------------------

                                            


2.1     Term Commitments. Subject to the terms and conditions hereof, (a) each
Tranche B Term Lender madeseverally agrees to, subject to the terms and
conditions set forth in the SeventhFirst Amendment, make a Tranche B Term Loan
in Dollars to the Borrower on the Seventh Amendment Effective Date. Each Tranche
B Term Lender hereby acknowledges and agrees that (i) the Tranche B Term Loans
made on the Seventh Amendment Effective Date remain outstanding on the First
Amendment Effective Date and (ii) from and after the First Amendment Effective
Date, in an amount not to exceed the amount of the Tranche B Term Loans shall
consist of Extended Tranche B Term Loans and Non-Extended Tranche B Term
LoansCommitment of such Lender. The Tranche B Term Loans may from time to time
be Eurocurrency Loans or ABR Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 2.12.
Notwithstanding anything herein to the contrary, all Extended Tranche B Term
Loans that were Eurocurrency Loans immediately prior to the effectiveness of the
First Amendment will have initial Interest Periods ending on the same dates as
the interest periods applicable to the Tranche B Term Loans being extended
pursuant to the First Amendment prior to the effectiveness of the First
Amendment.
2.2     Procedure for Term Loan Borrowing. (a) The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to (i) 12:00 Noon, New York City time, three Business
Days prior to the anticipated SeventhFirst Amendment Effective Date, in the case
of Eurocurrency Loans, or (ii) 10:00 A.M., New York City time, on the day of the
anticipated SeventhFirst Amendment Effective Date in the case of ABR Loans)
requesting that the Tranche B Term Lenders make the Tranche B Term Loans on the
SeventhFirst Amendment Effective Date and specifying the amount to be borrowed.
Upon receipt of such notice the Administrative Agent shall promptly notify each
applicable Tranche B Term Lender thereof. Subject to the terms and conditions
set forth in the SeventhFirst Amendment, not later than 12:00 Noon, New York
City time, on the SeventhFirst Amendment Effective Date, each applicable Tranche
B Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Tranche B Term Loan
or Tranche B Term Loans to be made by such Lender. The Administrative Agent
shall credit the account of the Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Tranche B Term Lenders in immediately available
funds.
2.3     Repayment of Term Loans. (a) The Non-Extended Tranche B Term Loans shall
be repayable in installments on each March 31, June 30, September 30 and
December 31 of each year, commencing with June 30March 31, 20132017, and ending
with the Non-Extended Tranche B Term Loan Maturity Date, in an aggregate
principal amount equal to (i) in the case of each such installment due prior to
the Non-Extended Tranche B Term Loan Maturity Date, 0.25% of the aggregate
principal amount of the Non-Extended Tranche B Term Loans made on the
SeventhFirst Amendment Effective Date and (ii) in the case of the installment
due on the Non-Extended Tranche B Term Loan Maturity Date, the entire remaining
balance of the Non-Extended Tranche B Term Loans, subject to reduction pursuant
to Section 2.17(b).
(b) The Extended Tranche B Term Loans shall be repayable in installments on each
March 31, June 30, September 30 and December 31 of each year, commencing with
June 30, 2013, and ending with the Extended Tranche B Term Loan Maturity Date,
in an aggregate principal amount equal to (i) in the case of each such
installment due prior to the Extended Tranche B Term Loan Maturity Date, 0.25%
of the aggregate principal amount of the Extended Tranche B Term Loans made on
the Seventh Amendment Effective Date and (ii) in the case of the installment due
on the Extended Tranche B Term Loan Maturity Date, the entire remaining balance
of the Extended Tranche B Term Loans, subject to reduction pursuant to Section
2.17(b).





--------------------------------------------------------------------------------

                                            


2.4     Revolving Commitments. (a) Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) in Dollars and in any Optional Currency to the Borrower or
any Subsidiary Borrower from time to time during the Revolving Commitment Period
in an aggregate principal amount at any one time outstanding which will not
result (after giving effect to any application of proceeds of such Borrowing
pursuant to Section 2.6(b)) in (i) the outstanding principal amount of such
Lender’s Revolving Extensions of Credit exceeding the amount of such Lender’s
Revolving Commitment or (ii) the Total Revolving Extensions of Credit exceeding
the aggregate Revolving Commitments. During the Revolving Commitment Period the
Borrower and any Subsidiary Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Revolving Loans may
from time to time be Eurocurrency Loans or ABR Loans, as determined by the
Borrower or any Subsidiary Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.12. ABR Loans shall be denominated only in
Dollars.
(b) The Borrower and any relevant Subsidiary Borrower shall repay all
outstanding Revolving Loans on the Revolving Termination Date.
2.5     Procedure for Revolving Loan Borrowing. The Borrower and any Subsidiary
Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day, provided that the Borrower or the
relevant Subsidiary Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to (a)
12:00 Noon, New York City time, three Business Days prior to the requested
Borrowing Date, in the case of Eurocurrency Loans, or (b) 12:00 Noon, New York
City Time, on the date of the proposed borrowing, in the case of ABR Loans)
(provided that any such notice of a borrowing of ABR Loans under the Revolving
Facility to finance payments required by Section 3.5 may be given not later than
12:00 Noon, New York City time, on the date of the proposed borrowing),
specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurocurrency Loans, the
respective amounts of each such Type of Loan, the Currency with respect thereto
and the respective lengths of the initial Interest Period therefor. If no
election as to the Type of a Revolving Loan is specified in any such notice,
then the requested borrowing shall be an ABR Loan. If no Currency with respect
to any Eurocurrency Loans is specified in any such notice, then the Borrower or
the relevant Subsidiary Borrower shall be deemed to have requested a borrowing
in Dollars. If no Interest Period with respect to any Eurocurrency Loan is
specified in any such notice, then the Borrower or the relevant Subsidiary
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Each borrowing under the Revolving Commitments shall be in an amount
equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple thereof
(or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurocurrency Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; provided, that a
Swingline Lender may request, on behalf of the Borrower or any Subsidiary
Borrower, borrowings under the Revolving Commitments that are ABR Loans in other
amounts pursuant to Section 2.7. Upon receipt of any such notice from the
Borrower or any Subsidiary Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof. Each Revolving Lender will make the amount
of its pro rata share of each borrowing available to the Administrative Agent
for the account of the Borrower or the relevant Subsidiary Borrower at the
Funding Office prior to 2:00 P.M., New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower or the
relevant Subsidiary Borrower by the Administrative Agent crediting the account
of the Borrower or the relevant Subsidiary Borrower on the books of such office
or such other account as the Borrower or relevant Subsidiary Borrower may
specify to the Administrative Agent in writing with the aggregate of the amounts
made available to the





--------------------------------------------------------------------------------

                                            


Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent. Each Revolving Lender at its option may make any
Revolving Loan that is requested in an Optional Currency by causing the
applicable foreign branch of such Revolving Lender or the applicable Affiliate
of such Revolving Lender to make such Revolving Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower or Subsidiary
Borrower to repay such Revolving Loan in accordance with the terms of this
Agreement.
2.6     Swingline Commitment. (a) Subject to the terms and conditions hereof,
each Swingline Lender severally agrees to make a portion of the credit otherwise
available to the Borrower and any Subsidiary Borrower under the Revolving
Commitments from time to time during the Revolving Commitment Period by making
swing line loans (“Swingline Loans”) in Dollars to the Borrower and any
Subsidiary Borrower; provided that (i) the aggregate principal amount of
Swingline Loans made by such Swingline Lender outstanding at any time shall not
exceed such Swingline Lender’s Swingline Commitment then in effect, (ii) the
outstanding principal amount of such Swingline Lender’s Revolving Extensions of
Credit shall not exceed the amount of such Swingline Lender’s Revolving
Commitment and (iii) the Borrower or the relevant Subsidiary Borrower shall not
request, and a Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero. During the Revolving
Commitment Period, the Borrower and any Subsidiary Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof. Swingline Loans shall be ABR Loans only.
(b) The Borrower or relevant Subsidiary Borrower shall repay to the
Administrative Agent for the account of the Swingline Lenders the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loan is
borrowed, the Borrower or relevant Subsidiary Borrower shall repay all Swingline
Loans then outstanding and the proceeds of any such borrowing of Revolving Loans
shall be applied by the Administrative Agent to repay any Swingline Loans
outstanding.
2.7     Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a) (a)
Whenever the Borrower or any Subsidiary Borrower desires that a Swingline Lender
make Swingline Loans it shall give the Administrative Agent irrevocable
telephonic notice confirmed promptly in writing (which telephonic notice must be
received by the Administrative Agent not later than 1:00 P.M., New York City
time, on the proposed Borrowing Date), specifying (i) the amount to be borrowed
and (ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period). The Administrative Agent will promptly advise the
Swingline Lenders of any such notice received from the Borrower. Each borrowing
under the Swingline Commitment shall be in an amount equal to $500,000 or a
whole multiple of $100,000 in excess thereof. Not later than 3:00 P.M., New York
City time, on the Borrowing Date specified in a notice in respect of Swingline
Loans, each Swingline Lender shall make its ratable portion of the requested
Swingline Loan (such ratable portion to be calculated based upon such Swingline
Lender’s Swingline Commitment to the total Swingline Commitments of all of the
Swingline Lenders) available to the Administrative Agent at the Funding Office
in immediately available funds. The Administrative Agent shall make the proceeds
of such Swingline Loan available to the Borrower or relevant Subsidiary Borrower
on such Borrowing Date by depositing such proceeds in the account of the
Borrower or relevant Subsidiary Borrower with the Administrative Agent or such
other account as the Borrower or relevant Subsidiary Borrower may specify to the
Administrative Agent in writing on such Borrowing Date in immediately available
funds.





--------------------------------------------------------------------------------

                                            


(b) Any Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower or relevant Subsidiary
Borrower (each of which hereby irrevocably directs each Swingline Lender to act
on its behalf), by written notice given to the Administrative Agent require each
Revolving Lender to make, and each Revolving Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Revolving Lender’s Revolving
Percentage of the aggregate amount of the Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lenders. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Lender, specifying in such notice such
Revolving Lender’s Revolving Percentage of such Swingline Loans. Each Lender
hereby absolutely and unconditionally agrees, promptly upon receipt of such
notice from the Administrative Agent (and in any event, if such notice is
received by 12:00 noon, New York City time, on a Business Day, no later than
5:00 p.m. New York City time on such Business Day and if received after 12:00
noon, New York City time, on a Business Day, no later than 10:00 a.m. New York
City time on the immediately succeeding Business Day), to pay to the
Administrative Agent at the Funding Office in immediately available funds, for
the account of such Swingline Lenders, such Revolving Lender’s Revolving
Percentage of such Swingline Loans. The proceeds of such Revolving Loans shall
be promptly made available by the Administrative Agent to the Swingline Lenders
for application by the Swingline Lenders to the repayment of the Refunded
Swingline Loans. The Borrower and relevant Subsidiary Borrower irrevocably
authorize each Swingline Lender to charge the Borrower’s and relevant Subsidiary
Borrower’s accounts with the Administrative Agent (up to the amount available in
each such account) in order to immediately pay the amount of such Refunded
Swingline Loans to the extent amounts received from the Revolving Lenders are
not sufficient to repay in full such Refunded Swingline Loans.
(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or relevant
Subsidiary Borrower or if for any other reason, as determined by any Swingline
Lender in its sole discretion, Revolving Loans may not be made as contemplated
by Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan
was to have been made pursuant to the notice referred to in Section 2.7(b),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Administrative Agent at the Funding Office in
immediately available funds for the account of the Swingline Lenders an amount
(the “Swingline Participation Amount”) equal to (i) such Revolving Lender’s
Revolving Percentage times (ii) the sum of the aggregate principal amount of
Swingline Loans then outstanding that were to have been repaid with such
Revolving Loans.
(d) Whenever, at any time after any Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, such Swingline
Lender receives any payment on account of the Swingline Loans, such Swingline
Lender will distribute such amount to the Administrative Agent and any such
amounts received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to paragraph (c) above and to the Swingline Lender, as their
interests may appear (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swingline Loans then
due); provided, however, that in the event that such payment received by such
Swingline Lender is required to be returned, such Revolving Lender will return
to such Swingline Lender any portion thereof previously distributed to it by the
Administrative Agent.





--------------------------------------------------------------------------------

                                            


(e) Each Revolving Lender’s obligation to make the Loans referred to in Section
2.7(b) and to purchase participating interests pursuant to Section 2.7(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower or any Subsidiary Borrower may have
against any Swingline Lender, the Borrower or any Subsidiary Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any Subsidiary Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any
Subsidiary Borrower, any other Loan Party or any other Revolving Lender or (v)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.
(f) The failure of any Swingline Lender to make its ratable portion of a
Swingline Loan shall not relieve any other Swingline Lender of its obligation
hereunder to make its ratable portion of such Swingline Loan on the date of such
Swingline Loan, but no Swingline Lender shall be responsible for the failure of
any other Swingline Lender to make the ratable portion of a Swingline Loan to be
made by such other Swingline Lender on the date of any Swingline Loan.
2.8     Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the date hereof to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.
(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
2.9     Termination or Reduction of Revolving Commitments. The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.
Each notice delivered by the Borrower pursuant to this Section 2.9 shall be
irrevocable; provided, that a notice to terminate the Revolving Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or a Change in Control, in either case,
which such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Notwithstanding the foregoing, the revocation of a
termination notice shall not affect the Borrower’s obligation to indemnify any
Lender in accordance with Section 2.20 for any loss or expense sustained or
incurred as a consequence thereof.
2.10     Optional Prepayments. (a) The Borrower and any relevant Subsidiary
Borrower may at any time and from time to time prepay the Loans, in whole or in
part, without premium or penalty (except in the case of Extended Tranche B Term
Loans as otherwise provided in paragraph (b) below) upon irrevocable notice
(except as otherwise provided below) delivered to the Administrative





--------------------------------------------------------------------------------

                                            


Agent no later than 12:00 Noon, New York City time, three Business Days prior
thereto, in the case of Eurocurrency Loans, and no later than 12:00 Noon, New
York City time, on the day of such prepayment, in the case of ABR Loans, which
notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurocurrency Loans or ABR Loans; provided, that if a
Eurocurrency Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower or relevant Subsidiary Borrower shall
also pay any amounts owing pursuant to Section 2.20; provided, further, that
such notice to prepay the Loans delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or a
Change in Control, in either case, which such notice may be revoked by the
Borrower (by further notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Notwithstanding
the foregoing, the revocation of a termination notice shall not affect the
Borrower’s obligation to indemnify any Lender in accordance with Section 2.20
for any loss or expense sustained or incurred as a consequence thereof. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are ABR Loans and Swingline
Loans) accrued interest to such date on the amount prepaid. Partial prepayments
of Term Loans and Revolving Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple thereof. Partial prepayments of Swingline Loans
shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof.
(b) Any (i) optional prepayment of the Extended Tranche B Term Loans using
proceeds of any credit facility term loans incurred by the Borrower for which,
the interest rate payable thereon on the date of such prepayment is lower than
the Eurocurrency Rate on the date of such prepayment plus the Applicable Margin
with respect to the Extended Tranche B Term Loans on the date of such prepayment
with the primary purpose of refinancing Extended Tranche B Term Loans at a lower
interest rate or (ii) repricing of the Extended Tranche B Term Loans pursuant to
an amendment to this Agreement resulting in the interest rate payable thereon on
the date of such amendment being lower than the Eurocurrency Rate on the date
immediately prior to such amendment plus the Applicable Margin with respect to
the Extended Tranche B Term Loans on the date immediately prior to such
amendment, shall be accompanied by a prepayment fee equal to 1.00% of the
aggregate principal amount of such prepayment (or, in the case of clause (ii)
above, of the aggregate amount of Extended Tranche B Term Loans outstanding
immediately prior to such amendment) if made on or prior to the date that is six
months after the First Amendment Effective Date. Such fee shall be paid by the
Borrower to the Administrative Agent for the account of the Extending Tranche B
Term Lenders on the date of such prepayment or amendment (as the case may be).
2.11     Mandatory Prepayments. (a) If any Indebtedness shall be issued or
incurred by any Group Member (other than ABG) (excluding any Indebtedness
incurred in accordance with Section 7.2), an amount equal to 100% of the Net
Cash Proceeds thereof shall be applied on the date of such issuance or
incurrence, or in the event such Net Cash Proceeds are received after 12:00
Noon, New York City time, on the next Business Day, toward the prepayment of the
Term Loans as set forth in Section 2.11(c).
(b) If on any date any Loan Party (other than ABG) shall receive Net Cash
Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall be delivered in respect thereof, 100% of such Net Cash Proceeds or,
in the case of any Disposition permitted by Section 7.5(f), 100% of such Net
Cash Proceeds, shall be applied within three Business Days toward the prepayment
of the Term Loans as set forth in Section 2.11(c); provided that on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 2.11(c).





--------------------------------------------------------------------------------

                                            


(c) Amounts to be applied in connection with prepayments of the outstanding Term
Loans pursuant to this Section 2.11 shall be applied, first, to ABR Loans and,
second, to Eurocurrency Loans and, in each case, in accordance with Section
2.17(b). Each prepayment of the Term Loans under this Section 2.11 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid. If no Term Loans are outstanding, such remaining amounts shall be
retained by the relevant Group Member.
(d) With respect to any prepayment of Term Loans pursuant to Section 2.11(b),
any Term Lender, at its option (but solely to the extent the Borrower elects for
this clause (d) to be applicable to a given prepayment), may elect not to accept
such prepayment as provided below. The Borrower may notify the Administrative
Agent of any event giving rise to a prepayment under Section 2.11(b) at least
five Business Days prior to the date of such prepayment. Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment that is required to be made under
Section 2.11(b) (the “Prepayment Amount”). The Administrative Agent will
promptly notify each Term Lender of the contents of any such prepayment notice
so received from the Borrower, including the date on which such prepayment is to
be made (the “Prepayment Date”). Any Term Lender may (but solely to the extent
the Borrower elects for this clause (d) to be applicable to a given prepayment)
decline to accept all (but not less than all) of its share of any such
prepayment (any such Lender, a “Declining Lender”) by providing written notice
to the Administrative Agent no later than 5:00 p.m. (New York City time) one
Business Day after the date of such Term Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. If any Term Lender does not give
a notice to the Administrative Agent within the time frame specified above
informing the Administrative Agent that it declines to accept the applicable
prepayment, then such Lender will be deemed to have accepted such prepayment. On
any Prepayment Date, an amount equal to the Prepayment Amount minus the portion
of thereof allocable to Declining Lenders, in each case for such Prepayment
Date, shall be paid to the Administrative Agent by the Borrower and applied by
the Administrative Agent ratably to prepay Term Loans owing to Term Lenders
(other than Declining Lenders) in the manner described in this Section 2.11 for
such prepayment. Any amounts that would otherwise have been applied to prepay
Term Loans owing to Declining Lenders shall be retained by the Borrower (such
amounts, “Declined Amounts”).
2.12     Conversion and Continuation Options. (a) The Borrower or any Subsidiary
Borrower may elect from time to time to convert Eurocurrency Loans to ABR Loans
by giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the Business Day preceding the
proposed conversion date, provided that any such conversion of Eurocurrency
Loans may only be made on the last day of an Interest Period with respect
thereto. The Borrower or any Subsidiary Borrower may elect from time to time to
convert ABR Loans to Eurocurrency Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 12:00 Noon, New York City
time, on the third Business Day preceding the proposed conversion date (which
notice shall specify the length of the initial Interest Period therefor),
provided that no ABR Loan under a particular Facility may be converted into a
Eurocurrency Loan when any Event of Default has occurred and is continuing and
the Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower or relevant
Subsidiary Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurocurrency Loan under a particular Facility
may be continued as such when





--------------------------------------------------------------------------------

                                            


any Event of Default has occurred and is continuing and the Administrative Agent
has or the Majority Facility Lenders in respect of such Facility have determined
in its or their sole discretion not to permit such continuations (and the
Administrative Agent shall notify the Borrower within a reasonable amount of
time of any such determination), and provided, further, that if the Borrower or
such Subsidiary Borrower shall fail to give any required notice as described
above in this paragraph such Loans shall be automatically continued as
Eurocurrency Loans having an Interest Period of one month in duration or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
2.13     Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurocurrency Tranches
shall be outstanding at any one time.
2.14     Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin.
(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.
(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non‑payment until such amount
is paid in full (as well after as before judgment).
(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.
(e) In the event that, following the First Amendment Effective Date, (i) any
Non-Extending Tranche B Term Lender (a “Modifying Non-Extending Tranche B Term
Lender”) shall agree to amend or refinance any Non-Extended Tranche B Term Loans
and the effect of such amendment or refinancing is to extend the maturity date
applicable thereto or to increase the pricing applicable thereto (such amended
Non-Extended Tranche B Term Loans and such loans incurred to refinance such
Non-Extended Tranche B Term Loans, “Modified Non-Extended Tranche B Term Loans”)
and (ii) the interest rate margin in respect of such Modified Non-Extended
Tranche B Term Loans (after giving effect to OID or upfront fees paid to all of
the Modifying Non-Extending Tranche B Term Lenders in connection therewith but
excluding any customary arrangement, commitment or other similar fees payable to
one or





--------------------------------------------------------------------------------

                                            


more arrangers (or their affiliates) in connection therewith) (with fees and OID
being equated to interest rate in a manner determined by the Administrative
Agent based on a four-year life to maturity) exceeds by more than 50 basis
points the sum of (1) the Applicable Margin for the Extended Tranche B Term
Loans that is in effect on the date of such extension, and (2) the upfront fees
paid to all of the Extending Tranche B Term Lenders in respect of the Extended
Tranche B Term Loans, which shall be equated to interest rate based on a
four-year life to maturity, then, if the maturity date of such Modified
Non-Extended Tranche B Term Loans is not at least one year later than the
Extended Tranche B Term Loan Maturity Date, the Applicable Margin for such
Extended Tranche B Term Loans shall be increased so that the interest rate
margin in respect of such Modified Non-Extended Tranche B Term Loans (after
giving effect to any OID issued or such upfront fees paid to all of the
Modifying Non-Extending Tranche B Term Lenders in connection therewith as set
forth above) is no greater than the sum of (1) the Applicable Margin for such
Extended Tranche B Term Loans that is in effect on the date of such extension,
(2) the OID or upfront fees paid to all of the Extending Tranche B Term Lenders
in respect of the Extended Tranche B Term Loans and (3) 50 basis points.
2.15     Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower or relevant Subsidiary Borrower and the relevant
Lenders of each determination of a Eurocurrency Rate. Any change in the interest
rate on a Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower or relevant Subsidiary Borrower and the relevant
Lenders of the effective date and the amount of each such change in interest
rate.
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower, any Subsidiary Borrower and the Lenders in the absence of manifest
error. The Administrative Agent shall, at the request of the Borrower or any
Subsidiary Borrower, deliver to the Borrower or such Subsidiary Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 2.14(a).
2.16     Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower or relevant Subsidiary Borrower) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate for such
Interest Period, or
(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurocurrency Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower or relevant Subsidiary Borrower and the relevant Lenders as soon as
practicable thereafter. If such notice is given





--------------------------------------------------------------------------------

                                            


(w) any Eurocurrency Loans under the relevant Facility requested to be made on
the first day of such Interest Period shall be made as ABR Loans, (x) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurocurrency Loans shall be continued as ABR Loans and
(y) any outstanding Eurocurrency Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurocurrency Loans under the relevant Facility shall be made or continued as
such, nor shall the Borrower nor any Subsidiary Borrower have the right to
convert Loans under the relevant Facility to Eurocurrency Loans.
2.17     Pro Rata Treatment and Payments. (a) Each borrowing of Revolving Loans
by the Borrower or any Subsidiary Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee and any reduction of
the Commitments of the Lenders shall be made pro rata according to the
respective Revolving Percentages of the relevant Lenders.
(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders; provided that at the option of the Borrower, all or a portion of
any optional prepayments of the Term Loans made in accordance with Section 2.10
may be applied to repay the Term Loans as directed by the Borrower. The amount
of each such optional principal prepayment of the Term Loans shall be applied to
reduce the then remaining installments of the Tranche B Term Loans as directed
by the Borrower; provided that, at the option of the Borrower, the amount of any
optional principal prepayment of the Tranche B Term Loans may be applied first
to reduce the then remaining installments of the Non-Extended Tranche B Term
Loans and then (to the extent any amount of such optional principal prepayment
remains) to reduce the then remaining installments of the Extended Tranche B
Term Loans. Amounts prepaid on account of the Term Loans may not be reborrowed.
(c) Each payment (including each prepayment) by the Borrower or any Subsidiary
Borrower on account of principal of and interest on the Revolving Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Revolving Loans then held by the Revolving Lenders.
(d) All payments (including prepayments) to be made by the Borrower or any
Subsidiary Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 1:00 P.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Funding Office, in
Dollars or in any other applicable currency and in immediately available funds.
The Administrative Agent shall distribute such payments to the Lenders promptly
upon receipt in like funds as received. If any payment hereunder (other than
payments on the Eurocurrency Loans) becomes due and payable on a day other than
a Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurocurrency Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension. Any
obligation under this Agreement denominated in currency other than Dollars
should be payable in such currency unless the obligor, the obligee and the
Administrative Agent shall otherwise agree.





--------------------------------------------------------------------------------

                                            


(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower or any Subsidiary
Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate up to the greater of (i) the Federal Funds Effective
Rate and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, for the period until such
Lender makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower or relevant Subsidiary
Borrower.
(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower or relevant Subsidiary Borrower prior to the date of any payment due to
be made by the Borrower or such Subsidiary Borrower hereunder that the Borrower
or such Subsidiary Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower or such Subsidiary
Borrower is making such payment, and the Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by the Borrower or relevant Subsidiary
Borrower within three Business Days after such due date, the Administrative
Agent shall be entitled to recover, on demand, from each Lender to which any
amount which was made available pursuant to the preceding sentence, such amount
with interest thereon at the rate per annum equal to the daily average Federal
Funds Effective Rate. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or any Lender against the Borrower or any Subsidiary
Borrower.
2.18      Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
(i) shall subject any Lender to any additional tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurocurrency Loan made by it (except for taxes addressed by Section 2.19
(including any Excluded Taxes) and changes in the rate of tax on the overall net
or gross income of such Lender);
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate; or
(iii) shall impose on such Lender any other condition not described in (or
excepted from) the foregoing (i) and (ii);





--------------------------------------------------------------------------------

                                            


and the result of any of the foregoing is to increase the cost to such Lender by
an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower or relevant Subsidiary Borrower
shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable. If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower or relevant
Subsidiary Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.
(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity requirements or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy or liquidity) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.
(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower or relevant Subsidiary Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. Notwithstanding anything to the contrary in this Section, the Borrower or
relevant Subsidiary Borrower shall not be required to compensate a Lender
pursuant to this Section for any amounts incurred more than six months prior to
the date that such Lender notifies the Borrower or such Subsidiary Borrower of
such Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower or relevant Subsidiary Borrower pursuant
to this Section shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.
(d) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall, in each case, be deemed to be a change in a Requirement of Law,
regardless of the date enacted, adopted, issued or implemented.
2.19     Taxes. (a) All payments made by or on behalf of the Borrower or any
Subsidiary Borrower under this Agreement or any other Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,





--------------------------------------------------------------------------------

                                            


collected, withheld or assessed by any Governmental Authority, excluding (a) net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender by the jurisdiction (or any political
subdivision or taxing authority thereof or therein) under the laws of which the
Administrative Agent or such Lender is organized or incorporated or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, and any taxes imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document) and (b) any branch profit taxes imposed by the United
States or any similar tax imposed by any other Governmental Authority; provided
that, if any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, as determined in good faith by the applicable Withholding Agent, (x)
such amounts shall be paid to the relevant Governmental Authority in accordance
with applicable law and (y) the amounts so payable by the Borrower or applicable
Subsidiary Borrower to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement as if such withholding or deduction had not been made, provided
further, however, that neither the Borrower nor any Subsidiary Borrower shall be
required to increase any such amounts payable to any Lender with respect to any
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (e) or (f) of this Section, (ii) that are United
States withholding taxes resulting from any Requirement of Law (including FATCA)
in effect on (and, in the case of FATCA, including any regulations or official
interpretations thereof issued after) the date such Lender becomes a party to
this Agreement (or designates a new lending office or offices) except, in the
case of an assignment or designation of a new lending office, to the extent that
the Lender making such assignment or designation was entitled, at the time of
such assignment or designation, to receive additional amounts from the Borrower
or the relevant Subsidiary Borrower with respect to Non-Excluded Taxes pursuant
to this section or (iii) that are imposed as a result of a Lender’s gross
negligence or willful misconduct (amounts described in the foregoing clauses
(a), (b), (i), (ii) and (iii), “Excluded Taxes”).
(b) In addition, the Borrower or any relevant Subsidiary Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower
or any Subsidiary Borrower, as promptly as possible thereafter the Borrower or
such Subsidiary Borrower shall send to the Administrative Agent for its own
account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower or such
Subsidiary Borrower showing payment thereof. If (i) the Borrower or any
Subsidiary Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due
to the appropriate taxing authority, (ii) the Borrower or any Subsidiary
Borrower fails to remit to the Administrative Agent the required receipts or
other required documentary evidence or (iii) any Non-Excluded Taxes or Other
Taxes are imposed directly upon the Administrative Agent or any Lender, the
Borrower and each Subsidiary Borrower shall indemnify the Administrative Agent
and the Lenders for such amounts and any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure, in the case of (i) and (ii), or any such direct
imposition, in the case of (iii).





--------------------------------------------------------------------------------

                                            


(d) Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
(e) Each Lender (or Transferee) (i) that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased)
(x) two copies of either U.S. IRS Form W-8BEN, Form W-8BEN-E, Form W-8ECI or
Form W-8IMY (together with any applicable underlying IRS forms) (y) in the case
of a Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit F and the applicable
Form W-8, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on payments under this
Agreement and the other Loan Documents, or (z) any other form prescribed by
applicable requirements of U.S. federal income tax law (including FATCA) as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable requirements of law to permit the Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made and (ii) that is a “United States Person” as defined in Section 7701(a)(30)
of the Code shall deliver to the Borrower and the Administrative Agent (or in
the case of a Participant, to the Lender from which the related participation
shall have been purchased) two copies of U.S. Internal Revenue Service Form W-9
(or any successor form) certifying that such Lender is exempt from U.S. federal
withholding tax. Such forms shall be delivered by each Lender on or before the
date it becomes a party to this Agreement (or, in the case of any Participant,
on or before the date such Participant purchases the related participation) and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent. In addition, each Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Lender at any other time prescribed by applicable law or as reasonably requested
by the Borrower. Each Non-U.S. Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (and
any other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this Section, a Non -U.S.
Lender shall not be required to deliver any form pursuant to this Section that
such Non -U.S. Lender is not legally able to deliver.
(f) A Lender or Transferee that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
or any Subsidiary Borrower is located, or any treaty to which such jurisdiction
is a party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate; provided that such Lender is legally entitled
to complete, execute and deliver such documentation.
(g) If the Administrative Agent, any Transferee or any Lender determines, in its
sole good faith discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been





--------------------------------------------------------------------------------

                                            


indemnified by the Borrower or any Subsidiary Borrower or with respect to which
the Borrower or any Subsidiary Borrower has paid additional amounts pursuant to
Section 2.18 or this Section 2.19, it shall pay over such refund to the Borrower
or such Subsidiary Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower or such Subsidiary Borrower under
Section 2.18 or this Section 2.19 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Transferee or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower or such Subsidiary Borrower, upon the
request of the Administrative Agent , such Transferee or such Lender, agrees to
repay the amount paid over to the Borrower or such Subsidiary Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Transferee or such Lender in the
event the Administrative Agent, such Transferee or such Lender is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Transferee or any Lender to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to the Borrower, any Subsidiary Borrower or any
other Person. Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.
(h) Each Assignee shall be bound by this Section 2.19.
(i) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
(j) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Restatement Effective Date, the Borrower, each Subsidiary Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Section 1.1471-2(b)(2)(i) of the United States
Treasury Regulations. Notwithstanding anything to the contrary contained in any
Loan Document, the Borrower shall indemnify the Administrative Agent, and hold
it harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable out-of-pocket fees, charges and disbursements
of any counsel for any of the foregoing, incurred by or asserted against it
arising out of, in connection with, or as a result of this treatment; provided,
that the Borrower shall have no obligation hereunder to the Administrative Agent
to the extent such losses, claims, damages, liabilities and related expenses are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of the
Administrative Agent; provided further, that that the Borrower shall not be
liable for the fees and disbursements of more than one separate firm for the
Administrative Agent in connection with any one action or any separate but
substantially similar or related actions in the same jurisdiction, nor shall the
Borrower be liable for any settlement or extra-judicial resolution of the
Administrative Agent’s claims without the Borrower’s written consent.
(k) For purposes of this Section 2.19, the term “Lender” includes the Issuing
Lender and the Swingline Lender and the term “applicable law” includes FATCA.







--------------------------------------------------------------------------------

                                            


2.20     Indemnity. The Borrower or relevant Subsidiary Borrower agrees to
indemnify each Lender for, and to hold each Lender harmless from, any actual
loss or expense that such Lender may sustain or incur as a consequence of
(a) default by the Borrower or relevant Subsidiary Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower or such Subsidiary Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower or
relevant Subsidiary Borrower in making any prepayment of or conversion from
Eurocurrency Loans after the Borrower or such Subsidiary Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurocurrency Loans on a day that is not the last day
of an Interest Period with respect thereto. Such indemnification may include an
amount up to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin and any minimum Eurocurrency Rate to the extent in effect, included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) that would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurocurrency market. A certificate as to any amounts payable pursuant
to this Section submitted to the Borrower or relevant Subsidiary Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
2.21     Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.18 or 2.19(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or any Subsidiary Borrower or the rights of any
Lender pursuant to Section 2.18 or 2.19(a).
2.22     Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.18 or 2.19(a), (b) becomes a Defaulting Lender or (c) fails to give its
consent for any issue requiring the consent of 100% of the Lenders or all
affected Lenders (and such Lender is an affected Lender) and for which Lenders
holding 51% of the Loans and/or Commitments required for such vote have
consented, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.21 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.18 or 2.19(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.20 if any Eurocurrency Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial institution
shall be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (viii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required





--------------------------------------------------------------------------------

                                            


pursuant to Section 2.18 or 2.19(a), as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.
2.23     Incremental Facilities.
(a)    (i) After the Restatement Effective Date and before the Final Term Loan
Maturity Date (with respect to Term Loans), the Revolving Termination Date (with
respect to Revolving Loans), as applicable, the Borrower, by written notice to
the Administrative Agent, may request the establishment of (x) one or more (A)
additional tranches of term loans or (B) increases (an “Incremental Term Loan
Increase”) to an existing tranche of term loans (the commitments thereto, the
“Incremental Term Loan Commitments”) and/or (y) one or more increases in the
Revolving Commitments (the “Incremental Revolving Commitments”; together with
the Incremental Term Loan Commitments, the “Incremental Loan Commitments”);
provided that (x) each such request shall be for not less than $25,000,000 (or
such lesser amount up to the Maximum Facilities Amount) and (y) after giving
effect to each such request and the proposed use of proceeds thereof, the
aggregate amount (the “Maximum Facilities Amount”) of the Facilities (which
term, for the avoidance of doubt, shall be amended pursuant to the Incremental
Commitment Agreement to include any additional tranches of term loans so
requested, if applicable) shall not exceed the greater of (A) $3,000,000,000 and
(B) an amount equal to 350% of Consolidated EBITDA, determined to give pro forma
effect to any related transactions consummated concurrently therewith, for the
mostly recently ended period of four consecutive fiscal quarters for which
financial statements have been delivered pursuant to Section 6.1 (ii) after the
Restatement Effective Date and before the Final Term Loan Maturity Date, the
Borrower, by written notice to Administrative Agent, may also request the
establishment of a synthetic letter of credit facility (the “Incremental
Synthetic L/C Facility”; the commitments thereto, the “Incremental Synthetic L/C
Commitments”; and, together with the Incremental Loan Commitments, the
“Incremental Commitments”); provided that (x) each such request shall be for not
less than $25,000,000 (or such lesser amount up to the Maximum Incremental
Synthetic Facility Amount) and (y) after giving effect to each such request, the
aggregate principal amount (the “Maximum Incremental Synthetic Facility Amount”)
of the Incremental Synthetic L/C Commitments shall not exceed $500,000,000. Each
such notice shall specify the date (each, an “Increased Amount Date”) on which
the Borrower proposes that the Incremental Commitments shall be effective, which
shall be a date not less than 10 Business Days after the date on which such
notice is delivered to the Administrative Agent. The Borrower may approach any
Lender or any Person to provide or arrange all or a portion of the Incremental
Commitments; provided that (i) no Lender will be required to provide such
Incremental Commitment, (ii) any entity providing all or a portion of the
Incremental Commitments other than a Lender, an affiliate of a Lender or an
Approved Fund, shall be reasonably acceptable to the Administrative Agent (with
such acceptance by the Administrative Agent to not be unreasonably withheld or
delayed) and (iii) any entity providing all or a portion of the Incremental
Revolving Commitments other than a Lender, an affiliate of a Lender or an
Approved Fund, shall be reasonably acceptable to each Issuing Lender (with such
acceptance by the Issuing Lenders to not be unreasonably withheld or delayed).
(b)    In each case, such Incremental Commitments shall become effective as of
the applicable Increased Amount Date, provided that
(i) no Default or Event of Default shall have occurred and be continuing on such
Increased Amount Date before or after giving effect to such Incremental
Commitments,
(ii) the Borrower shall be in compliance with Section 7.1 as of the most
recently ended fiscal quarter for which financial statements have been delivered
pursuant to Section 6.1 after





--------------------------------------------------------------------------------

                                            


giving effect to such Incremental Commitments and the use of proceeds thereof
(provided, in the case of the Incremental Synthetic Facility, not giving effect
to any deemed usage thereof) and assuming any related Specified Transaction has
occurred,
(iii) the weighted average life to maturity of any Incremental Term Loan (other
than any Incremental Tranche A Term Loan) shall be greater than or equal to the
then-remaining weighted average life to maturity of the Term Loans,
(iv) the maturity date of the Incremental Synthetic L/C Facility shall be no
earlier than the Final Term Loan Maturity Date,
(v) the interest rate margin in respect of any Incremental Revolving Loans that
is in effect on the Increased Amount Date (after giving effect to original issue
discount (“OID”) or upfront fees, (which shall be deemed to constitute like
amounts of OID, with OID being equated to interest rates in a manner determined
by the Administrative Agent based on a four-year life to maturity) paid to all
of the Incremental Revolving Lenders in connection therewith but excluding any
customary arrangement, commitment or other similar fees payable to one or more
arrangers (or their affiliates) in connection therewith) shall not exceed the
sum of (x) the Applicable Margin for the Revolving Loans made pursuant to the
Revolving Commitments that is in effect on the Increased Amount Date, and (y)
the OID or the upfront fees paid to all of the Lenders in respect of such
Revolving Commitments, which shall be equated to interest rate based on a
four-year life to maturity, or if it does so exceed the sum of such Applicable
Margin and such fees, such Applicable Margin for the Revolving Loans made
pursuant to the Revolving Commitments, shall be increased so that the interest
rate margin in respect of such Incremental Revolving Loans that is in effect on
the Increased Amount Date (giving effect to any OID issued or such upfront fees
paid to all of the Incremental Lenders in connection therewith as set forth
above) is no greater than the sum of (x) the Applicable Margin for the Revolving
Loans made pursuant to the Revolving Commitments that is in effect on the
Increased Amount Date, and (y) the OID or the upfront fees paid to all of the
Lenders in respect of such Revolving Commitments,
(vi) with respect to the Term Loans (other than any Incremental Tranche A Term
Loans), if the final maturity date of any Incremental Term Loans (except for any
Incremental Tranche A Term Loans) is not at least one year later than the Final
Term Loan Maturity Date, the interest rate margin in respect of such Incremental
Term Loans (after giving effect to OID or upfront fees paid to all of the
Incremental Term Loan Lenders in connection therewith but excluding any
customary arrangement, commitment, underwriting or other similar fees payable to
one or more arrangers (or their affiliates) in connection therewith, any
amendment or consent fees or any other fees not paid to all relevant Lenders
generally) (with fees and OID being equated to interest rate in the manner set
forth above)) shall not exceed by more than 50 basis points the sum of (1) the
Applicable Margin for the Term Loans that is in effect on the Increased Amount
Date (other than any Incremental Tranche A Term Loans), and (2) the upfront fees
paid to all of the Lenders in respect of such Term Loans, which shall be equated
to interest rate based on a four-year life to maturity, or if it does so exceed
by more than 50 basis points the sum of such Applicable Margin and such fees,
the Applicable Margin for such Term Loans shall be increased so that the
interest rate margin in respect of such Incremental Term Loans (after giving
effect to any OID issued or such upfront fees paid to all of the Incremental
Term Loan Lenders in connection therewith as set forth above (but excluding any
customary arrangement, commitment, underwriting or other similar fees payable to
one or more arrangers (or their affiliates) in connection therewith, any
amendment or consent fees or any other fees not paid to all relevant Lenders
generally)) is no





--------------------------------------------------------------------------------

                                            


greater than the sum of (1) the Applicable Margin for such Term Loans that is in
effect on the Increased Amount Date, (2) the OID or upfront fees paid to all of
the Lenders in respect of such Term Loans and (3) 50 basis points,
(vii) if the final maturity date of any Incremental Synthetic L/C Facility is
not at least one year later than the Final Term Loan Maturity Date, the interest
rate margin in respect of such Incremental Synthetic L/C Facility (after giving
effect to OID or upfront fees paid to all of the Lenders participating in such
Incremental Synthetic L/C Facility in connection therewith but excluding any
customary arrangement, commitment, underwriting or other similar fees payable to
one or more arrangers (or their affiliates) in connection therewith, any
amendment or consent fees or any other fees not paid to all relevant Lenders
generally) (with fees and OID being equated to interest rate in the manner set
forth above)) shall not exceed by more than 50 basis points the sum of (x) the
Applicable Margin for the Term Loans, and (y) the upfront fees paid to all of
the Lenders in respect of their Term Loans, which shall be equated to interest
rate based on a four-year life to maturity, or if it does so exceed by more than
50 basis points the sum of such Applicable Margin and such fees, such Applicable
Margin for the Term Loans shall be increased so that the interest rate margin in
respect of such Incremental Synthetic L/C Facility (giving effect to any OID
issued or such upfront fees paid to all of the Incremental Synthetic L/C Lenders
in connection therewith as set forth above (but excluding any customary
arrangement, commitment, underwriting or other similar fees payable to one or
more arrangers (or their affiliates) in connection therewith, any amendment or
consent fees or any other fees not paid to all relevant Lenders generally)) is
no greater than the sum of (x) the Applicable Margin for the Term Loans that is
in effect on the Increased Amount Date, (y) the upfront fees paid to all of the
Lenders in respect of their Term Loans and (z) 50 basis points; provided,
further, that the interest margin in respect of such Incremental Synthetic L/C
Facility may be increased by an additional 200 basis points in the form of an
additional OID or upfront fees if reasonably necessary after increasing the
Applicable Margin for the Term Loans as set forth in this clause (vii), and
(viii) the Incremental Revolving Commitments, the Incremental Term Loan
Commitments or the Incremental Synthetic L/C Commitments shall be effected, in
each case, pursuant to one or more incremental commitment agreements in a form
reasonably acceptable to the Administrative Agent (each, a “Incremental
Commitment Agreement”) executed and delivered by the Borrower, the applicable
Incremental Revolving Lender, the Incremental Term Loan Lender or the
Incremental Synthetic L/C Lender and the Administrative Agent pursuant to which
the applicable Incremental Revolving Lender, Incremental Term Loan Lender or the
Incremental Synthetic L/C Lender agrees to be bound to the terms of this
Agreement as a Lender. Except for Incremental Term Loans made in connection with
an Incremental Term Loan Increase, any Incremental Term Loans made on an
Increased Amount Date shall be designated a separate tranche of Incremental Term
Loans for all purposes of this Agreement, and the provisions of clauses (vi) and
(vii) above shall be determined separately for each tranche of Term Loans.
Notwithstanding the foregoing, in the case of any Incremental Loan Commitments
implemented to finance a Permitted Acquisition, satisfaction of the conditions
set forth in clauses (i) and (ii) may, at the option of the Borrower, be
determined solely as of the date on which the definitive agreement governing
such Permitted Acquisition is executed, calculated to give pro forma effect to
such acquisition as if it had occurred on such date of determination.
(c)    On any Increased Amount Date on which Incremental Revolving Commitments
are effected, subject to the satisfaction of the foregoing terms and conditions,
(x) each of the Lenders with





--------------------------------------------------------------------------------

                                            


Revolving Commitments being increased shall assign to each Person with an
Incremental Revolving Commitment (each, an “Incremental Revolving Lender”) and
each of the Incremental Revolving Lenders shall purchase from each of the
Lenders with Revolving Commitments, at the principal amount thereof, such
interests in the Revolving Loans outstanding on such Increased Amount Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, the Revolving Loans will be held by existing Revolving Lenders
and Incremental Revolving Lenders ratably in accordance with their Revolving
Commitments after giving effect to the addition of such Incremental Revolving
Commitments to the Revolving Commitments, (y) each Incremental Revolving
Commitment shall be deemed for all purposes a Revolving Commitment and each Loan
made thereunder (an “Incremental Revolving Loan”) shall be deemed, for all
purposes, a Revolving Loan and (z) each Incremental Revolving Lender shall
become a Lender with respect to the Incremental Revolving Commitment and all
matters relating thereto. The terms and provisions of the Incremental Revolving
Loans and Incremental Revolving Commitments shall be substantially identical to
the Revolving Loans and the Revolving Commitments of the Revolving Facility.
(d)     On any Increased Amount Date on which any Incremental Term Loan
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions and unless otherwise provided in the applicable Incremental
Commitment Agreement, (i) each Person with an Incremental Term Loan Commitment
(each, an “Incremental Term Loan Lender”) shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Loan
Commitment, and (ii) each Incremental Term Loan Lender shall become a Lender
hereunder with respect to the Incremental Term Loan Commitment and the
Incremental Term Loans made pursuant thereto.
(e)    On any Increased Amount Date on which any Incremental Synthetic L/C
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each Person with an Incremental Synthetic L/C Commitment (each,
an “Incremental Synthetic L/C Lender”; together with Incremental Revolving
Lenders and Incremental Term Loan Lenders, the “Incremental Lenders”) shall make
a deposit in a credit linked deposit account in respect of such Incremental
Synthetic L/C Facility (an “Incremental Synthetic Deposit”) in an amount equal
to its Incremental Synthetic L/C Commitment, and (ii) each Incremental Synthetic
L/C Lender shall become a Lender hereunder with respect to the Incremental
Synthetic L/C Commitment and the Incremental Synthetic Deposits made pursuant
thereto.
(f)    Each Incremental Commitment Agreement may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.23.
For the avoidance of doubt, the Tranche B Term Loans constitute Incremental Term
Loans for all purposes of this Agreement and the other Loan Documents.
2.24     Prepayments Required Due to Currency Fluctuation. On the last Business
Day of each fiscal quarter, or at such other time as is reasonably determined by
the Administrative Agent or the Issuing Lender, as applicable, the
Administrative Agent or the Issuing Lender, as applicable, shall determine the
Dollar Equivalent of aggregate outstanding Revolving Extensions of Credit. If,
at the time of such determination the aggregate outstanding Revolving Extensions
of Credit exceed the Revolving Commitments then in effect by 5% or more, then
within five Business Days of notice to the Borrower, the Borrower or the
relevant Subsidiary Borrower shall prepay Revolving Loans or Swingline Loans or
cash collateralize the outstanding Letters of Credit in an aggregate principal
amount at least equal to such excess; provided that the failure of the
Administrative Agent or the Issuing Lender, as applicable, to





--------------------------------------------------------------------------------

                                            


determine the Dollar Equivalent Amount of the aggregate outstanding Revolving
Extensions of Credit as provided in this Section 2.24 shall not subject the
Administrative Agent to any liability hereunder.
2.25     Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)     fees shall cease to accrue on the Revolving Commitment of such
Defaulting Lender pursuant to Section 2.8;
(b)     the Commitment and Revolving Extensions of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.1); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;


(c) if any L/C Obligations exist at the time a Revolving Lender is a Defaulting
Lender then:
(i) subject to the satisfaction of the condition precedent in Section 5.2(b) of
the Credit Agreement and following notice by the Administrative Agent, all or
any part of the Defaulting Lender’s ratable participating interest in the L/C
Obligations shall be reallocated among the Revolving Lenders that are not
Defaulting Lenders in accordance with their respective Revolving Percentages
but, in any case, only to the extent the sum of the outstanding Revolving
Extensions of Credit of all Revolving Lenders that are not Defaulting Lenders
before giving effect to such reallocation plus such Defaulting Lender’s ratable
participating interest in the L/C Obligations does not exceed the total of the
Revolving Commitments of all Revolving Lenders that are not Defaulting Lenders;
provided that if such condition precedent is not satisfied on the date of such
notice by the Administrative Agent, the Borrower shall within five Business Days
following notice by the Administrative Agent, either (x) cash collateralize such
Defaulting Lender’s ratable participating interest in the L/C Obligations or (y)
backstop such Defaulting Lender’s participating interest in the L/C Obligations
with a letter of credit reasonably satisfactory to the applicable Issuing
Lender;


(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected as a result of the limitations set forth therein, the
Borrower shall within five Business Days following notice by the Administrative
Agent, either (x) cash collateralize such Defaulting Lender’s participating
interest in the L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) or (y) backstop such Defaulting Lender’s
participating interest in the L/C Obligations (after giving effect to any
partial reallocation pursuant to clause (i) above) with a letter of credit
reasonably satisfactory to the applicable Issuing Lender, in each case, for so
long as such L/C Obligations are outstanding;


(iii) if the Borrower cash collateralizes or backstops any portion of such
Defaulting Lender’s L/C Obligations pursuant to this paragraph (a), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.3 with respect to such Defaulting Lender’s L/C Obligations during the
period such Defaulting Lender’s L/C Obligations are cash collateralized or
backstopped;





--------------------------------------------------------------------------------

                                            




(iv) if the L/C Obligations attributable to the Defaulting Lenders that are
Revolving Lenders is reallocated pursuant to this paragraph (a), then the fees
payable to the Lenders pursuant to Sections 2.8 and 3.3 shall be adjusted in
accordance with the non-Defaulting Lenders’ respective Revolving Percentages;


(v) if any Defaulting Lender’s participating interest in L/C Obligations is
neither cash collateralized, backstopped nor reallocated pursuant to this
paragraph (a), then, without prejudice to any rights or remedies of the Issuing
Lenders or any Lender hereunder, all letter of credit fees payable under Section
3.3 with respect to such Defaulting Lender’s participating interest in all L/C
Obligations shall be payable to the applicable Issuing Lenders until such
participating interest in all L/C Obligations is backstopped, cash
collateralized and/or reallocated;


(vii) any subsequent request for issuance, amendment or increase of any Letter
of Credit shall be subject to reallocating or cash collateralizing the relating
L/C Obligations attributable to any Defaulting Lender that is a Revolving Lender
in the manner described above; and


(viii) in the event a Revolving Lender ceases to be a Defaulting Lender, all
outstanding L/C Obligations shall be immediately reallocated ratably to the
Revolving Lenders who are not Defaulting Lenders and any cash collateral posted
in respect of such Lender’s participating interest shall be returned to the
Borrower and any letter of credit issued to backstop such Lender’s participating
interest shall be terminated, cancelled or returned to the Borrower for
cancellation, in each case, within three Business Days.


Subject to Section 10.19, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
  
(d)     if any Swingline Loans are outstanding at the time a Lender is a
Defaulting Lender, the Borrower shall within five Business Days following notice
by the Administrative Agent prepay such Swingline Loans or, if agreed by the
Swingline Lenders, cash collateralize the participating interests in the
Swingline Loans of the Defaulting Lender on terms reasonably satisfactory to the
Swingline Lenders; and
(e)     following the notice by the Administrative Agent to the Borrower
pursuant to clauses (c) or (d) above, no Swingline Lender shall be required to
fund any Swingline Loan and no Issuing Lender shall be required to issue or
increase any Letter of Credit unless it is reasonably satisfied that the
reallocation and cash collateral requirements described in clauses (c) and (d)
above shall be provided for.
2.26     Extension of the Facilities
(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders under any Facility holding Term Loans or Revolving
Commitments with a like maturity date, on a pro rata basis (based on the
aggregate Term Loans or Revolving Commitments with a like maturity date) and on
the same terms to each such Lender, the Borrower is hereby permitted to
consummate from time to time





--------------------------------------------------------------------------------

                                            


transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Term Loan or
Revolving Commitment and otherwise modify the terms of such Term Loans or
Revolving Commitments pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing or decreasing the interest rate or
fees payable in respect of such Term Loans or Revolving Commitments (and related
outstandings)) (each, an “Extension”, and each group of Term Loans or Revolving
Commitments, as so extended, as well as the original Term Loans or Revolving
Commitments not so extended, being a “tranche”; any Extended Credits shall
constitute a separate tranche of Term Loans or Revolving Commitments from the
tranche of Term Loans or Revolving Commitments from which they were converted),
so long as the following terms are satisfied: (i) no Default or Event of Default
shall have occurred and be continuing at the time the offering document in
respect of an Extension Offer is delivered to the Lenders, (ii) except as to
interest rates, fees and final maturity and related provisions including call
protection (which shall be set forth in the relevant Extension Offer), the Term
Loan or Revolving Commitment of any Lender that agrees to an Extension with
respect to such Term Loan or Revolving Commitment extended pursuant to an
Extension (an “Extended Credit”), and the related outstandings, shall be a Term
Loan or Revolving Commitment (or related outstandings, as the case may be) with
the same terms as the original Term Loan or Revolving Commitments (and related
outstandings) from which they were converted; provided that (1) in the event
that the interest rate margins for the Loans made pursuant to any Extended
Credit (each, an “Extended Loan”) having a maturity within twelve months of the
maturity date of the Term Loan or Revolving Commitment being extended is higher
than the interest rate margins for the Loans that are being extended, then the
interest rate margining for the Loans that are not being extended shall be
increased to the extent necessary so that such interest rate margins are equal
to the interest rate margins of such Extended Loans incurred pursuant to such
Extension (provided that, in determining the interest rate margins applicable to
the Extended Loans or the Loans, (x) OID or upfront fees (which shall be deemed
to constitute like amounts of OID, with OID being equated to interest rates in a
manner determined by the Administrative Agent based on a four-year maturity)
paid to all Lenders in respect of the Extended Loans or the Loans, as
applicable, shall be included, and (y) customary arrangement or commitment fees
payable to one or more arrangers (or their affiliates) in connection with such
Extension shall be excluded), (2) in the case of Extensions of Revolving
Commitments (“Extended Commitments”, the borrowing and repayment (except for (A)
payments of interest and fees at different rates on Extended Commitments (and
related outstandings), (B) repayments required upon the maturity date of the
non-extending Commitments and (C) repayment made in connection with a permanent
repayment and termination of commitments) of Loans with respect to Extended
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Commitments, (3) in the case of Extended
Commitments, the repayment of Loans with respect to, and termination of,
Extended Commitments after the applicable Extension date shall be made on a pro
rata basis with all other Revolving Commitments, except that the Borrower shall
be permitted to permanently repay and terminate commitments of any such tranche
on a greater than a pro rata basis as compared to any other tranche with a later
maturity date than such tranche and (4) assignments and participations of
Extended Credits and the related outstandings shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
Revolving Loans and (5) at no time shall there be Revolving Commitments
hereunder (including Extended Commitments and any original Revolving
Commitments) which have more than three different maturity dates, (iii) if the
aggregate principal amount of Term Loans or Revolving Commitments in respect of
which Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term Loans or Revolving Commitments, as
the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the Term Loans or Revolving Commitments (and the related
outstandings) of such Lenders shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Lenders have accepted such
Extension Offer, (iv) if the





--------------------------------------------------------------------------------

                                            


aggregate principal amount of Term Loans or Revolving Commitments in respect of
which Lenders shall have accepted the relevant Extension Offer shall be less
than the maximum aggregate principal amount of Term Loans or Revolving
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Borrower may require each Lender that does not
accept such Extension Offer to assign pursuant to Section 10.6 its pro rata
share of the outstanding Loans, Revolving Commitments and/or participations in
Letters of Credit (as applicable) offered to be extended pursuant to such
Extension Offer to one or more assignees which have agreed to such assignment
and to extend the applicable maturity date; provided that (1) each Lender that
does not respond affirmatively within thirty (30) days of the date the offering
document in respect of an Extension Offer is delivered to the Lenders shall be
deemed not to have accepted such Extension Offer, (2) each assigning Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and funded participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (3) the processing and
recordation fee specified in Section 10.6(b) shall be paid by the Borrower or
such assignee and (4) the assigning Lender shall continue to be entitled to the
rights under Section 10.5 for any period prior to the effectiveness of such
assignment, (v) all documentation in respect of such Extension shall be
consistent with the foregoing and (vi) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrower.
(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.10 or Section 2.11 and (ii)
each Extension Offer shall specify the minimum amount of Term Loans or Revolving
Commitments to be tendered, which shall be a minimum amount approved by the
Administrative Agent (a “Minimum Extension Condition”); provided that the
Borrower may waive the Minimum Extension Condition. The Administrative Agent and
the Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Commitments on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including, without limitation, Sections 2.9, 2.10, 2.11, 2.17
and 10.7) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section.
(c) The consent of the Administrative Agent shall be required to effectuate any
Extension, such consent not to be unreasonably withheld. No consent of any
Lender shall be required to effectuate any Extension, other than (A) the consent
of each Lender agreeing to such Extension with respect to one or more of its
Revolving Commitments or Term Loans (or a portion thereof) (or, in the case of
an Extension pursuant to clause (iv) of Section 2.26(a), the consent of the
assignee agreeing to the assignment of one or more Revolving Commitments or Term
Loans, the Revolving Loans or Term Loans and/or participations in Letters of
Credit) and (B) in the case of Extended Commitments, the consent of each Issuing
Lender, which consent shall not be unreasonably withheld or delayed. All
Extended Commitments and all obligations in respect thereof shall be Obligations
under this Agreement and the other Loan Documents that are secured by the
Collateral on a pari passu basis with all other applicable Obligations under
this Agreement and the other Loan Documents. The Lenders hereby irrevocably
authorize the Administrative Agent to enter into amendments to this Agreement
and the other Loan Documents with the Borrower as may be necessary in order to
establish new tranches or sub-tranches in respect of Revolving Commitments and
Term Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section. In addition,
if so provided in such amendment and with the consent of the Issuing Lenders,
participations in Letters of Credit expiring on or after the Revolving
Termination Date with





--------------------------------------------------------------------------------

                                            


respect to Revolving Commitments not so extended shall be re-allocated from
Lenders holding Revolving Commitments to Lenders holding Revolving Commitments
extended pursuant to such amendment in accordance with the terms of such
amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Revolving Commitments, be deemed
to be participation interests in respect of such Revolving Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.
(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.
2.27     Restatement Date Transactions. It is understood and agreed that the
Revolving Facility (as defined in this Agreement) is a Refinancing Revolving
Facility in respect of the Revolving Facility (as defined in the Existing Credit
Agreement).
SECTION 3.    LETTERS OF CREDIT


3.1     L/C Commitment. (a) Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Revolving Lenders set
forth in Section 3.4(a), agrees to issue standby letters of credit (“Letters of
Credit”) providing for the payment of cash upon the honoring of a presentation
thereunder, for the account of the Borrower or any Subsidiary Borrower on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by such Issuing Lender; provided that such Issuing
Lender shall not issue any Letter of Credit if, after giving effect to such
issuance, (i) the Dollar Equivalent of the then outstanding L/C Obligations of
such Issuing Lender would exceed such Issuing Lender’s L/C Commitment then in
effect, (ii) the outstanding principal amount of any Lender’s Revolving
Extensions of Credit shall exceed the amount of such Lender’s Revolving
Commitment or (iii) the aggregate amount of the Available Revolving Commitments
would be less than zero. Each Letter of Credit shall (i) be denominated in
Dollars or an Optional Currency and (ii) expire no later than the earlier of (x)
the first anniversary of its date of issuance and (y) the date that is five
Business Days prior to the Revolving Termination Date (the “Letter of Credit
Expiration Date”), provided that any Letter of Credit with a one-year term may
provide for the automatic extension or extension thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above). Each request by the Borrower or any Subsidiary Borrower for the
issuance of or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower or any Subsidiary Borrower that the Letter of
Credit or amendment so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s or Subsidiary Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly, the
Borrower or Subsidiary Borrower may, during the foregoing period, obtain Letter
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. If the Borrower so requests in any applicable Application,
the Issuing Lender may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not





--------------------------------------------------------------------------------

                                            


later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the Issuing Lender, the Borrower shall not be required to
make a specific request to the Issuing Lender for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Lender to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that the Issuing Lender shall not
permit any such extension if (A) the Issuing Lender has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (y) of Section 3.1(a) or Section 3.1(b)), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 5.2 is not then
satisfied, and in each such case directing the Issuing Lender not to permit such
extension.
(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if (i) such issuance would conflict with, or cause such Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law, (ii) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing the Letter of Credit, or any Requirement of Law applicable to the
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Lender
shall prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Restatement Effective
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Restatement Effective Date and which the
Issuing Lender in good faith deems material to it, (iii) the issuance of the
Letter of Credit would violate one or more policies of the Issuing Lender
applicable to letters of credit generally or (iv) such Issuing Lender does not
as of the issuance date of the requested Letter of Credit issue Letters of
Credit in the requested currency.
(c) Unless otherwise expressly agreed by the Issuing Lender and the Borrower or
Subsidiary Borrower, as applicable, when a Letter of Credit is issued, the rules
of the ISP shall apply to each standby Letter of Credit. Notwithstanding the
foregoing, the Issuing Lender shall not be responsible to the Borrower or
Subsidiary Borrower for, and the Issuing Lender’s rights and remedies against
the Borrower shall not be impaired by, any action or inaction of the Issuing
Lender required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Requirement of Law or any order of a jurisdiction where the Issuing Lender
or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.
3.2     Procedure for Issuance of Letter of Credit. The Borrower or any
Subsidiary Borrower may from time to time request that any Issuing Lender issue
or amend a Letter of Credit by delivering to such Issuing Lender at its address
for notices specified herein an Application therefor, completed to the
satisfaction of such Issuing Lender, and such other certificates, documents and
other papers and information as such Issuing Lender may request. Upon receipt of
any Application, the





--------------------------------------------------------------------------------

                                            


relevant Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall any Issuing Lender
be required to issue any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the relevant Issuing Lender and the Borrower or relevant
Subsidiary Borrower. The relevant Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower or relevant Subsidiary Borrower promptly
following the issuance thereof. The relevant Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).
3.3     Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Letters of Credit issued for the account of the Borrower and any
relevant Subsidiary Borrower at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurocurrency Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each Fee Payment Date after the issuance date. In addition, the Borrower shall
pay a fronting fee in an amount to be agreed with the relevant Issuing Lender
(but, in any event, not greater than of 0.125% per annum) on the undrawn and
unexpired amount of each Letter of Credit issued by such Issuing Lender for the
account of the Borrower or any relevant Subsidiary Borrower, payable quarterly
in arrears to the relevant Issuing Lender on each Fee Payment Date after the
issuance date.
(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.
3.4     L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce such Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from such Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
such Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by such Issuing Lender thereunder.
Each L/C Participant agrees with each Issuing Lender that, if a draft is paid
under any Letter of Credit for which such Issuing Lender is not reimbursed in
full by the Borrower or relevant Subsidiary Borrower in accordance with the
terms of this Agreement (“Unreimbursed Amounts”), such L/C Participant shall pay
to such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Percentage
of the amount of such draft, or any part thereof, that is not so reimbursed.
Each L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against any Issuing Lender, the Borrower, any Subsidiary
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower or any Subsidiary Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any Subsidiary Borrower, any other Loan Party or any other L/C Participant or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.





--------------------------------------------------------------------------------

                                            


(b) If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
relevant Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the relevant Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the relevant Issuing Lender submitted to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.
(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
relevant Subsidiary Borrower or otherwise, including proceeds of collateral
applied thereto by such Issuing Lender), or any payment of interest on account
thereof, such Issuing Lender will distribute to such L/C Participant its pro
rata share thereof; provided, however, that in the event that any such payment
received by such Issuing Lender shall be required to be returned by such Issuing
Lender, such L/C Participant shall return to such Issuing Lender the portion
thereof previously distributed by such Issuing Lender to it.
3.5     Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower or relevant Subsidiary Borrower shall reimburse
the relevant Issuing Lender for the amount of (a) the draft so paid and (b) any
taxes, fees, charges or other costs or expenses incurred by such Issuing Lender
in connection with such payment, not later than 1:00 P.M., New York City time,
on (i) the Business Day that the Borrower or relevant Subsidiary Borrower
receives notice of such draft, if such notice is received on such day prior to
10:00 A.M., New York City time, or (ii) if clause (i) above does not apply, the
Business Day immediately following the day that the Borrower or relevant
Subsidiary Borrower receives such notice. Each such payment shall be made to the
relevant Issuing Lender at its address for notices referred to herein in Dollars
or in any other applicable currency and in immediately available funds. The
relevant Issuing Lender (at its option) may require reimbursement in Dollars
even if the draft so paid was in any other applicable currency. Interest shall
be payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (x) until the Business Day next
succeeding the date of the relevant notice, Section 2.14(b) and (y) thereafter,
Section 2.14(c).
3.6     Obligations Absolute. The obligations of the Borrower and any relevant
Subsidiary Borrower under this Section 3 shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment that the Borrower or such Subsidiary Borrower, as the case
may be, may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower and each relevant Subsidiary
Borrower also agrees with each Issuing Lender that such Issuing Lender shall not
be responsible for, and the Reimbursement Obligations under Section 3.5 of the
Borrower and any relevant Subsidiary Borrower shall not be affected by, among
other things, (i) the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged,





--------------------------------------------------------------------------------

                                            


(ii) any dispute between or among the Borrower or such Subsidiary Borrower, as
the case may be, and any beneficiary of any Letter of Credit or any other party
to which such Letter of Credit may be transferred or any claims whatsoever of
the Borrower or such Subsidiary, as the case may be, against any beneficiary of
such Letter of Credit or any such transferee, (iii) any lack of validity or
enforceability of such Letter of Credit, this Agreement, or any other Loan
document, (iv) waiver by the Issuing Lender of any requirement that exists for
the Issuing Lender’s protection and not the protection of the Borrower or
Subsidiary Borrower or any waiver by the Issuing Lender which does not in fact
materially prejudice the Borrower or Subsidiary Borrower, (v) honor of a demand
for payment presented electronically even if such Letter of Credit requires that
demand be in the form of a draft, (vi) any payment made by the Issuing Lender in
respect of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under, such
Letter of Credit if presentation after such date is authorized by the UCC, the
ISP, or the UCP as applicable, (vii) any payment by the Issuing Lender under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit, or any payment made
by the Issuing Lender under such Letter of Credit to any person purporting to be
a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any debtor relief law, (viii) any adverse
change in the relevant exchange rates or in the availability of the relevant
alternative currency to the Borrower or Subsidiary Borrower or in the relevant
currency markets generally or (ix) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any Subsidiary Borrower. The Borrower or
Subsidiary Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrowers will immediately notify the Issuing Lender. The Borrower and
Subsidiary Borrowers shall be conclusively deemed to have waived any such claim
against the Issuing Lender and its correspondents unless such notice is given as
aforesaid. No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Issuing Lender. The Borrower and each relevant Subsidiary
Borrower agrees that any action taken or omitted by any Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct, shall be binding
on the Borrower or such Subsidiary Borrower and shall not result in any
liability of such Issuing Lender to the Borrower or such Subsidiary Borrower.
3.7     Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrower or relevant Subsidiary Borrower of the date and amount thereof. The
responsibility of the relevant Issuing Lender to the Borrower or relevant
Subsidiary Borrower in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit.
3.8     Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.





--------------------------------------------------------------------------------

                                            


3.9     Existing Letters of Credit. On and as of the Restatement Effective Date
the letters of credit set forth on Schedule 3.9 (the “Existing Letters of
Credit”) will constitute Letters of Credit under this Agreement and for the
purposes hereof will be deemed to have been issued for the account of the
Borrower on the Restatement Effective Date.
SECTION 4.    REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, ABG,
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Administrative Agent and each Lender that:
4.1     Financial Condition. (a) [Reserved.]
(b) The audited consolidated balance sheets of the Borrower as at December 31,
2015, December 31, 2014 and December 31, 2013, and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates
(the “Consolidated Financial Statements”), reported on by and accompanied by an
unqualified report from Deloitte & Touche LLP, present fairly the consolidated
financial condition of the Borrower as at such date, and the consolidated
results of its operations and its consolidated cash flows for the respective
fiscal years then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). No Group Member
(other than ABG) has any material Guarantee Obligations, or any unusual forward
or long‑term commitments, including any interest rate or foreign currency swap
or exchange transaction or other obligation in respect of derivatives, that are
not reflected in the most recent financial statements referred to in this
paragraph, as of the date of such financial statements.
4.2     No Change. Since December 31, 2015, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.
4.3     Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and to the extent relevant in such jurisdiction, in good
standing under the laws of the jurisdiction of its organization, except where
(other than the Borrower) the failure to be so organized, existing or in good
standing could not reasonably be expected to have a Material Adverse Effect, (b)
has the power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, except where failure to have such
power, authority and legal right could not reasonably be expected to have a
Material Adverse Effect, (c) is duly qualified as a foreign corporation or other
organization and in good standing or has applied for authority to operate as a
foreign corporation under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification and where a failure to be in good standing as a foreign
corporation would have a Material Adverse Effect and (d) is in compliance with
all Requirements of Law except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
4.4     Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all





--------------------------------------------------------------------------------

                                            


necessary organizational action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement. No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) consents, authorizations, filings and
notices described in Schedule 4.4, which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect and (ii) the
filings referred to in Section 4.17. Each Loan Document has been duly executed
and delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
4.5     No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any material
Requirement of Law or any material Contractual Obligation of any Group Member
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents). No Requirement of Law or Contractual Obligation applicable
to the Borrower or any of its Subsidiaries could reasonably be expected to have
a Material Adverse Effect.
4.6     Litigation. Except as disclosed by the Borrower to the Lenders in
writing at least three Business Days prior to the Restatement Effective Date,
there shall not exist any action, investigation, litigation or proceeding
pending or, to the knowledge of the Borrower, threatened in any court or before
any arbitrator or Governmental Authority that would have a Material Adverse
Effect.
4.7     No Default. No Group Member is in default under or with respect to any
of its Contractual Obligations in any respect that could reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing.
4.8     Ownership of Property; Liens. Each Group Member has title in fee simple
to, or a valid leasehold interest in, all its real property (except as could not
reasonably be expected to have a Material Adverse Effect) and none of such
property is subject to any Lien except a Permitted Lien.
4.9     Intellectual Property. Each Group Member owns, or is licensed to use, to
its knowledge, all material Intellectual Property necessary for the conduct of
its business as currently conducted. Except as set forth on Schedule 4.9, to
each Group Member’s knowledge, no claim has been asserted and is pending against
such Group Member by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does ABG, Holdings or the Borrower know of any valid basis for any
such claim that if adversely determined could have a material adverse effect on
the value of any material Intellectual Property owned by such Group Member.
Subject to the foregoing sentence, the use of Intellectual Property by each
Group Member does not infringe, to its knowledge, on the rights of any Person in
any material respect.
4.10     Taxes. Each Group Member has filed or caused to be filed all federal,
state and local income and other material tax returns that are required to be
filed by it and has paid all taxes shown





--------------------------------------------------------------------------------

                                            


to be due and payable on said returns or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member or to the extent that failure
to do so could not reasonably be expected to result in a Material Adverse
Effect) or with respect to which the failure to have filed such tax returns or
have paid such taxes would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
4.11     Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U‑1, as
applicable, referred to in Regulation U.
4.12     ERISA. Neither a Reportable Event nor a failure to satisfy the “minimum
funding standards” (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to each Plan (whether or not waived) has occurred during
the five‑year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code; (b) no
termination of a Single Employer Plan has occurred, no Lien in favor of the PBGC
or a Plan has arisen and no determination has been made that a Plan is, or is
expected to be, “at risk” (within the meaning of Section 430 of the Code or
Section 303 of ERISA), during such five-year period; (c) the present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by a material
amount; (d) neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
could reasonably be expected to result in a liability under ERISA, and neither
the Borrower nor any Commonly Controlled Entity would become subject to any
material liability under ERISA if the Borrower or any such Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made; and (e) no such Multiemployer Plan is in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA) or Insolvent, except where, in each of clauses (a) through (e), such
event or condition, together with all other events or conditions, could not
reasonably be expected to have a Material Adverse Effect.
4.13     Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
4.14     Subsidiaries. (a) As of the Prior Restatement Effective Date, Schedule
4.14 sets forth the name and jurisdiction of organization of each Subsidiary
and, (i) as to each such Subsidiary (other than WTH Funding LP), the percentage
of each class of Capital Stock owned by any Loan Party and (ii) in the case of
WTH Funding LP, the names of the partners of such partnership and to the extent
that the partners of such partnership are Subsidiaries, the percentage of
Capital Stock of such Subsidiaries owned by any Loan Party and (b) as of the
Restatement Effective Date, there are no outstanding





--------------------------------------------------------------------------------

                                            


subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary (other than WTH Funding LP), except as created by the
Loan Documents.
4.15     Use of Proceeds. The proceeds of the Revolving Loans and the Swingline
Loans, and the Letters of Credit, shall be used to finance the working capital
needs and general corporate purposes of the Borrower and its Subsidiaries,
including Investments, Restricted Payments and capital expenditures permitted
under this Agreement. The proceeds of the Tranche B Term Loans made on the
SeventhFirst Amendment Effective Date shall be used only (i) to repay in full
the outstanding principal amount of the Existing Tranche B Term Loans, together
with any accrued interest and other amounts owing in respect thereof, (ii) for
general corporate purposes of the Borrower and its Subsidiaries and (iii) to pay
related costs and expenses.
4.16     Accuracy of Information, etc. No statement or information (other than
the projections and pro forma financial information) contained in this
Agreement, any other Loan Document, the Lender Presentation or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents taken as a whole, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Lender Presentation, as of the date of this Agreement), any untrue statement of
a material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. As of the Restatement Effective Date there is no
fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, in the Lender Presentation or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.
4.17     Security Documents. The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Secured
Parties (as defined in the Guarantee and Collateral Agreement), a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Stock as defined and described in
the Guarantee and Collateral Agreement, when stock certificates representing
such Pledged Stock are delivered to the Administrative Agent, and in the case of
the other Collateral described in the Guarantee and Collateral Agreement (as
amended, supplemented and otherwise modified as of the Restatement Effective
Date), when financing statements and other filings specified on Schedule 4.17 in
appropriate form are filed in the offices specified on Schedule 4.17 to the
extent such filings are effective to perfect a security interest in such
Collateral, the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties (other than ABG) in such Collateral and the proceeds thereof,
as security for the Obligations (as defined in the Guarantee and Collateral
Agreement) under the laws of the United States, in each case prior and superior
in right to any other Person (except (i) in the case of Collateral other than
Pledged Stock, Permitted Liens and (ii) in the case of Pledged Stock, statutory
Liens or nonconsensual Liens). As of the Restatement Effective Date, neither the
Borrower nor any of its Subsidiaries holds any parcel of owned real property,
other than





--------------------------------------------------------------------------------

                                            


the Virginia Beach Parcel, located in the United States having a value, in the
reasonable opinion of the Borrower, in excess of $10,000,000.
4.18     Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and directors and to the
knowledge of the Borrower its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in the Borrower being designated as a Sanctioned Person. None of the
Borrower, any Subsidiary or any of their respective directors, officers or
employees is a Sanctioned Person. No borrowing or Letter of Credit or use of
proceeds will directly or, knowingly, indirectly violate Anti-Corruption Laws or
applicable Sanctions.
4.19     Flood Insurance. The Borrower represents and warrants that prior to the
date hereof, Borrower has delivered to the Administrative Agent a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination (together with notices about special flood hazard area status and
flood disaster assistance relating thereto, duly executed by the Borrower) with
respect to each portion of the Mortgaged Properties.
4.20     EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
SECTION 5.    CONDITIONS PRECEDENT


5.1     Amendment and Restatement Effective Date. The amendment and restatement
of the Existing Credit Agreement provided for hereby and the agreement of each
Revolving Lender to make the initial extension of credit (if any) requested to
be made by it on the Restatement Effective Date is subject to the satisfaction,
prior to or concurrently with the amendment and restatement of the Existing
Credit Agreement and the making of such extension of credit (if any) on the
Restatement Effective Date, of each of the following conditions precedent
(unless such condition precedent shall have been waived in accordance with
Section 10.1):
(a)    Credit Agreement; Guarantee and Collateral Agreement Acknowledgement;
Parent Guarantee. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, ABG, Holdings,
the Borrower, the Required Lenders and each Person listed on Schedule 1.1A, (ii)
a Guarantee and Collateral Acknowledgement substantially in the form attached
hereto as Exhibit H, executed and delivered by each Loan Party (other than ABG)
and (iii) a Guarantee Acknowledgement substantially in the form attached hereto
as Exhibit I, executed and delivered by ABG.
(b)    Financial Statements. The Lenders shall have received (i) the
Consolidated Financial Statements and (ii) unaudited interim consolidated
financial statements of the Borrower for each fiscal quarter ended more than 55
days before the Restatement Effective Date and after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material inconsistency with the





--------------------------------------------------------------------------------

                                            


financial statements or projections previously delivered to the Lenders in
connection with the syndication of the Revolving Facility, except as a result of
changes thereto required by GAAP.
(c)    Projections. The Lenders shall have received satisfactory projections
through 2021.
(d)    Approvals. All material governmental and third party approvals necessary
in connection with the continuing operations of the Group Members and the
financing contemplated hereby shall have been obtained and be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions the financing contemplated
hereby.
(e)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each jurisdiction where the Loan Parties (other than
ABG) have their chief executive office or are organized, and such search shall
reveal no Liens on any of the assets of the Loan Parties (other than ABG) except
for Liens permitted by Section 7.3, Liens discharged on or prior to the
Restatement Effective Date or Liens for which termination arrangements have been
made pursuant to documentation and on terms satisfactory to the Administrative
Agent.
(f)    Payments as of the Restatement Effective Date.
(i) The Borrower shall have prepaid all Revolving Loans outstanding under (and
as defined in) the Existing Credit Agreement (and all accrued and unpaid
interest thereon) and all accrued and unpaid commitment fees and letter of
credit fees under the Existing Credit Agreement, accrued to (but not including)
the Restatement Effective Date.
(ii) The Lenders, the Joint Lead Arrangers and the Administrative Agent shall
have received all fees required to be paid, and all expenses for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel), on or before the Restatement Effective Date.
(g)    Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Restatement Effective Date,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, including the certificate of incorporation of each Loan Party that
is a corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party or confirmation that the most recently delivered
certified certificate of incorporation has not been amended or modified, and
(ii) a long form good standing certificate for each Loan Party from its
jurisdiction of organization.
(h)    Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Kirkland & Ellis LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit E.
(i)    Solvency Certificate. The Administrative Agent shall have received a
satisfactory solvency certificate from a Responsible Officer that shall document
the solvency of the Borrower and its Subsidiaries after giving effect to the
financing contemplated hereby.





--------------------------------------------------------------------------------

                                            


(j)    Officer’s Certificate. The Lenders shall have received a certificate from
a Responsible Officer documenting the Borrower’s compliance with the conditions
set forth in paragraphs (a) and (b) of Section 5.2 after giving effect to the
financing contemplated hereby.
(k)    PATRIOT Act. The Administrative Agent shall have received, at least five
days prior to the Restatement Effective Date, to the extent reasonably requested
by the Administrative Agent (or by any Lender through the Administrative Agent)
from the Borrower at least ten days prior to the Restatement Effective Date, all
documentation and other information about the Loan Parties required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.
5.2     Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit, but excluding any extension of credit under any
Incremental Loan Commitments implemented to finance a Permitted Acquisition) is
subject to the satisfaction of the following conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (and in all respects if any such
representation and warranty is qualified by materiality) on and as of such date
as if made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date).
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
(c)    Extensions of Credit to a Subsidiary Borrower. The representations and
warranties contained in Sections 4.3, 4.4 and 4.5 as to any Subsidiary Borrower
to which an extension of credit is to be made shall be true and correct in all
material respects (and in all respects if any such representation and warranty
is qualified by materiality) on and as of such date as if made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects on and as of such earlier date).
Each borrowing by and each issuance, amendment, renewal or extension of a Letter
of Credit on behalf of the Borrower or any Subsidiary Borrower hereunder shall
constitute a representation and warranty by the Borrower, or such Subsidiary
Borrower, as applicable, as of the date of such extension of credit that the
conditions contained in this Section 5.2 have been satisfied.
SECTION 6.    AFFIRMATIVE COVENANTS


Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each of Holdings and the Borrower shall and shall cause each of its
Subsidiaries to:





--------------------------------------------------------------------------------

                                            


6.1     Financial Statements. Furnish to the Administrative Agent (and the
Administrative Agent shall furnish to each Lender):
(a)    as soon as available, but in any event within 100 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” qualification or
exception (other than any such exception or explanatory paragraph (x) with
respect to, or resulting from, an upcoming maturity date under the Facilities
that is scheduled to occur within one year from the time such report is
delivered and/or (y) any potential inability to satisfy the financial covenant
set forth in Section 7.1 of this Agreement on a future date or in a future
period), or qualification arising out of the scope of the audit, by Deloitte &
Touche LLP or other independent certified public accountants of nationally
recognized standing; and
(b)    as soon as available, but in any event not later than 55 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year‑end audit adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods and shall be deemed to have been
delivered on the date on which such information has been posted on the
Borrower’s website at www.avisbudgetgroup.com, at www.sec.gov or at such other
website identified in writing by the Borrower to the Administrative Agent and
accessible by the Lenders without charge; provided that the Borrower shall
deliver paper copies of such financial statements to the Administrative Agent or
any Lender who requests the Borrower to deliver such paper copies until written
notice to cease delivering paper copies is given by the Administrative Agent or
such Lender. The Borrower will be deemed to have satisfied the requirements of
this Section 6.1 if (i) any parent files with the SEC and provides reports,
documents and information of the types otherwise so required, in each case
within the applicable time periods specified by the applicable rules and
regulations of the SEC, and the Borrower is not required to file such reports,
documents and information separately under the applicable rules and regulations
of the SEC (after giving effect to any exemptive relief) because of the filings
by such parent or (ii) following an election by the Borrower pursuant to the
definition of “GAAP”, the applicable financial statements determined in
accordance with IFRS.
Each of Holdings and the Borrower represents and warrants that it and any of its
Subsidiaries files its financial statements with the SEC and/or makes its
financial statements available to potential holders of its 144A securities, and,
accordingly, each of Holdings and the Borrower hereby (x) authorizes the
Administrative Agent to make the financial statements to be provided under
Section 6.1(a) and (b) above, along with the Loan Documents, available to
Public-Siders and (y) agrees that at the time such financial statements are
provided hereunder, they shall already have been made available to holders of
its securities. Neither Holdings nor the Borrower will request that any other
material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that such





--------------------------------------------------------------------------------

                                            


materials do not constitute material non-public information within the meaning
of the federal securities laws (“MNPI”).
6.2     Certificates; Other Information. Furnish to the Administrative Agent
(and the Administrative Agent shall furnish to each Lender) (or, in the case of
clause (d), to the relevant Lender):
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a letter, written and signed by the independent certified public
accountants reporting on such financial statements describing the scope of such
financial statements and certifying that such financial statements are presented
in an accurate manner and in accordance with GAAP;
(b)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party and the name and jurisdiction of organization of
any new Subsidiary and the percentage of each class of Capital Stock owned by
any Loan Party and (2) a list of any Intellectual Property registrations and
applications applied for, acquired by or exclusively licensed to any Loan Party
since the date of the most recent report delivered pursuant to this clause (y)
(or, in the case of the first such report so delivered, since the Closing Date);
(c)    as soon as available, and in any event no later than 45 days after the
end of each fiscal year of the Borrower, a consolidated budget for the following
fiscal year and, as soon as available, significant revisions, if any, of such
budget with respect to such fiscal year (the “Budget”), which Budget shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Budget is based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Budget is
incorrect or misleading in any material respect, it being understood that such
Budget is based upon good faith estimates and assumptions believed by management
of the Borrower to be reasonable at the time made, and it being recognized by
the Lenders that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from Budget by a material
amount;
(d)    promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
6.3     Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, its obligations
and liabilities in respect of taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been





--------------------------------------------------------------------------------

                                            


provided on the books of the relevant Group Member or except to the extent that
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
6.4     Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence (provided that Holdings and
any of its Subsidiaries may change its organizational form so long as such
change shall not adversely affect the interests of the Lenders) and (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 7.4 and except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect. The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.
6.5     Maintenance of Property; Insurance. (a)  Keep all property material to
its business in good working order and condition consistent with industry
practices, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, (b) maintain
with financially sound and reputable insurance companies insurance on all its
material property in amounts and against such risks (but including in any event,
to the extent available on commercially reasonable terms, public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business and
(c) if any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the Flood Insurance Laws, then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws, (ii) cooperate with the
Administrative Agent and provide information reasonably required by the
Administrative Agent to comply with the Flood Insurance Laws including, without
limitation, cooperating with due diligence and providing evidence of compliance
with Flood Insurance Laws in connection with any increase, extension or renewal
of any Facility and (iii) deliver to the Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to the Administrative
Agent, including, without limitation, evidence of annual renewals of such
insurance.
6.6     Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit the
Administrative Agent, and after the occurrence and during the continuance of an
Event of Default, representatives of any Lender (in coordination with the
Administrative Agent), to visit and inspect any of its properties and examine
and make abstracts from any of its books and records at any reasonable time and
upon reasonable advance notice, and to discuss the business, operations,
properties and financial and other condition of the Group Members (including
ABG) with officers and employees of the Group Members (including ABG) and with
their independent certified public accountants; provided that a representative
of the Loan Parties (including ABG) shall be permitted to be present for any
discussion with independent certified accountants referred to above.
Notwithstanding Section 10.5, unless any such visit or inspection is conducted
after the occurrence and during the continuance of a Default or Event of
Default, the Borrower shall not be required to pay any costs or





--------------------------------------------------------------------------------

                                            


expenses incurred by the Administrative Agent, any Lender or Lender’s
representative in connection with such visit or inspection.
6.7     Notices. Promptly upon obtaining actual knowledge thereof, give notice
to the Administrative Agent (and the Administrative Agent shall give notice to
each Lender) of:
(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
(c)     any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $50,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;
(d)    the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to, or satisfy the “minimum funding standard” (as defined in
Section 302 of ERISA or Section 412 of the Code) with respect to, a Plan, a
determination that any Plan is, or is reasonably expected to be, “at risk”
(within the meaning of Section 430 of the Code or Section 303 of ERISA), the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Insolvency of, any Multiemployer Plan (or any Multiemployer
Plan is in “endangered” or “critical” status (within the meaning of Section 432
of the Code or Section 305 of ERISA)) or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Insolvency of, any Plan ; and
(e)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
6.8     Environmental Laws. (a) Comply with, and use commercially reasonable
efforts to ensure compliance by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, binding
notifications, registrations or permits required by applicable Environmental
Laws, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect.
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.





--------------------------------------------------------------------------------

                                            


6.9     Additional Collateral etc. (a) With respect to any property constituting
Collateral described in the Guarantee and Collateral Agreement acquired after
the Restatement Effective Date by any Loan Party as to which the Administrative
Agent, for the benefit of the Lenders, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in such property under the laws of
the United States and (ii) take all actions necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in such property, including filing documents in the
United States Patent and Trademark Office and United States Copyright Office and
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent subject to the terms of the Guarantee and
Collateral Agreement; provided that the Loan Parties shall not be required to
take any such action with respect to any Intellectual Property acquired after
the Restatement Effective Date until the list describing such Intellectual
Property is required to be furnished to the Administrative Agent and each Lender
pursuant to Section 6.2(b); provided further that Holdings, the Borrower and its
Subsidiaries shall not be required to take any actions to perfect a security
interest in Intellectual Property under foreign local laws.
(b) With respect to any new Subsidiary (other than a Foreign Subsidiary, an
Excluded Subsidiary, an Excluded Person, a Securitization Entity or any
Subsidiary of a Foreign Subsidiary, Excluded Subsidiary or Securitization
Entity) created or acquired after the Restatement Effective Date by any Loan
Party, promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in the
Capital Stock of such new Subsidiary that is owned by any Loan Party, (ii)
deliver to the Administrative Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Loan Party, (iii) cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement, (B)
to take such actions necessary or advisable to grant to the Administrative Agent
for the benefit of the Lenders a perfected first priority security interest in
the Collateral described in the Guarantee and Collateral Agreement under the
laws of the United States with respect to such new Subsidiary, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of such Subsidiary, substantially in the form of Exhibit C,
with appropriate insertions and attachments, and (iv) if reasonably requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
(c) With respect to any new Foreign Subsidiary created or acquired after the
Restatement Effective Date by any Loan Party (other than by any Foreign
Subsidiary, an Excluded Subsidiary, an Excluded Person or a Securitization
Entity), promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in a
portion of the Capital Stock of such new Subsidiary that is owned by any such
Loan Party (provided that in no event shall more than 65% of the total
outstanding Capital Stock of any such new Subsidiary be required to be so
pledged), (ii) deliver to the Administrative Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, and take
such other action as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the Administrative





--------------------------------------------------------------------------------

                                            


Agent’s security interest therein, and (iii) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
(d) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $10,000,000 acquired after the
Restatement Effective Date by any Loan Party (other than any such real property
subject to a Lien expressly permitted by Section 7.3(h) or 7.3(o)), promptly (i)
execute and deliver a first priority Mortgage, in favor of the Administrative
Agent, for the benefit of the Lenders, covering such real property and (ii) if
reasonably requested by the Administrative Agent (x) provide the Lenders with
title and extended coverage insurance from a nationally recognized title
insurance company insuring the Lien of the Mortgage in favor of the
Administrative Agent on such real property as a first priority Lien, subject
only to Permitted Liens, in an amount at least equal to the purchase price of
such real property (or such other amount as shall be reasonably specified by the
Administrative Agent), together with such endorsements or co-insurance as the
Administrative Agent may reasonably request and (y) deliver to the
Administrative Agent surveys of such Mortgaged Property in form and substance
reasonably acceptable to the Administrative Agent and (z) deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
6.10     Post-Closing Obligations. Within the applicable time periods set forth
in Schedule 6.10 (or such later dates from time to time as consented to by the
Administrative Agent in its reasonable discretion), furnish to the
Administrative Agent each document required pursuant to Schedule 6.10.
SECTION 7.    NEGATIVE COVENANTS


Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each of Holdings and the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:
7.1     Financial Condition Covenant. Permit the Consolidated Leverage Ratio as
at the last day of any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter set forth below (commencing with the
fiscal quarter ending September 30, 2016) to exceed the ratio set forth below
opposite such fiscal quarter:





--------------------------------------------------------------------------------

                                            


Fiscal Quarter
Consolidated 
Leverage Ratio
September 30, 2016
4.75 to 1.00
December 31, 2016
4.75 to 1.00
March 31, 2017
4.75 to 1.00
June 30, 2017
4.75 to 1.00
September 30, 2017
4.50 to 1.00
December 31, 2017
4.50 to 1.00
March 31, 2018
4.50 to 1.00
June 30, 2018
4.50 to 1.00
September 30, 2018
4.50 to 1.00
December 31, 2018
4.50 to 1.00
March 31, 2019
4.50 to 1.00
June 30, 2019
4.50 to 1.00
September 30, 2019
4.25 to 1.00
December 31, 2019
4.25 to 1.00
March 31, 2020
4.25 to 1.00
June 30, 2020
4.25 to 1.00
September 30, 2020
4.00 to 1.00
December 31, 2020
4.00 to 1.00
March 31, 2021
4.00 to 1.00
June 30, 2021 and thereafter
4.00 to 1.00

 
7.2     Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
(a)    Indebtedness of any Loan Party pursuant to any Loan Document;
(b)    Indebtedness of the Borrower to any Subsidiary, Holdings or Parent and of
any Subsidiary Guarantor to the Borrower or any other Subsidiary;
(c)    Guarantee Obligations of the Borrower, Holdings and any Subsidiary of the
Borrower in respect of the Guarantee and Collateral Agreement and any other
Security Documents;
(d)    guarantees by the Borrower, Holdings or any of its Subsidiaries of
obligations of any Subsidiary Guarantor or the Borrower;
(e)    obligations in respect of surety bonds, bank guarantees, letters of
credit and similar obligations incurred in the ordinary course of business;
(f)    Indebtedness outstanding on the date hereof or required to be incurred
pursuant to a Contractual Obligation in existence on the date hereof (other than
AESOP Indebtedness, Centre Point Indebtedness and Securitization Indebtedness)
and listed on Schedule 7.2(f) and any Permitted Refinancing thereof;





--------------------------------------------------------------------------------

                                            


(g)    Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(h) in an aggregate principal amount
not to exceed $100,000,000 at any one time outstanding;
(h)     Indebtedness of the Borrower and Avis Budget Finance in respect of the
Senior Unsecured Notes and any Permitted Refinancing thereof;
(i)     unsecured Guarantee Obligations of Holdings and any Subsidiary of the
Borrower in respect of the Senior Unsecured Notes; provided that each guarantor
under the Senior Unsecured Notes or any Permitted Refinancing thereof shall be a
guarantor of the Obligations pursuant to the Guarantee and Collateral Agreement
or such other agreement as the Administrative Agent may approve in its
reasonable discretion;
(j)     AESOP Indebtedness, Centre Point Indebtedness and Additional Foreign
Vehicle Indebtedness;
(k)     Securitization Indebtedness;
(l)    Recourse Vehicle Indebtedness (including any Guarantee Obligations in
respect thereof);
(m)    Indebtedness incurred in connection with any acquisition by the Borrower
or any of its Subsidiaries of vehicles directly from a manufacturer pursuant to
such manufacturer’s repurchase program; provided that (i) such Indebtedness is
not greater than the net book value of such vehicles and (ii) such vehicles
could not be financed under the AESOP Financing Program or the Centre Point
Financing Program;
(n)     Indebtedness incurred pursuant to terminal rental adjustment clause
lease financings of trucks and secured loans to finance trucks in each case to
be used in the truck rental operations of the Borrower and its Subsidiaries;
provided that any such secured loans shall not be guaranteed by Parent.
(o)     Indebtedness under any Swap Agreement;
(p) Indebtedness of any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity to the Borrower or any Subsidiary Guarantor;
(q) Guarantee Obligations by the Borrower or any Subsidiary Guarantor in respect
of Indebtedness of any Foreign Subsidiary, Excluded Subsidiary or Securitization
Entity in an aggregate amount not to exceed $50,000,000 at any one time
outstanding;
(r)        Indebtedness of any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity to any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity;
(s)    Guarantee Obligations incurred by any Foreign Subsidiary, Excluded
Subsidiary or Securitization Entity in respect of Indebtedness of any Foreign
Subsidiary, Excluded Subsidiary or Securitization Entity;
(t)    Indebtedness of any Foreign Subsidiary in an aggregate principal amount
not to exceed $350,000,000 at any one time outstanding and any Permitted
Refinancing thereof;





--------------------------------------------------------------------------------

                                            


(u)    Indebtedness of any Person that becomes a Subsidiary pursuant to a
Specified Transaction or that is otherwise assumed by the Borrower or any of its
Subsidiaries in connection with a Specified Transaction which is not incurred in
contemplation of such Specified Transaction and any Permitted Refinancing
thereof;
(v) unsecured or subordinated Indebtedness of the Borrower, Holdings or any
Subsidiary Guarantor of the Borrower or an Escrowed Debt Issuer (including any
Guarantee Obligations of the Borrower, Holdings or any Subsidiary Guarantor in
respect thereof) having no scheduled principal payments or prepayments (other
than (i) as a result of change of control, asset sale, or issuance of Capital
Stock or Indebtedness, (ii) payments required to prevent any such Indebtedness
from being treated as an “applicable high yield discount obligation” within the
meaning of Section 163(i)(1) of the Code, (iii) maturity payments for a
customary bridge financing which, subject to customary conditions, provides for
automatic conversion or exchange into Indebtedness, or (iv) pursuant to other
mandatory prepayment requirements customary for similar Indebtedness after
taking into account then prevailing market conditions) prior to the Final Term
Loan Maturity Date incurred in connection with Specified Transactions and any
Permitted Refinancing thereof;
(w) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount not to exceed 3.25% of Consolidated Tangible Assets
outstanding at the time such Indebtedness is incurred and any Permitted
Refinancing thereof; provided that not more than $100,000,000 aggregate
principal amount of Indebtedness outstanding under this clause (w) may have
scheduled principal payments or prepayments (other than (i) as a result of
change of control, asset sale, or issuance of Capital Stock or Indebtedness,
(ii) payments required to prevent any such Indebtedness from being treated as an
“applicable high yield discount obligation” within the meaning of Section
163(i)(1) of the Code, or (iii) pursuant to other mandatory prepayment
requirements customary for similar Indebtedness after taking into account then
prevailing market conditions, in each case, not otherwise in conflict with the
mandatory prepayment requirements contained in Section 2.11) prior to the date
that is 90 days after the Final Revolving Termination Date;
(x)    Indebtedness incurred in connection with the financing of any insurance
premiums;
(y)    additional Indebtedness of the Borrower, Holdings or any Subsidiary
Guarantor or Foreign Subsidiary or Escrowed Debt Issuer (including any Guarantee
Obligations of the Borrower, Holdings or any Subsidiary Guarantor in respect
thereof) having no scheduled principal payments or prepayments (other than (i)
as a result of change of control, asset sale, or issuance of Capital Stock or
Indebtedness, (ii) payments required to prevent any such Indebtedness from being
treated as an “applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code, (iii) maturity payments for a customary bridge
financing which, subject to customary conditions, provides for automatic
conversion or exchange into Indebtedness or (iv) pursuant to other mandatory
prepayment requirements customary for similar Indebtedness after taking into
account then prevailing market conditions, in each case, not otherwise in
conflict with the mandatory prepayment requirements contained in Section 2.11)
prior to the date that is 90 days after the Final Revolving Termination Date and
any Permitted Refinancing thereof; provided that (A) the aggregate principal
amount of Indebtedness pursuant to this Section 7.2(y) of all Foreign
Subsidiaries shall not exceed $1,000,000,000 at any one time outstanding; and
(B) with respect to any secured Indebtedness incurred pursuant to this Section
7.2(y):





--------------------------------------------------------------------------------

                                            


(1) the aggregate principal amount of such Indebtedness shall not exceed
$375,000,000;
(2) the Liens securing such Indebtedness shall be junior in right and priority
to those securing the Obligations and the Administrative Agent shall have
entered into an intercreditor agreement customary for similar issuances of
Indebtedness, in form and substance reasonably satisfactory to the
Administrative Agent, with the holders of such Indebtedness or an agent or
trustee or other representative thereof and the Borrower, and such intercreditor
agreement (as may be amended, modified or replaced with the consent of the
Administrative Agent) shall remain in full force and effect at any time such
Indebtedness remains outstanding; and
(3) after giving pro forma effect to the incurrence of such Indebtedness and the
use of proceeds thereof (with such calculation being made as though the Maximum
Facilities Amount is then outstanding), (x) the Borrower shall be in compliance
with Section 7.1 as of the last day of the most recently ended fiscal quarter
for which financial statements have been delivered and (y) the Consolidated
Secured Leverage Ratio shall be less than 4.00 to 1.00 as of the last day of the
most recently ended fiscal quarter for which financial statements have been
delivered.
(z)    (i) Indebtedness of the Borrower and its Subsidiaries (including any
Guarantee Obligations in respect thereof) incurred (x) to finance a portion of
the Avis Europe Acquisition or (y) to refinance any Term Loans (including any
Incremental Term Loans), and in each case, any Permitted Refinancing thereof,
and (ii) Indebtedness of Avis Europe and its Subsidiaries incurred under
revolving credit facilities on or after the date of the consummation of the Avis
Europe Acquisition to finance the working capital needs and general corporate
purposes of Avis Europe and its Subsidiaries and any Permitted Refinancing
thereof.
(aa)    Indebtedness and guarantees permitted under Section 7.6.
provided, that if the Group Member’s action or event meets the criteria of more
than one of the types of Indebtedness described in the clauses above, the
Borrower in its sole discretion may classify (and reclassify) such action or
event in one or more clauses (including in part under one such clause and in
part under another such clause). For purposes of determining compliance with
this Section 7.2 and Section 7.3(s), the amount of any Indebtedness denominated
in a currency other than Dollars shall be the Dollar Equivalent thereof on the
date such Indebtedness is incurred or committed (in the case of Indebtedness
pursuant to a revolving or delayed draw credit facility); provided that, if any
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being incurred), and such refinancing would cause the applicable
Dollar-denominated cap in Section 7.2 and Section 7.3(s) to be exceeded if the
amount of such refinancing Indebtedness (or the Dollar Equivalent thereof) is
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar denominated cap shall be deemed not to have been
exceeded so long as the aggregate principal amount of such refinancing
Indebtedness (or the Dollar Equivalent thereof on the date of such refinancing)
does not exceed (i) the Dollar Equivalent of the aggregate outstanding or
committed principal amount, as applicable, of such Indebtedness being refinanced
on the date of such refinancing, as applicable, plus (ii) the aggregate amount
of fees, underwriting discounts, premiums, accrued interest and other costs and
expenses incurred in connection with such refinancing.





--------------------------------------------------------------------------------

                                            


7.3     Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
(a)    Liens for taxes, assessments, governmental charges or other similar
obligations not yet due or that are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the Borrower or its Subsidiaries, as the case may be, in
conformity with GAAP;
(b)    carriers’, warehousemen’s, mechanics’, landlord’s, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 60 days or that are being contested in
good faith by appropriate proceedings;
(c)    Liens incidental to the conduct of the Borrower’s business or the
ownership of its assets which were not incurred in connection with the borrowing
of money, and which do not in the aggregate materially detract from the value of
its assets or materially impair the use thereof in the operation of its
business;
(d)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
(e)    pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, letters of
credit, bank guarantees, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
(f)    easements, rights-of-way, restrictions, covenants and other similar
encumbrances incurred in the ordinary course of business or of record that, in
the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;
(g)    Liens in existence on the date hereof listed on Schedule 7.3(g), securing
Indebtedness permitted by Section 7.2(f), provided that no such Lien is spread
to cover any additional property after the Restatement Effective Date and that
the amount of Indebtedness secured thereby is not increased;
(h)    Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 7.2(g) to finance the acquisition, repair or
construction of fixed or capital assets, provided that (i) such Liens shall be
created within 90 days of the acquisition, repair or construction of such fixed
or capital assets and (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness;
(i)    Liens created pursuant to the Security Documents;
(j)    Liens on any Related Eligible Assets or arising out of the transfer of
Related Eligible Assets to Securitization Entities; provided that such transfer
is otherwise permitted by the Agreement, and Liens securing Additional Foreign
Vehicle Indebtedness;
(k)    Liens securing Indebtedness permitted under Section 7.2(j), (k), (l),
(m), (n) and clause (B) of the proviso to Section 7.2(y);





--------------------------------------------------------------------------------

                                            


(l)    Liens securing judgments which do not constitute an Event of Default;
(m)    statutory rights of tenants under leases with respect to which the
Borrower or any Subsidiary is the lessor;
(n)    (i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased and (ii) any interest or title of a licensor
under any Intellectual Property licenses or sublicenses entered into in the
ordinary course of business (including any intercompany licenses and sublicenses
of Intellectual Property);
(o)    Liens existing on any property or asset prior to the acquisition thereof
by any Group Member or existing on any property or asset of any Person that
becomes a Subsidiary (or that merges with or into the Borrower or a Subsidiary
or transfers such property or asset to the Borrower or a Subsidiary) after the
date hereof prior to the time such Person becomes a Subsidiary (or merges into
the Borrower or a Subsidiary or transfers such property or asset); provided that
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, and such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date on which such Person becomes a Subsidiary or merges into
the Borrower or a Subsidiary, as the case may be, and any Permitted Refinancing
of such obligations; provided, further, that no such Liens shall be permitted to
exist on the Capital Stock of any Person that is required to be a Subsidiary
Guarantor hereunder from and after the time by which such Person is required to
become a Subsidiary Guarantor; and
(p)    Liens attaching solely to cash earnest money deposits in connection with
any permitted Investment or Permitted Acquisition;
(q)    Liens on insurance policies and the proceeds thereof securing the
financing of the insurance premiums with respect thereto;
(r)    Encumbrances permitted under Section 7.12 or otherwise imposed pursuant
to an agreement that has been entered into in connection with a Disposition of
assets;
(s)    Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
(as to the Borrower and all Subsidiaries) $50,000,000 at any one time;
(t)    Liens on the proceeds of Indebtedness permitted to be incurred by Section
7.2 in favor of escrow agents, account custodians or similar third party
intermediaries during the period which any such proceeds are held under escrow
or similar contingent release arrangements;
(u)    Liens on the assets and the Capital Stock of a Foreign Subsidiary that
secures Indebtedness of such Foreign Subsidiary outstanding pursuant to Section
7.2(t) or Section 7.2(z)(ii)(including guarantees by any Foreign Subsidiary of
such Indebtedness); and
(v)    Liens on the Collateral securing Indebtedness permitted under Section
7.2(z) in connection with the Avis Europe Acquisition on a second priority basis
with the Obligations; provided that (x) such Indebtedness shall not be secured
by any property or assets of any Loan Party other than the Collateral, (y) the
Liens securing such Indebtedness shall be governed by





--------------------------------------------------------------------------------

                                            


security documentation substantially the same as the Security Documents (with
such modifications as are reasonably satisfactory to the Administrative Agent;
provided, that any modifications that make such security documentation less
restrictive to the Loan Parties shall be satisfactory to the Administrative
Agent) and (z) the Administrative Agent shall have entered into an intercreditor
agreement customary for similar issuances of Indebtedness in form and substance
reasonably satisfactory to the Administrative Agent with the holders of such
Indebtedness or an agent thereof and the Borrower, and any such intercreditor
agreement shall remain in full force and effect at any time such Indebtedness
remains outstanding;
provided, that if the Group Member’s action or event meets the criteria of more
than one of the types of Liens described in the clauses above, the Borrower in
its sole discretion may classify (and reclassify) such action or event in one or
more clauses (including in part under one such clause and in part under another
such clause).
7.4     Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
(a)    any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Wholly Owned Subsidiary (provided that the
Wholly Owned Subsidiary shall be the continuing or surviving corporation);
provided that any such merger or consolidation of a Subsidiary Guarantor shall
only be with or into the Borrower or another Subsidiary Guarantor;
(b)    any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or any Wholly Owned Subsidiary (upon voluntary liquidation
or otherwise); provided that any such Disposition by a Subsidiary Guarantor
shall only be to the Borrower or another Subsidiary Guarantor or (ii) pursuant
to a Disposition permitted by Section 7.5;
(c)    any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation;
(d)    any Subsidiary may dissolve, liquidate or wind up its affairs at any time
if at the time of such dissolution, liquidation or winding up, the value of the
assets of such Subsidiary is less than $100,000 or such Subsidiary is dormant;
and
(e)    the Borrower may consolidate with or merge with or into any Person, if:
(i) the resulting, surviving or transferee Person (the “Successor Company”) will
be a Person organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and the Successor Company
(if not the Borrower) will expressly assume all the obligations of the Borrower
under this Agreement and the other Loan Documents to which the Borrower is a
party by executing and delivering to the Administrative Agent a joinder hereto
and thereto or one or more other documents or instruments, in each case, in a
form reasonably satisfactory to the Administrative Agent;
(ii) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Subsidiary as a result of such transaction as having been incurred by the
Successor Company or such Subsidiary at the time of such transaction), no
Default will have occurred and be continuing or would result therefrom;





--------------------------------------------------------------------------------

                                            


(iii) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Subsidiary as a result of such transaction as having been incurred by the
Successor Company or such Subsidiary at the time of such transaction), the
Successor Company shall be in compliance with the financial covenant set forth
in Section 7.1 as of the end of the most recent four fiscal quarter period for
which financial statements have been delivered pursuant to Section 6.1;
(iv) each Guarantor (other than (x) any Subsidiary Guarantor that will be
released from its obligations under the Guarantee and Collateral Agreement in
connection with such transaction and (y) any party to any such consolidation or
merger) shall have delivered a joinder or one or more other documents or
instruments confirming its obligation under the Guarantee and Collateral
Agreement and its obligations under the other Loan Documents;
(v) Parent shall have delivered a joinder or one or more other documents or
instruments confirming its obligation under the Parent Guarantee; and
(vi) the Borrower shall have delivered to the Administrative Agent (A) a
certificate signed by a Responsible Officer each to the effect that such
consolidation or merger and such joinders or other documents or instruments
relating to this Agreement or any other Loan Document complies with the
provisions described in this Section 7.4(e), (B) a legal opinion of counsel to
the Successor Company and its Subsidiaries covering substantially the same
matters set forth in Exhibit E hereto and (C) all documentation and information
as is reasonably requested in writing by the Lenders at least three days prior
to the anticipated effective date of such consolidation or merger required by
U.S. regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.
; provided that if the foregoing provisions of this clause (e) are satisfied,
the Successor Company will succeed to, and be substituted for, the Borrower
under this Agreement.


7.5     Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary, issue or sell
any shares of such Subsidiary’s Capital Stock to any Person, except:
(a)    the Disposition of (i) obsolete or worn out property or (ii) any property
that is no longer used or useful in the conduct of the business of the Borrower
or its Subsidiaries, in each case in the ordinary course of business;
(b)     the Disposition of inventory in the ordinary course of business;
(c)    Dispositions permitted by clause (i) of Section 7.4(b), Investments
permitted under Section 7.7 (other than Section 7.7 (m)) and Restricted Payments
permitted under Section 7.6;
(d)    the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Wholly Owned Subsidiary; provided that any sale or issuance of any
Subsidiary Guarantor’s Capital Stock shall only be to the Borrower or another
Subsidiary Guarantor;
(e)    Dispositions of any Related Eligible Assets (i) in connection with the
AESOP Financing Program or the Centre Point Financing Program, (ii) to any
Securitization Entity or (iii) in connection with the incurrence of any
Securitization Indebtedness;





--------------------------------------------------------------------------------

                                            


(f)    the sale of the Budget Truck Division for fair market value as determined
by the board of directors of the Borrower;
(g)    the Disposition of other property having a fair market value not to
exceed $1,000,000,000 in the aggregate for any fiscal year of the Borrower;
(h)    the Dispositions listed on Schedule 7.5(h);
(i)    Dispositions of properties subject to condemnation, eminent domain or
taking;
(j)    leases, subleases, licenses and sublicenses of real or personal property,
and Intellectual Property in the ordinary course of business, and any
intercompany licenses and sublicenses of Intellectual Property;
(k)    dispositions or use of cash and Cash Equivalents in the ordinary course
of business;
(l)    the abandonment, termination or other disposition of Intellectual
Property or leasehold properties in the ordinary course of business; and
(m)     dispositions, discounts or forgiveness of accounts receivable in
connection with the collection or compromise thereof;
(n)    Dispositions of non-core assets acquired in connection with an Investment
permitted under Section 7.7, including a Specified Transaction;
(o)    Dispositions by the Borrower or any of its Subsidiaries of any Foreign
Subsidiary to any other Foreign Subsidiary so long as at least 65% of the
Capital Stock of such other Foreign Subsidiary (or any parent company of such
other Foreign Subsidiary) is pledged to the Administrative Agent pursuant to
Section 6.9;
(p)    Dispositions of minority interests in joint ventures; and
(q)    any Disposition of any Foreign Subsidiary and any holding company formed
in connection with the Avis Europe Acquisition to the Borrower or any of its
Subsidiaries.
provided that all Dispositions permitted under paragraphs (f) and (g)(i) and
(g)(ii) of this Section 7.5 shall be made for fair value and in the case of any
such Disposition (or series of related Dispositions) that yields gross proceeds
to any Loan Party in excess of $25,000,000, for at least 75% cash consideration
(excluding, in the case of an Asset Sale (or series of related Asset Sales), any
consideration by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise, that are not
Indebtedness) (it being understood that for the purposes of the foregoing
proviso, the following shall be deemed to be cash consideration:  (1) Cash
Equivalents, (2) the assumption of Indebtedness of the Borrower (other than
Disqualified Stock of the Borrower) or any Subsidiary and the release of the
Borrower and its Subsidiaries from all liability with respect to payment of such
Indebtedness, (3) Indebtedness of any Subsidiary that is no longer a Subsidiary
as a result of such Disposition, to the extent that the Borrower and each other
Subsidiary are released from any Guarantee Obligations or any other obligations
to provide credit support in respect of such Indebtedness and (4) securities
received by the Borrower or any Subsidiary from the transferee that are
converted by the Borrower or such Subsidiary into cash within 180 days);
provided, further, that if the Group Member’s action or event meets the criteria
of more than one of the types of Dispositions described in the clauses





--------------------------------------------------------------------------------

                                            


above, the Borrower in its sole discretion may classify (and reclassify) such
action or event in one or more clauses (including in part under one such clause
and in part under another such clause).
7.6     Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member (including ABG), whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of any
Group Member (collectively, “Restricted Payments”), except that:
(a)    any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor; provided, that any non-Subsidiary Guarantor may make
Restricted Payments to any Group Member;
(b)     so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may pay dividends to Holdings and Holdings may pay
dividends to ABG to purchase ABG common stock or common stock options from
present or former officers or employees of any Group Member upon the death,
disability or termination of employment of such officer or employee;
(c)    the Borrower may make Restricted Payments to Holdings to permit Holdings
to (i) pay corporate overhead expenses incurred in the ordinary course of
business and (ii) pay any taxes that are due and payable by Holdings or the
Borrower;
(d)    (i) the Borrower may make Restricted Payments to Holdings to permit
Holdings to pay dividends to any higher tier entity to provide for the payment
of (A) Parent Expenses, (B) Related Taxes and (C) any Taxes that are due and
payable by any Group Member as part of a consolidated group or which have been
paid for the account of any Group Member pursuant to the Tax Sharing Agreement
and (ii) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may make Restricted Payments to Holdings to permit
Holdings to make Restricted Payments to any Parent in an aggregate amount not to
exceed $40,000,000, less the amount of Investments made pursuant to Section
7.7(u) and payments made under Section 7.8(a)(vi);
(e)    Investments permitted by Section 7.7;
(f)    any Subsidiary may make Restricted Payments (including in respect of
management fees) to the holders of the Capital Stock of such Subsidiary ratably
based on the respective ownership interests of such holders;
(g)    [reserved];
(h)    Restricted Payments in an aggregate amount not to exceed the Available
Amount on the date such Restricted Payments are made, so long as (i) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom and (ii) after giving pro forma effect to such Restricted Payment, the
Consolidated Coverage Ratio would be greater than 2.00 to 1.00;
(i)    Restricted Payments in an aggregate amount outstanding at the time such
Restricted Payments are made not exceeding an amount equal to 1% of Consolidated
Tangible





--------------------------------------------------------------------------------

                                            


Assets, so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom;
(j)    the Borrower may make Restricted Payments to any Parent to pay dividends
on or purchase or repurchase the common stock or equity of such Parent in an
amount not to exceed in any fiscal year $25,000,000, so long as no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;
(k)    the Borrower may make Restricted Payments to any Parent to make payments
to holders of the Capital Stock of the Borrower or any Parent in lieu of
issuance of fractional shares of such Capital Stock, not to exceed $5,000,000 in
the aggregate, so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom;
(l)    the Borrower may make Restricted Payments to repurchase Capital Stock of
the Borrower made by exchange for, or out of the proceeds of the substantially
concurrent issuance or sale of, Capital Stock of the Borrower or a substantially
concurrent capital contribution to the Borrower, so long as no Default or Event
of Default shall have occurred and be continuing or would result therefrom;
provided, that the Net Cash Proceeds from such issuance, sale or capital
contribution shall be excluded in subsequent calculations under clause (c) of
the Available Amount;
(m)    the Borrower may pay dividends within 60 days after the date of
declaration thereof if at such date of declaration such dividend would have been
permitted under this Section 7.6, so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom; and
(n)    any other Restricted Payments if, after giving pro forma effect to such
Restricted Payment, the Consolidated Leverage Ratio is not greater than 3.50 to
1.00, and so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom.
provided, that if the Group Member’s action or event meets the criteria of more
than one of the types of Restricted Payments described in the clauses above, the
Borrower in its sole discretion may classify (and reclassify) such action or
event in one or more clauses (including in part under one such clause and in
part under another such clause).
7.7     Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any other
Person (all of the foregoing, “Investments”; it being understood that the
amount, as of any date of determination, any Investment in the form of a
guarantee shall be equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof, as determined in good faith by a Responsible
Officer) except:
(a)    Investments consisting of extensions of trade credit and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business;
(b)    Investments in Cash Equivalents;





--------------------------------------------------------------------------------

                                            


(c)    guarantees permitted by Section 7.2;
(d)    loans and advances to employees of any Group Member in the ordinary
course of business (including for travel, entertainment and relocation expenses)
in an aggregate amount not to exceed $15,000,000 in any fiscal year;
(e)    Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;
(f)    intercompany Investments by any Group Member in the Borrower or any
Person that, prior to such investment, is a Subsidiary Guarantor;
(g)    intercompany Investments by the Borrower or any Subsidiary Guarantor in
any Securitization Entity, Foreign Subsidiary or Excluded Subsidiary made in the
ordinary course of business or to satisfy the general financing needs of such
Securitization Entity, Foreign Subsidiary or Excluded Subsidiary (including
intercompany Investments made to fund the Avis Europe Acquisition and any other
Investments permitted hereunder);
(h)    intercompany Investments by the Borrower or any Subsidiary Guarantor in
any Securitization Entity, Foreign Subsidiary or Excluded Subsidiary in an
amount not to exceed $50,000,000 at any one time outstanding, plus the aggregate
amount of the Net Cash Proceeds received by the Borrower or any Subsidiary of
any returns (whether by dividend, interest, distributions, returns of capital,
repayments or otherwise) on Investments made under this clause (h);
(i)    intercompany Investments by any Foreign Subsidiary, Excluded Subsidiary
or Securitization Entity in any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity;
(j)    Restricted Payments to ABG permitted by Section 7.6 in the form of loans
and advances;
(k)    Investments listed on Schedule 7.7(k);
(l)    Permitted Acquisitions, provided that the aggregate amount (or, in the
case of consideration consisting of assets, fair market value) of the
consideration paid by the Borrower and the Subsidiary Guarantors (net of
acquired cash and Cash Equivalents and excluding consideration in respect of
acquired vehicles as long as (i) the purchase price for such vehicles does not
exceed their fair market value and (ii) such vehicles will be financed in the
Borrower’s normal operation of its business through the AESOP Financing Program,
the Centre Point Financing Program or any other similar financing program, or
will be replaced with vehicles financed through the AESOP Financing Program, the
Centre Point Financing Program or any other similar financing program) for
Permitted Acquisitions of Persons that shall not become Loan Parties (including
any merger where such Loan Party (or a Subsidiary that becomes a Loan Party) is
the surviving entity) or of assets that shall not be acquired by Loan Parties,
in each case pursuant to Section 6.9, after the Restatement Effective Date,
shall not exceed 15.0% of Consolidated Tangible Assets at any one time;
(m)        Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions, Restricted Payments permitted under Sections 7.2, 7.3, 7.4, 7.5 or
7.6 respectively;





--------------------------------------------------------------------------------

                                            


(n)    any seller-financing or other non-cash consideration received in
connection with Dispositions permitted by Section 7.5;
(o)    the Borrower or any Subsidiary may make Investments to purchase Capital
Stock in any joint venture entity in which any Group Member owns an equity
interest; provided that the aggregate amount of all purchases of Capital Stock
in any joint venture entity in which such Group Member does not own a majority
equity interest shall not exceed $100,000,000;
(p)    in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $300,000,000 after the Restatement Effective Date
during the term of this Agreement, plus the aggregate amount of the Net Cash
Proceeds received by the Borrower or any Subsidiary of any returns (whether by
dividend, interest, distributions, returns of capital, repayments or otherwise)
on Investments made under this clause (p); provided that any Investments made by
a Loan Party in a Foreign Subsidiary to fund all or a portion of an Investment
to be made by a Foreign Subsidiary in reliance on this Section 7.7(p) shall be
permitted and shall not reduce the Investment capacity available under any other
Section;
(q)    Investments in the Brazilian Joint Venture; provided that the aggregate
amount (valued at cost) of such Investment made pursuant to this clause (q)
shall not exceed $100,000,000;
(r)    Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary
(including in connection with a Specified Transaction) so long as such
Investments were not made in contemplation of such Person becoming a Subsidiary
or of such consolidated or merger, and any modification, replacement renewal,
reinvestment or extension thereof;
(s)    Investments consisting of intercompany notes and receivables issued in
respect of transfers of Foreign Subsidiaries pursuant to Section 7.5(o);
(t)    Investments in an aggregate amount not to exceed the Available Amount on
the date such Investments are made;
(u)    Investments in an aggregate amount not to exceed $40,000,000, less the
amount of Restricted Payments made under Section 7.6(d)(ii) and payments made
under Section 7.8(a)(vii);
(v)    the Avis Europe Acquisition;
(w)    any acquisition made by the Borrower or any of its Subsidiaries of any
Foreign Subsidiary or any holding company formed in connection with the Avis
Europe Acquisition and any contribution by the Borrower or any of its
Subsidiaries of any such entity to any Subsidiary;
(x)    Investments in any Escrowed Debt Issuer in an amount necessary to fund
required payments with respect to Escrowed Debt issued by such Escrowed Debt
Issuer; and
(y)    any other Investments if, after giving pro forma effect to such
Investment, the Consolidated Leverage Ratio is not greater than 4.00 to 1.00,
and so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom.





--------------------------------------------------------------------------------

                                            


provided, that (i) if the Group Member’s action or event meets the criteria of
more than one of the types of Investments described in the clauses above, the
Borrower in its sole discretion may classify (and reclassify) such action or
event in one or more clauses (including in part under one such clause and in
part under another such clause) and (ii) the Borrower and its Subsidiaries may
not make any Investment in an Excluded Person except to the extent permitted by
Section 7.7(p).
7.8     Optional Payments and Modifications of Certain Agreements.  (a) Make or
offer to make any optional or voluntary prepayment, repurchase or redemption of
or otherwise optionally or voluntarily defease or segregate funds with respect
to the Indebtedness permitted by Section 7.2(h), (v) or (y) (other than any
prepayments, repurchases or redemptions of scheduled payments of such
Indebtedness within 180 days of the scheduled date when due so long as (i) after
giving pro forma effect to such prepayment, repurchase or redemption, the
aggregate amount of cash and Cash Equivalents of the Borrower and its
Subsidiaries at such time determined on a consolidated basis in accordance with
GAAP exceeds $100,000,000 and (ii) no Revolving Loans or Swingline Loans are
outstanding on the date of such prepayment, repurchase or redemption); provided
that:
(i) any such Indebtedness may be repaid, prepaid, repurchased or redeemed in
connection with a Permitted Refinancing;
(ii) any Indebtedness of the Borrower or its Subsidiaries may be repaid,
prepaid, repurchased or redeemed with the proceeds of any Incremental Term Loans
so long as (x) as of the date of such notice to repay, prepay, repurchase or
redeem, no Default or Event of Default shall have occurred and be continuing or
would result therefrom after giving pro forma effect thereto, (y) after giving
pro forma effect to such prepayment, repayment, repurchase or redemption, the
Consolidated Secured Leverage Ratio is less than 2.00 to 1.00 and (z) no
Revolving Loans or Swingline Loans are outstanding on the date of such
prepayment, repayment, repurchase or redemption;
(iii) any Indebtedness of the Borrower or its Subsidiaries may be repaid,
prepaid, repurchased or redeemed so long as (w) no Default or Event of Default
shall have occurred and be continuing or would result therefrom as of the date
of such notice to repay, prepay, repurchase or redeem, (x) after giving pro
forma effect to such prepayment, repayment, repurchase or redemption, (1) the
Consolidated Leverage Ratio is less than 4.00 to 1.00 and (2) the Consolidated
Secured Leverage Ratio is less than 2.00 to 1.00, (y) no Revolving Loans or
Swingline Loans are outstanding on the date of such prepayment, repayment,
repurchase or redemption and (z) such prepayment, repayment, repurchase or
redemption shall not be made with the proceeds of any borrowings under the
Revolving Credit Facility; provided that, (A) so long as the requirements of
(w), (y) and (z) above are satisfied and (B) after giving pro forma effect to
such prepayment, repayment, repurchase or redemption, the Consolidated Secured
Leverage Ratio is less than 2.00 to 1.00, any Indebtedness of the Borrower or
its Subsidiaries may be repaid, prepaid, repurchased or redeemed for
consideration (including any premium paid in connection therewith) in an
aggregate amount not to exceed $200,000,000;
(iv) any such Indebtedness in an aggregate principal amount not to exceed
$250,000,000 (less the amount of any Restricted Payments made pursuant to
Section 7.6(g)) may be repaid, prepaid, repurchased or redeemed;
(v) any such Indebtedness may be repaid, prepaid, repurchased or redeemed in an
aggregate amount not to exceed the Available Amount on the date such payments
are made;





--------------------------------------------------------------------------------

                                            


(vi) any such Indebtedness in an aggregate amount not to exceed $40,000,000,
less the amount of Restricted Payments made under Section 7.6(d)(ii) and
Investments made under Section 7.7(u) may be repaid, prepaid, repurchased or
redeemed; and
(vii) any such Indebtedness may be repaid, prepaid, repurchased or redeemed if,
after giving pro forma effect to such repayment, prepayment, repurchase or
redemption and any related transactions, the Consolidated Leverage Ratio is not
greater than 3.50 to 1.00, and so long as no Default or Event of Default shall
have occurred and be continuing or would result therefrom.
provided, that if the Group Member’s action or event meets the criteria of more
than one of the types of payments described in the clauses above, the Borrower
in its sole discretion may classify (and reclassify) such action or event in one
or more clauses (including in part under one such clause and in part under
another such clause), and
(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Unsecured Notes in a manner materially adverse to the Lenders or (c)
amend, modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Separation
Agreement or the Tax Sharing Agreement in a manner materially adverse to the
Lenders, it being understood that an increase of the obligations or potential
liability of ABG resulting from any such amendment, modification or other change
to the Separation Agreement or Tax Sharing Agreement shall not, in and of
itself, be regarded as materially adverse to the Lenders.
7.9     Transactions with Affiliates. Enter into any transaction (other than (i)
transactions listed on Schedule 7.9, (ii) transactions permitted by Section 7.6,
(iii) Investments permitted by Section 7.7 and (v) issuances of Equity
Interests, including any servicing agreement, purchase, sale, lease or exchange
of property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than Holdings, the Borrower
or any Subsidiary) unless such transaction is upon terms taken as a whole no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate.
7.10     Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member
except so long as such sale of the asset would be permitted under this
Agreement.
7.11     Changes in Fiscal Periods. Permit the fiscal year of the Borrower to
end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.
7.12     Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower (other than a Securitization Entity)
to (a) make Restricted Payments in respect of any Capital Stock of such
Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any other
Subsidiary of the Borrower, (b) make loans or advances to, or other Investments
in, the Borrower or any other Subsidiary of the Borrower or (c) transfer any of
its assets to the Borrower or any other Subsidiary of the Borrower, except for
such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents, (ii) any restrictions with
respect to a Subsidiary or assets imposed pursuant to an agreement that has been
entered into in connection with the Disposition of all or





--------------------------------------------------------------------------------

                                            


substantially all of the Capital Stock or assets of such Subsidiary or such
assets other than the Senior Unsecured Note Indenture and such other agreements
listed on Schedule 7.12 , (iii) restrictions which are not more restrictive than
those contained in this Agreement contained in any documents governing any
Indebtedness incurred in accordance with the provisions of this Agreement, (iv)
any documents relating to joint ventures to the extent that such joint ventures
are not prohibited hereunder, (v) any agreement in effect at the time a Person
became a Subsidiary or assets are first acquired pursuant to an Investment
permitted under Section 7.7, so long as (x) such agreement was not entered into
solely in contemplation of such Investment and (y) such encumbrance or
restriction applies only to such Person and assets, (vi) any agreement,
including with respect to Indebtedness, of a Foreign Subsidiary permitted
pursuant to this Agreement so long as such prohibitions or limitations are only
with respect to such Foreign Subsidiary and its assets or any Subsidiary of such
Foreign Subsidiary; (vii) with respect to the restrictions in clause (c), (x)
restrictions or conditions imposed by any agreement relating to secured debt
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such debt, and (y) customary provisions in leases,
licenses or contracts restricting assignability or subleasing prohibit the
granting of Liens on the rights contained therein and (viii) restrictions
imposed by any agreement governing Indebtedness incurred after the Restatement
Effective Date and permitted under Section 7.2 that are, taken as a whole, in
the good faith judgment of the Borrower, no more restrictive with respect to the
Borrower or any Subsidiary than customary market terms for Indebtedness of such
type, so long as the Borrower shall have determined in good faith that such
restrictions will not adversely affect in any material respect its or any
Subsidiary’s obligations or ability to make any payments required hereunder;
provided that loans made by the Borrower or any Subsidiary to any other
Subsidiary that is a Securitization Entity or a partner or direct equity owner
of a Securitization Entity may be subject to customary repayment restrictions
required by the lenders to such Securitization Entity.
7.13     Lines of Business. Enter into, either directly or through any
Subsidiary, any material business that is not related, complementary,
synergistic, incidental or ancillary to those businesses in which the Borrower
and its Subsidiaries are engaged on the date of this Agreement, or extensions,
developments or expansions thereof.
7.14     Business Activities of Holdings. In the case of Holdings, (i) conduct,
transact or otherwise engage in, or commit to conduct, transact or otherwise
engage in, any business or operations other than those incidental to its
ownership of the Capital Stock of the Borrower, (ii) incur, create, assume or
suffer to exist any Indebtedness or other liabilities or financial obligations,
except (w) Guarantee Obligations permitted pursuant to Section 7.2(c) and
7.2(i), (x) nonconsensual obligations imposed by operation of law, (y)
obligations pursuant to the Loan Documents to which it is a party and (z)
obligations with respect to its Capital Stock, or (iii) own, lease, manage or
otherwise operate any properties or assets (including cash (other than cash
received in connection with dividends made by the Borrower in accordance with
Section 7.6 pending application in the manner contemplated by said Section) and
cash equivalents (other than cash received from capital contributions to, or the
issuance of Capital Stock by Holdings) other than the ownership of shares of
Capital Stock of the Borrower.


SECTION 8.    EVENTS OF DEFAULT


If any of the following events shall occur and be continuing:





--------------------------------------------------------------------------------

                                            


(a)    the Borrower or any Subsidiary Borrower shall fail to pay any principal
of any Loan or Reimbursement Obligation when due in accordance with the terms
hereof; or the Borrower or any Subsidiary Borrower shall fail to pay any
interest on any Loan or Reimbursement Obligation, or any other amount payable
hereunder or under any other Loan Document, within five days after any such
interest or other amount becomes due in accordance with the terms hereof; or
(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been false or misleading in any material respect on or as of the date made
or delivered; or
(c)    any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a) or Section 7 of this Agreement
or Sections 6.4 or 6.6(b) of the Guarantee and Collateral Agreement; or
(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or
(e)    any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided that such failure is unremedied and is not waived by the holders of
such Indebtedness; provided, further, that a default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness (x) the outstanding principal amount of which exceeds in the
aggregate $50,000,000, (y) in the case of such Indebtedness which is
Securitization Indebtedness (including AESOP Indebtedness and Centre Point
Indebtedness), (1) an amortization or termination event pursuant to a
securitization program prior to the end of the scheduled term or revolving
period thereunder shall have occurred, (2) the Borrower and its Subsidiaries
shall become unable to finance the purchase of vehicles and (3) the Borrower
shall have failed, by the 45th day after the occurrence of an event referred to
in clause (y)(1) and the expiration of all grace periods applicable thereto, to
either (A) replace such securitization program with an alternative source of
financing having terms not materially adverse to the Lenders from the program
being replaced or having terms acceptable to the Required Lenders, or (B) obtain
a waiver with respect to the





--------------------------------------------------------------------------------

                                            


occurrence of such event from the applicable required noteholders or lenders
under such securitization program. Upon the entering into of any replacement
facility referred to in clause (y)(1)(A), the Borrower shall deliver to the
Administrative Agent a written officer’s certificate providing that the Borrower
has sufficient vehicle financing arrangements available to it to carry-on its
business activities consistent, in all material respects, with its past
practices; or
(f)    (i) any Group Member (other than any Subsidiary which is not a
Significant Subsidiary) shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding‑up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member (other than any Subsidiary
which is not a Significant Subsidiary) shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Group
Member any case, proceeding or other action of a nature referred to in clause
(i) above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed or undischarged for a
period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
(g)     (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii)
any failure to satisfy the “minimum funding standard” (as defined in Section 302
of ERISA or Section 412 of the Code), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of any Group Member or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA or be determined to be, or expected to be, “at risk”
(within the meaning of Section 430 of the Code or Section 303 of ERISA), (v) any
Group Member or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency of, a Multiemployer Plan (or any
Multiemployer Plan is in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA)) or (vi) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions in this clause (g), if any, could reasonably be
expected to have a Material Adverse Effect; or
(h)    one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (to the extent not paid or fully
covered by insurance





--------------------------------------------------------------------------------

                                            


provided by a carrier not disputing coverage) of $50,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof; or
(i)    any material provision of any Security Documents shall cease, for any
reason, to be in full force and effect, or any Loan Party or any Affiliate of
any Loan Party shall so assert, or any Lien created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby with respect to any Collateral, other than
Collateral having a de minimus value (unless due to action or inaction by the
Administrative Agent); or
(j)    the guarantees contained in Section 2 and Section 3 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or
(k)    the occurrence of a Change in Control;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower or any
Subsidiary Borrower, automatically the Commitments shall immediately terminate
and the Loans (with accrued interest thereon) and all other amounts owing under
this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower or the relevant Subsidiary Borrower shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower and any Subsidiary Borrower hereunder and under the
other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrower and any Subsidiary Borrower hereunder
and under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower or such
Subsidiary Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower
and each Subsidiary Borrower.





--------------------------------------------------------------------------------

                                            


SECTION 9.    THE AGENTS


9.1     Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
9.2     Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys‑in‑fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in‑fact
selected by it with reasonable care.
9.3     Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys‑in‑fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
9.4     Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, e-mail, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to ABG, Holdings or the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability





--------------------------------------------------------------------------------

                                            


and expense that may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
9.5     Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings, the
Borrower or any Subsidiary Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
9.6     Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys‑in‑fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys‑in‑fact or
affiliates.
9.7     Indemnification. The Lenders severally agree to indemnify each Agent in
its capacity as such (to the extent not reimbursed by ABG, Holdings, the
Borrower or any Subsidiary Borrower and without limiting the obligation of ABG,
Holdings, the Borrower or any Subsidiary Borrower to do so), ratably according
to their respective Aggregate Exposure Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the





--------------------------------------------------------------------------------

                                            


Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.
9.8     Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
9.9     Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative Agent
may, on behalf of the Lenders and with the consent of the Borrower (such consent
not to be unreasonably withheld), appoint a successor Administrative Agent,
which shall be a commercial bank organized or licensed under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $500,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
9.10     Co-Documentation Agents and Syndication Agent. None of the
Co-Documentation Agents nor the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.







--------------------------------------------------------------------------------

                                            


SECTION 10.    MISCELLANEOUS


10.1     Amendments and Waivers. (a) Neither this Agreement nor any other Loan
Document, or any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(i) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (ii) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (A) forgive any principal amount or
extend the final scheduled date of maturity of any Loan or any Reimbursement
Obligation or extend the scheduled date of any amortization payment in respect
of any Term Loan (for the purpose of clarity each of the foregoing not to
include any waiver of a prepayment), reduce the stated rate of any interest or
fee payable hereunder (except (1) in connection with the waiver of applicability
of any post-default increase in interest rates (which waiver shall be effective
with the consent of the Majority Facility Lenders of each adversely affected
Facility) and (2) that any amendment or modification of defined terms used in
the financial covenant in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (A)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly affected thereby; (B) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (C) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower or any Subsidiary Borrower of any of its rights and obligations under
this Agreement and the other Loan Documents, release all or substantially all of
the Collateral or release all or substantially all of the Subsidiary Guarantors
from their obligations under the Guarantee and Collateral Agreement, in each
case except as otherwise provided in the Loan Documents, in each case without
the written consent of all Lenders; (D) amend, modify or waive any provision of
Section 2.11 without the written consent of the Majority Facility Lenders in
respect of each Facility adversely affected thereby or amend, modify or waive
any provision of Section 2.17 without the written consent of each Lender
affected thereby; (E) reduce the percentage specified in the definition of
Majority Facility Lenders with respect to any Facility without the written
consent of all Lenders under such Facility; (F) after the Restatement Effective
Date, amend, modify or waive any provision of Section 5.2 without the written
consent of the Majority Facility Lenders with respect of the Revolving Facility;
(G) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; (H) amend, modify or waive any provision of
Section 2.6 or 2.7 without the written consent of each Swingline Lender; (I)
amend, modify or waive any provision of Section 3 without the written consent of
each Issuing Lender or (J) release ABG from its obligations under the Parent
Guarantee except as otherwise provided in the Loan Documents without the written
consent of the Majority Facility Lenders with respect to each Facility. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.





--------------------------------------------------------------------------------

                                            


(b) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, this Agreement or the other Loan Documents may be amended with the
written consent of the Administrative Agent, the Borrower and each of the
Lenders (or Persons that, following the effectiveness of such amendment, will
become Lenders) providing the relevant Replacement Term Loans (as defined below)
to permit the refinancing, replacement or modification of all outstanding Term
Loans (“Replaced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (1) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Replaced Term Loans, (2) if the final maturity date of such Replacement
Term Loans is not at least one year later than the final maturity date of the
Replaced Term Loans, the interest rate margin for such Replacement Term Loans
shall not be higher than the interest rate margin for such Replaced Term Loans
by more than 50 basis points, or if the interest rate margin of such Replacement
Term Loans does so exceed by more than 50 basis points, the interest rate margin
for the Replaced Term Loans shall be increased so that the interest rate margin
for such Replacement Term Loans is no greater than the interest rate margin for
the Replaced Term Loans plus 50 basis points; provided that, the interest rate
margins applicable to the Replacement Term Loans or the Replaced Term Loans
shall be determined in the manner set forth in Section 2.23(b) in respect of the
Incremental Term Loans) and (3) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Replaced Term Loans at the time of such refinancing.
(c) In addition, notwithstanding the foregoing, this Agreement may be amended
without consent of the Lenders, so long as no Default or Event of Default shall
have occurred and be continuing, as follows:
(i) to designate any Domestic Subsidiary of the Borrower as a Domestic
Subsidiary Borrower under the Revolving Facility upon (A) ten Business Days
prior notice to the Lenders (such notice to contain the name, primary business
address and taxpayer identification number of such Subsidiary), (B) the
execution and delivery by the Borrower, such Subsidiary and the Administrative
Agent of a Joinder Agreement, substantially in the form of Exhibit G (a “Joinder
Agreement”), providing for such Subsidiary to become a Subsidiary Borrower, (C)
the agreement and acknowledgment by the Borrower and each other Subsidiary
Borrower that the Guarantee and Collateral Agreement covers the Obligations of
such Subsidiary, (D) delivery by the Borrower or such Subsidiary of all
documentation and information as is reasonably requested in writing by the
Lenders at least three days prior to the anticipated effective date of such
designation required by U.S. regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act, and (E) the delivery to the Administrative Agent of
(1) corporate or other applicable resolutions, other corporate or other
applicable documents, certificates and legal opinions in respect of such
Subsidiary reasonably equivalent to comparable documents delivered on the
Closing Date and (2) such other documents with respect thereto as the
Administrative Agent shall reasonably request; and


(ii) to remove any Subsidiary as a Subsidiary Borrower upon execution and
delivery by the Borrower to the Administrative Agent of a written notification
to such effect and repayment in full of all Loans made to such Subsidiary
Borrower, cash collateralization of all L/C Obligations in respect of any
Letters of Credit issued for the account of such Subsidiary Borrower and
repayment in full of all other amounts owing by such Subsidiary Borrower under
this Agreement and the other Loan Documents (it being agreed that any such
repayment shall be in accordance with the other terms of this Agreement).







--------------------------------------------------------------------------------

                                            


(d) In addition, notwithstanding the foregoing, with the written consent of the
Administrative Agent (not to be unreasonably withheld), the Borrower and the
lenders providing the relevant Refinancing Facility, this Agreement and, as
appropriate, the other Loan Documents, may be amended as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to permit the creation hereunder of any such Refinancing Facility and
the incurrence of the related Refinancing Debt (any such amendment, a
“Refinancing Amendment”).
(e) In addition, notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, the Administrative Agent may, with the consent of
Borrower only, amend, modify or supplement this Agreement or any other Loan
Document to cure any ambiguity, omission, defect or inconsistency, so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender and the Lenders shall have received, at least five Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.
10.2     Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice or electronic transmission, when received, addressed as follows in the
case of Holdings, the Borrower and the Administrative Agent, and as set forth in
an administrative questionnaire delivered to the Administrative Agent in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto:





--------------------------------------------------------------------------------

                                            


Holdings:
Avis Budget Holdings, LLC
 
6 Sylvan Way
Parsippany, New Jersey 07054
Attention: David B. Wyshner
 
Telecopy: (973) 496-5080
 
Telephone: (973) 496-7938
 
 
Borrower:
Avis Budget Car Rental, LLC
 
6 Sylvan Way
Parsippany, New Jersey 07054
Attention: David B. Wyshner
 
Telecopy: (973) 496-5080
 
Telephone: (973) 496-7938
 
 
Administrative Agent:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Ops 2,
Floor 3
Newark, DE 19713
 
Attention: Ryan Kelley
Telecopy: (302) 552-0867
Telephone: (302) 634-1074
 
 
   with a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue
Floor 24
New York, NY 10179
Attention: Robert Bryant
Telecopy: 212-270-5100
Telephone: 212-270-6539

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
10.3     No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.





--------------------------------------------------------------------------------

                                            


10.4     Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
10.5     Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out‑of‑pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of Simpson Thacher & Bartlett LLP and filing and recording fees
and expenses, with statements with respect to the foregoing to be submitted to
the Borrower prior to the Restatement Effective Date (in the case of amounts to
be paid on the Restatement Effective Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, (b) to pay or reimburse each Lender and the Administrative
Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel to the Lenders and of counsel to the
Administrative Agent; provided, that the Borrower shall not be liable for the
fees and disbursements of more than one separate firm for the Lenders (unless
there shall exist an actual conflict of interest among the Lenders) in
connection with any one action or any separate but substantially similar or
related actions in the same jurisdiction, nor shall the Borrower be liable for
any settlement or extra-judicial resolution of claims without the Borrower’s
written consent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and similar taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Joint Lead Arranger, Lender and the
Administrative Agent and their respective officers, directors, employees,
affiliates, agents and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (other than with respect to taxes, which shall be
governed exclusively by Section 2.19) with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee; provided
further, that that the Borrower shall not be liable for the fees and
disbursements of more than one separate firm for any Indemnitees (unless there
shall exist an actual conflict of interest among such Indemnitees) in connection
with any one action or any separate but substantially similar or related actions
in the same jurisdiction, nor shall the Borrower be liable for any settlement or
extra-judicial resolution of such Indemnitees’ claims without the Borrower’s
written consent. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby





--------------------------------------------------------------------------------

                                            


waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. To the extent
permitted by applicable law, no party hereto shall assert, and each such party
hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this sentence shall relieve the Borrower of any obligation it may
have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby. All amounts due under this Section 10.5 shall be
payable not later than 10 days after written demand therefor. Statements payable
by the Borrower pursuant to this Section 10.5 shall be submitted to David B.
Wyshner (Telephone No.  973-496-7938) (Telecopy No. 973-496-5080), at the
address of the Borrower set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder.
10.6     Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of any Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than any natural person)
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent of:


(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default under Section 8(a) or (f) has occurred and is continuing,
any other Person; and provided, further, that the Borrower shall be deemed to
have consented to any such assignment unless the Borrower shall object thereto
by written notice to the Administrative Agent within ten Business Days after
having received written notice thereof; and


(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Term Loan to a Lender, an affiliate
of a Lender or an Approved Fund.







--------------------------------------------------------------------------------

                                            


(C) each Issuing Lender (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Issuing Lenders shall be required for
an assignment of all or any portion of a Term Loan or Term Commitment.


(ii) Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than, in
the case of the Revolving Facility, $5,000,000 or, in the case of the Term
Facility, $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default under Section 8(a) or (f) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any;


(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (provided that, in lieu of an
Assignment and Assumption, any assignment in connection with Section 2.22 or
Section 2.26(a)(iv) may be effected pursuant to such other procedures as the
Borrower and the Administrative Agent may agree), together with a processing and
recordation fee of $3,500; and


(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.


For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
    
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments





--------------------------------------------------------------------------------

                                            


of, and principal amount of and interest on the Loans and L/C Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Lenders and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
any Issuing Lender and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Lenders or the Swingline Lenders, sell participations to one
or more banks or other entities (other than any natural person) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Lenders, the Swingline Lenders
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of, and shall be subject to the limitations of, Sections 2.18, 2.19 and
2.20 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, and subject to paragraph (c)(ii) of this Section, each Participant also
shall be entitled to the benefits of Section 10.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender. Each Lender that sells a participation, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive, and such Lender, each Loan Party and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.







--------------------------------------------------------------------------------

                                            


(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant shall not be entitled to receive any funds directly from the
Borrower in respect of Sections 2.18, 2.19, 2.20 or 10.7 unless such Participant
shall have provided to Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, such information as is required to be
recorded in the Register pursuant to paragraph (b)(iv) above as if such
Participant were a Lender. No Participant shall be entitled to the benefits of
Section 2.19 unless such Participant complies with Section 2.19(e) and (f) as
though it were a Lender.


(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.


(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of ABG, Holdings, the Borrower,
each Subsidiary Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.
10.7     Adjustments; Set‑off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 8, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set‑off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to ABG, Holdings, the Borrower
or any Subsidiary Borrower,





--------------------------------------------------------------------------------

                                            


any such notice being expressly waived by ABG, Holdings, the Borrower and each
Subsidiary Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by ABG, Holdings, the Borrower or any Subsidiary
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of ABG, Holdings, the Borrower or
such Subsidiary Borrower, as the case may be. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
10.8     Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
10.9     Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.10     Integration. This Agreement and the other Loan Documents represent the
entire agreement of ABG, Holdings, the Borrower, the Administrative Agent and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
10.11     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.12     Submission To Jurisdiction; Waivers. Each of the Agents, Lenders, ABG,
Holdings, the Borrower and the Subsidiary Borrowers hereby irrevocably and
unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non‑exclusive general jurisdiction of the courts of the State of New York
located in the Borough of Manhattan, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;





--------------------------------------------------------------------------------

                                            


(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to ABG, Holdings, the
Borrower or the relevant Subsidiary Borrower, as the case may be, at its address
set forth in Section 10.2 or at such other address of which the Administrative
Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages; provided,
however, that nothing in this Section 10.12(e) shall limit or otherwise impair
the obligations of the Borrower under Section 10.5.
10.13     Judgment. The obligations of the Borrower or any Subsidiary Borrower
in respect of this Agreement and the other Loan Documents due to any party
hereto shall, notwithstanding any judgment in a currency (the “judgment
currency”) other than the currency in which the sum originally due to such party
is denominated (the “original currency”), be discharged only to the extent that
on the Business Day following receipt by such party of any sum adjudged to be so
due in the judgment currency such party may in accordance with normal banking
procedures purchase the original currency with the judgment currency; if the
amount of the original currency so purchased is less than the sum originally due
under such judgment to such party in the original currency, the Borrower or such
Subsidiary Borrower, as the case may be, agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such loss,
and if the amount of the original currency so purchased exceeds the sum
originally due to any party to this Agreement, such party agrees to remit to the
Borrower such excess. The provisions of this Section 10.13 shall survive the
termination of this Agreement and payment of the obligations of the Borrower and
the Subsidiary Borrowers under this Agreement and the other Loan Documents.
10.14     Acknowledgements. Each of ABG, Holdings, the Borrower and the
Subsidiary Borrowers hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    neither the Administrative Agent nor any other Agent or Lender has any
fiduciary relationship with or duty to ABG, Holdings, the Borrower or any
Subsidiary Borrower arising out of or in connection with this Agreement or any
of the other Loan Documents, and the relationship between Administrative Agent,
the other Agents and Lenders, on one hand, and ABG, Holdings, the Borrower or
any Subsidiary Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
(c)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among ABG, Holdings, the Borrower or any Subsidiary Borrower and the
Lenders.
10.15     Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any





--------------------------------------------------------------------------------

                                            


Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below. The security interests granted
under any Loan Documents on any Collateral that is transferred pursuant to a
transaction permitted by Section 7.5 shall be released automatically upon
consummation of such Disposition.
(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than any unasserted contingent
indemnification obligations and obligations under or in respect of Specified
Swap Agreements and Specified Cash Management Agreements) shall have been paid
in full, the Commitments have been terminated and no Letters of Credit shall be
outstanding (or such Letters of Credit are Collateralized), the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.
10.16     Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all Information (as defined below); provided that
nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such Information (a) to the Administrative Agent, any other
Lender or any affiliate thereof who agrees to comply with the provisions of this
Section, (b) subject to an agreement to comply with the provisions of this
Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates for performing
the purposes of a Loan Document, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, after notice to the Borrower if reasonably feasible, (f) if
requested or required to do so in connection with any litigation or similar
proceeding, after notice to the Borrower if reasonably feasible and not
otherwise prohibited, (g) that has been publicly disclosed (other than in
violation of this Section or any other confidentiality obligations owed to ABG,
Holdings, the Borrower or any of its Subsidiaries known to the Administrative
Agent or such Lender), (h) to the National Association of Insurance
Commissioners or any similar organization or any other self-regulatory body or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, or (j) if agreed by the Borrower in
its sole discretion, to any other Person. “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent or any Lender
on a non-confidential basis (other than in violation of this Section or any
other confidentiality obligations owed to ABG, Holdings, the Borrower or any of
its Subsidiaries known to the Administrative Agent or such Lender) prior to
disclosure by the Borrower and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry; provided that in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.16 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.





--------------------------------------------------------------------------------

                                            


Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
10.17     WAIVERS OF JURY TRIAL. EACH OF THE PARTIES HERETO, INCLUDING ABG,
HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
10.18     USA Patriot Act. Each Lender hereby notifies ABG, Holdings and the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it
is required to obtain, verify and record information that identifies ABG,
Holdings and the Borrower, which information includes the name and address of
Holdings and the Borrower and other information that will allow such Lender to
identify ABG, Holdings and the Borrower in accordance with the USA Patriot Act.
10.19     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or





--------------------------------------------------------------------------------

                                            


(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
10.20     Effect of Amendment and Restatement. Upon the Restatement Effective
Date, this Agreement shall amend, and restate as amended, the Existing Credit
Agreement (including any contingent amendments thereto), but shall not
constitute a novation thereof or in any way impair or otherwise affect the
rights or obligations of the parties thereunder (including with respect to Loans
and representations and warranties made thereunder) except as such rights or
obligations are amended or modified hereby. The Existing Credit Agreement as
amended and restated hereby shall be deemed to be a continuing agreement among
the parties, and all documents, instruments and agreements delivered pursuant to
or in connection with the Existing Credit Agreement not amended and restated in
connection with the entry of the parties into this Agreement shall remain in
full force and effect, each in accordance with its terms, as of the date of
delivery or such other date as contemplated by such document, instrument or
agreement to the same extent as if the modifications to the Existing Credit
Agreement contained herein were set forth in an amendment to the Existing Credit
Agreement in a customary form, unless such document, instrument or agreement has
otherwise been terminated or has expired in accordance with or pursuant to the
terms of this Agreement, the Existing Credit Agreement or such document,
instrument or agreement or as otherwise agreed by the required parties hereto or
thereto. Upon the Restatement Effective Date, the Administrative Agent is hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender except as expressly required by Section 10.1) to release
each Existing Mortgaged Property. Notwithstanding the foregoing, (i) the
amendments included in the Existing Credit Agreement contained in Section
10.1(d) and (e) of the Existing Credit Agreement and any amendments relating to
the extension or refinancing of Tranche B Term Loans with Extended Credits or
Refinancing Debt shall become effective upon the receipt by the Administrative
Agent of written consent of each affected Tranche B Term Lender and (ii) the
amendments to the Existing Credit Agreement contained in Section 2.11 of this
Agreement shall become effective upon the receipt by the Administrative Agent of
written consent of the Majority Facility Lenders in respect of the Non-Extended
Tranche B Term Facility and the Extended Tranche B Term Facility; provided that,
in each case, the agreement of any Tranche B Term Lender to any amendment or
modification of the Agreement, in the case of clause (i) above, after the Prior
Restatement Effective Date and, in the case of clause (ii) above, after the
Restatement Effective Date, requiring the consent of each affected Lender or
such Majority Facility Lenders, respectively, shall constitute the consent of
such Tranche B Term Lender with respect thereto.




[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------


                                            


EXHIBIT B


Form of Guarantee and Collateral Acknowledgement
March 3, 2017

Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of October 7, 2016 (as amended from time to time, the “Credit Agreement”) among
Avis Budget Car Rental, LLC, the Lenders and other parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent. Capitalized terms used but not
defined herein are used with the meanings assigned to them in the Credit
Agreement.


Each of the parties hereto hereby acknowledges and consents to the First
Amendment, dated as of March 3, 2017 (the “Amendment”) to the Credit Agreement
and agrees with respect to each Loan Document to which it is a party:
(a)    all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis after
giving effect to the Amendment and its guarantee, if any, of the obligations,
liabilities and indebtedness of the other Loan Parties under the Credit
Agreement shall extend to and cover the New Tranche B Term Loans provided
pursuant to the Amendment and interest thereon and fees and expenses and other
obligations in respect thereof and in respect of commitments related thereto;
and
(b)    all of the Liens and security interests created and arising under such
Loan Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the Amendment, as collateral security for
its obligations, liabilities and indebtedness under the Credit Agreement and
under its guarantees, if any, in the Loan Documents, including, without
limitation, the obligations under the Amendment.
IN WITNESS WHEREOF, the parties hereto have caused this Guarantee and Collateral
Acknowledgement to be duly executed and delivered by their respective proper and
duly authorized officers as of the day and year first above written.


 [
 
]
By:
 
 
Name:
 
 
Title:
 






--------------------------------------------------------------------------------

                                            


EXHIBIT C


Form of Guarantee Acknowledgement
March 3, 2017

Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of October 7, 2016 (as amended from time to time, the “Credit Agreement”) among
Avis Budget Car Rental, LLC, the Lenders and other parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent. Capitalized terms used but not
defined herein are used with the meanings assigned to them in the Credit
Agreement.


Parent hereby acknowledges and consents to the First Amendment, dated as of
March 3, 2017 (the “Amendment”) to the Credit Agreement and agrees with respect
to each Loan Document to which it is a party that all of its obligations,
liabilities and indebtedness under such Loan Document shall remain in full force
and effect on a continuous basis after giving effect to the Amendment and its
guarantee of the obligations, liabilities and indebtedness of the other Loan
Parties under the Credit Agreement shall extend to and cover the New Tranche B
Term Loans provided pursuant to the Amendment and interest thereon and fees and
expenses and other obligations in respect thereof and in respect of commitments
related thereto.
IN WITNESS WHEREOF, the undersigned has caused this Guarantee Acknowledgement to
be duly executed and delivered by its respective proper and duly authorized
officers as of the day and year first above written.






 
AVIS BUDGET GROUP, INC.




 
By:
 
 
 
Name:
 
 
 
Title:
 
 










